




Exhibit 10.6
EXECUTION VERSION


SECOND AMENDED AND RESTATED
LONG-TERM CREDIT AGREEMENT


dated as of September 26, 2014




among




WHIRLPOOL CORPORATION


WHIRLPOOL EUROPE B.V.


WHIRLPOOL FINANCE B.V.


WHIRLPOOL CANADA HOLDING CO.


CERTAIN FINANCIAL INSTITUTIONS


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


THE ROYAL BANK OF SCOTLAND PLC,
BNP PARIBAS
and
CITIBANK, N.A.,
as Syndication Agents


J.P. MORGAN SECURITIES LLC
RBS SECURITIES INC.
BNP PARIBAS SECURITIES CORP.,
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS                 PAGE
ARTICLE 1
DEFINITIONS------------------------------------------------------------------------------------------------1
Section 1.01.    Definitions.------------------------------------------------------------------------------------1
Section 1.02.    Accounting Terms and
Determinations.---------------------------------------------------12
ARTICLE 2 THE
FACILITY-----------------------------------------------------------------------------------------------12
Section 2.01.    Description of
Facility.----------------------------------------------------------------------12
Section 2.02.    Availability of Facility; Required
Payments.---------------------------------------------13
Section 2.03.    Committed
Advances.-----------------------------------------------------------------------13
Section 2.04.    Letter of Credit
Subfacility.-----------------------------------------------------------------15
Section 2.05.    Reserved.--------------------------------------------------------------------------------------19
Section 2.06.    Reserved.--------------------------------------------------------------------------------------19
Section 2.07.    Fees.--------------------------------------------------------------------------------------------19
Section 2.08.    General Facility
Terms.----------------------------------------------------------------------20
Section 2.09.    Borrowing Subsidiaries; Additional Borrowing
Subsidiaries.--------------------------25
Section 2.10.    Regulation D
Compensation.----------------------------------------------------------------26
Section 2.11.    Cash
Collateral.-------------------------------------------------------------------------------26
Section 2.12.    Defaulting
Lenders.--------------------------------------------------------------------------26
Section 2.13.    Extension of Termination
Date.------------------------------------------------------------28
ARTICLE 3 CHANGE IN CIRCUMSTANCES
Section 3.01.
Taxes.------------------------------------------------------------------------------------------29
Section 3.02.    Increased
Costs.------------------------------------------------------------------------------30
Section 3.03.    Changes in Capital Adequacy
Regulations.----------------------------------------------30
Section 3.04.    Availability of Types and
Currencies.-----------------------------------------------------31
Section 3.05.    Funding
Indemnification.-------------------------------------------------------------------31
Section 3.06.    Mitigation of Additional Costs or Adverse Circumstances;
Replacement of
Lenders.--------------------------------------------------------------------31
Section 3.07.    Lender Statements; Survival of
Indemnity.-----------------------------------------------32
ARTICLE 4 GUARANTY                                        
Section 4.01.    Guaranty.
-------------------------------------------------------------------------------------32
Section 4.02.    Waivers.    ---------------------------------------------------------------------------------------32
Section 4.03.    Guaranty
Absolute.--------------------------------------------------------------------------
32
Section 4.04.    Continuing
Guaranty.-----------------------------------------------------------------------
33
Section 4.05.    Delay of
Subrogation.-----------------------------------------------------------------------33
Section 4.06.    Acceleration.----------------------------------------------------------------------------------33
Section 4.07.    Reinstatement.--------------------------------------------------------------------------------33
ARTICLE 5 CONDITIONS
PRECEDENT------------------------------------------------------------------------------34
Section 5.01.    Effectiveness.---------------------------------------------------------------------------------34
Section 5.02.    Initial Advance to Each Additional Borrowing
Subsidiary.----------------------------35
Section 5.03.    Each Extension of
Credit.-------------------------------------------------------------------36
ARTICLE 6 REPRESENTATIONS AND
WARRANTIES-----------------------------------------------------------36
Section 6.01.    Existence and
Standing.--------------------------------------------------------------------36
Section 6.02.    Authorization and
Validity.----------------------------------------------------------------36
Section 6.03.    No Conflict; Government
Consent.-------------------------------------------------------36
Section 6.04.    Financial
Statements.-----------------------------------------------------------------------37
Section 6.05.    Material Adverse
Change.------------------------------------------------------------------37
Section 6.06.    Taxes.------------------------------------------------------------------------------------------37
Section 6.07.    Litigation and Contingent
Obligations.---------------------------------------------------37
Section 6.08.    ERISA.----------------------------------------------------------------------------------------37
Section 6.09.    Accuracy of
Information.-------------------------------------------------------------------37
Section 6.10.    Material
Agreements.-----------------------------------------------------------------------37
Section 6.11.    Compliance with
Laws.---------------------------------------------------------------------37
Section 6.12.    AML Laws, Anti-Corruption Laws and
Sanctions.-------------------------------------38

i

--------------------------------------------------------------------------------




Section 6.13.    Investment Company
Act.------------------------------------------------------------------38
Section 6.14. Environmental
Matters.---------------------------------------------------------------------38
Section 6.15    Proper Legal
Form.--------------------------------------------------------------------------38
Section 6.16    Solvency.--------------------------------------------------------------------------------------38
Section 6.17    Tax Shelter
Regulations.--------------------------------------------------------------------39
Section 6.18    Representations of Dutch
Borrowers.-----------------------------------------------------39
ARTICLE 7
COVENANTS------------------------------------------------------------------------------------------------39
Section 7.01.    Financial
Reporting.-------------------------------------------------------------------------39
Section 7.02.    Use of
Proceeds.-----------------------------------------------------------------------------40
Section 7.03.    Notice of
Default.----------------------------------------------------------------------------40
Section 7.04.    Existence.-------------------------------------------------------------------------------------40
Section 7.05.    Taxes.------------------------------------------------------------------------------------------40
Section 7.06.    Insurance.-------------------------------------------------------------------------------------41
Section 7.07.    Compliance with
Laws.---------------------------------------------------------------------41
Section 7.08.    Inspection.------------------------------------------------------------------------------------41
Section 7.09.    Consolidations, Mergers, Dissolution and Sale of
Assets.-----------------------------41
Section 7.10.    Liens.------------------------------------------------------------------------------------------41
Section 7.11.    Subsidiary
Indebtedness.-------------------------------------------------------------------43
Section 7.12.    Leverage
Ratio.------------------------------------------------------------------------------43
Section 7.13.    Interest Coverage
Ratio.--------------------------------------------------------------------43
Section 7.14.    Ownership of Borrowing
Subsidiaries.---------------------------------------------------43
Section 7.15.    Transactions with
Affiliates.---------------------------------------------------------------43
Section 7.16.    Limitation on Restricted
Actions.---------------------------------------------------------43
Section 7.17.    Limitation on Negative
Pledges.----------------------------------------------------------44
ARTICLE 8
DEFAULTS---------------------------------------------------------------------------------------------------44
Section 8.01.    Representations and
Warranties.-----------------------------------------------------------44
Section 8.02.    Payment.--------------------------------------------------------------------------------------44
Section 8.03.    Covenants.------------------------------------------------------------------------------------45
Section 8.04.    Other
Obligations.---------------------------------------------------------------------------45
Section 8.05.    Bankruptcy.-----------------------------------------------------------------------------------45
Section 8.06.    Receivership,
Etc.----------------------------------------------------------------------------45
Section 8.07.    Judgments.------------------------------------------------------------------------------------46
Section 8.08.    ERISA.----------------------------------------------------------------------------------------46
Section 8.09.    Guaranty.--------------------------------------------------------------------------------------46
Section 8.10.    Change of Control.
--------------------------------------------------------------------------46
ARTICLE 9 ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES--------------------------------46
Section 9.01.    Acceleration; Allocation of Payments after
Acceleration.------------------------------46
Section 9.02.    Judgment
Currency.--------------------------------------------------------------------------47
Section 9.03.    Amendments.---------------------------------------------------------------------------------47
Section 9.04.    Preservation of
Rights.----------------------------------------------------------------------48
ARTICLE 10 GENERAL
PROVISIONS--------------------------------------------------------------------------------48
Section 10.01.    Survival of
Representations.---------------------------------------------------------------48
Section 10.02.    Governmental
Regulation.    -----------------------------------------------------------------48
Section 10.03.    
Headings.-------------------------------------------------------------------------------------48
Section 10.04.     Entire
Agreement.---------------------------------------------------------------------------48
Section 10.05.    Several
Obligations.-------------------------------------------------------------------------48
Section 10.06.     Expenses;
Indemnification.----------------------------------------------------------------48
Section 10.07.    Severability of
Provisions.    -----------------------------------------------------------------49
Section 10.08.     Nonliability of
Lenders.--------------------------------------------------------------------49
Section 10.09.     CHOICE OF
LAW.-------------------------------------------------------------------------49
Section 10.10.     CONSENT TO
JURISDICTION.---------------------------------------------------------49
Section 10.11.     WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES.----50
Section 10.12.     Binding Effect;
Termination.---------------------------------------------------------------50
Section 10.13.    
Confidentiality.-------------------------------------------------------------------------------51

ii

--------------------------------------------------------------------------------




ARTICLE 11 THE ADMINISTRATIVE
AGENT----------------------------------------------------------------------51
Section 11.01.    Appointment and
Authority.---------------------------------------------------------------51
Section 11.02.    Rights as a
Lender.--------------------------------------------------------------------------51
Section 11.03.    Exculpatory
Provisions.--------------------------------------------------------------------51
Section 11.04.    Reliance by Administrative
Agent.-------------------------------------------------------52
Section 11.05.    Delegation of
Duties.-----------------------------------------------------------------------52
Section 11.06.    Resignation of Administrative
Agent.----------------------------------------------------53
Section 11.07.    Non-Reliance on Administrative Agent and Other
Lenders.--------------------------53
Section 11.08.     Reimbursement and
Indemnification.---------------------------------------------------53
Section 11.09.    No Other Duties,
etc.-----------------------------------------------------------------------54
ARTICLE 12 SETOFF; RATABLE
PAYMENTS----------------------------------------------------------------------54
Section 12.01.    Setoff.-----------------------------------------------------------------------------------------54
Section 12.02.    Ratable
Payments.---------------------------------------------------------------------------54
ARTICLE 13 BENEFIT OF AGREEMENT; PARTICIPATIONS;
ASSIGNMENTS-----------------------------55
Section 13.01.    Successors and
Assigns.--------------------------------------------------------------------55
Section 13.02.    Participations.--------------------------------------------------------------------------------55
Section 13.03.    Assignments.---------------------------------------------------------------------------------56
Section 13.04.    Dissemination of
Information.-------------------------------------------------------------56
Section 13.05.    Tax
Treatment.-------------------------------------------------------------------------------56
Section 13.06.    SPCs.------------------------------------------------------------------------------------------56
Section 13.07.    Pledges.    --------------------------------------------------------------------------------------57
ARTICLE 14 NOTICES57
Section 14.01.    Giving
Notice.-------------------------------------------------------------------------------57
Section 14.02.    Change of
Address.-------------------------------------------------------------------------58
ARTICLE 15
COUNTERPARTS----------------------------------------------------------------------------------------58
ARTICLE 16 PATRIOT ACT
NOTICE---------------------------------------------------------------------------------58




EXHIBITS
Exhibit A    -    Committed Note
Exhibit B    -    Assumption Agreement
Exhibit C    -    Assignment Agreement
Exhibit D    -    Compliance Certificate
Exhibit E    -    Committed Borrowing Notice
Exhibit F    -    Dollar Continuation/Conversion Notice
Exhibit G    -    Non-Dollar Continuation/Conversion Notice


SCHEDULES
Schedule I            -    Commitments
Schedule II            -    Eurocurrency Payment Offices of the Administrative
Agent
Schedule III            -    Pricing Schedule
Schedule IV            -    Notices



iii

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED
LONG-TERM CREDIT AGREEMENT


This Credit Agreement, dated as of September 26, 2014, is among Whirlpool
Corporation, a Delaware corporation, Whirlpool Europe B.V., a Netherlands
corporation having its corporate seat in Breda, The Netherlands, Whirlpool
Finance B.V., a Netherlands corporation having its corporate seat in Breda, The
Netherlands, Whirlpool Canada Holding Co., a Nova Scotia unlimited company, the
other Borrowers from time to time party hereto, the Lenders from time to time
party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent for such
Lenders, and The Royal Bank of Scotland plc, BNP Paribas and Citibank, N.A., as
Syndication Agents.


W IT N E S S E T H


WHEREAS, Whirlpool, certain other borrowers, JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, and certain lenders named therein
entered into that certain Amended and Restated Long-Term Credit Agreement, dated
as of June 28, 2011 (the “Existing Long-Term Credit Agreement”) and


WHEREAS, pursuant to the terms of this Credit Agreement, on the Amendment
Effective Date, the Existing Long-Term Credit Agreement shall be amended and
restated as hereafter set forth.


NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE 1


DEFINITIONS


Section 1.01.    Definitions.


As used in this Credit Agreement:


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Credit Agreement, by which any Borrower
or any Subsidiary of a Borrower (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or division thereof,
whether through purchase of assets, merger or otherwise, or (ii) directly or
indirectly acquires (in one transaction or in a series of transactions) at least
25% (in number of votes) of the equity securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency).


“Additional Borrowing Subsidiary” means any Subsidiary of Whirlpool duly
designated by Whirlpool pursuant to Section 2.09 to request Advances hereunder,
which Subsidiary shall have satisfied the conditions precedent set forth in
Section 5.02.


“Additional Commitment Lender” is defined in Section 2.13(d).
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as agent
for the Lenders pursuant to Article 11, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article 11.


“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Lenders to a Borrower of the same Type
and, in the case of Eurocurrency Rate Advances, for the same Interest Period.
    
“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. As used herein, the term “Control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and the terms “Controlled” and
“Controlling” have meanings correlative to the foregoing.


“Aggregate Commitment” means the aggregate of the Commitments of all the Lenders
hereunder (which, as of the date of this Credit Agreement, is $2,000,000,000),
as amended from time to time pursuant to the terms hereof.


“Agreed Currency” means, subject to Section 3.04, (i) Dollars, (ii) euros, (iii)
Sterling and (iv) any other currency (A) which is freely transferable and
convertible into Dollars, (B) in which deposits are customarily offered to banks
in the London interbank market, (C) which a Borrower requests the Administrative
Agent to include as an Agreed Currency hereunder and

1

--------------------------------------------------------------------------------




(D) which is acceptable to each Lender; provided that, for purposes of
clause (iv) above, the Administrative Agent shall promptly notify each Lender of
each such request and unless each Lender shall have agreed to each such request
within five Business Days from the date of such notification by the
Administrative Agent to such Lender, such Lender shall be deemed to have
disagreed with such request.


“Alternate Base Rate” means, on any date and with respect to all Floating Rate
Advances, a fluctuating rate of interest per annum equal to the sum of (a) the
highest of (i) the Federal Funds Effective Rate most recently determined by the
Administrative Agent plus 0.50% per annum, (ii) the Prime Rate and (iii) the
Eurocurrency Base Rate for Dollars for a one month Interest Period starting on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurocurrency Base Rate for any day shall be based on the rate appearing on the
Reuters LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Eurocurrency Base Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Base Rate, respectively plus (b) the Alternate Base Rate Margin for
such day.


“Alternate Base Rate Margin” means a rate per annum determined in accordance
with the Pricing Schedule.


“Amendment Effective Date” is defined in Section 5.01.


“AML Laws” means, with respect to Whirlpool or any of its Subsidiaries, all
laws, rules, and regulations of any jurisdiction applicable to Whirlpool or such
Subsidiary from time to time concerning or relating to anti-money laundering.


“Anniversary Date” is defined in Section 2.13(a).
 
“Anti-Corruption Laws” means, with respect to Whirlpool or any of its
Subsidiaries, all laws, rules, and regulations of any jurisdiction applicable to
Whirlpool or such Subsidiary from time to time concerning or relating to bribery
or corruption.


“Article” means an article of this Credit Agreement unless another document is
specifically referenced.


“Assumption Agreement” means an agreement of a Subsidiary of Whirlpool addressed
to the Lenders in substantially the form of Exhibit B hereto pursuant to which
such Subsidiary agrees to become a “Borrower” and be bound by the terms and
conditions of this Credit Agreement.


“Authorized Officer” means (i) the Chairman of the Board of Whirlpool, (ii) the
Executive Vice President and Chief Financial Officer of Whirlpool, (iii) the
Vice President and Treasurer of Whirlpool and (iv) any other officer of
Whirlpool authorized by resolution of the Board of Directors of Whirlpool to
execute and deliver on behalf of Whirlpool this Credit Agreement or any other
Loan Document.


“Authorized Representative” means any Authorized Officer and any other officer,
employee or agent of a Borrower designated from time to time as an Authorized
Representative in a written notice from any Authorized Officer to the
Administrative Agent.


“Bankruptcy Code” means Title 11, United States Code, Sections 1 et seq., as the
same may have been and may hereafter be amended from time to time, and any
successor thereto or replacement therefor which may be hereafter enacted.


“Borrower” means, individually, Whirlpool or any Borrowing Subsidiary, and
“Borrowers” means collectively, Whirlpool and each Borrowing Subsidiary.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Subsidiary” means, individually, Whirlpool Europe, Whirlpool Finance,
Whirlpool Canada or any Additional Borrowing Subsidiary, and “Borrowing
Subsidiaries” means, collectively, Whirlpool Europe, Whirlpool Finance,
Whirlpool Canada and each Additional Borrowing Subsidiary.


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Committed Advances and to any conversion of another
Type of Advance into a Eurocurrency Committed Advance, a day other than Saturday
or Sunday on which banks are open for business in New York City, on which
dealings in Dollars are carried on in the London interbank market and, where
funds are to be paid or made available in a currency other than Dollars, on
which commercial banks are open for domestic and international business
(including dealings in deposits in such currency) in both London and the place
where such

2

--------------------------------------------------------------------------------




funds are to be paid or made available, or, where funds are to be paid or made
available in euros, a day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer system is open for business and (ii) for all other
purposes, a day other than Saturday or Sunday on which banks are open for
business in New York City.


“Capitalized Lease” means any lease in which the obligation for rentals with
respect thereto is required to be capitalized on a balance sheet of the lessee
in accordance with generally accepted accounting principles.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for LOC Obligations or obligations of Lenders to fund
participations in respect of LOC Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Lender shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Commitment” means, (i) for each Lender, the obligation of such Lender (a) to
make Loans to the Borrowers under this Credit Agreement or (b) to purchase
Participation Interests in Letters of Credit in accordance with Section 2.04(c),
in each case not exceeding in the aggregate the amount set forth on Schedule I
hereto or as set forth in an applicable Assignment Agreement in the form of
Exhibit C hereto received by the Administrative Agent under the terms of
Section 13.03, as such amount may be modified from time to time pursuant to the
terms of this Credit Agreement and (ii) with respect to each Issuing Lender, the
LOC Commitment. On the Amendment Effective Date, the maximum Commitment of each
Lender shall be the amount set forth under “Commitment” on Schedule I hereto.


“Committed Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Committed Loans made by the Lenders to the applicable
Borrower at the same time, of the same Type and, in the case of Eurocurrency
Rate Advances, for the same Interest Period.


“Committed Borrowing Notice” is defined in Section 2.03(e).


“Committed Loan” means a Loan made by a Lender pursuant to Section 2.03.


“Consolidated EBITDA” means, for any period, the consolidated net income of
Whirlpool and its Consolidated Subsidiaries for such period (as determined in
accordance with generally accepted accounting principles) plus (i) an amount,
which in the determination of such net income has been deducted for (a)
Consolidated Interest Expense for such period, (b) taxes in respect of, or
measured by, income or excess profits of Whirlpool and its Consolidated
Subsidiaries for such period, (c) without duplication, identifiable and
verifiable non-recurring cash restructuring charges in an amount not to exceed
(A) 100,000,000 in any twelve month period ending in calendar year 2014, (B)
$200,000,000 in any twelve month period ending in calendar years 2015 or 2016 or
(C) $100,000,000 in any twelve month period thereafter, and non-cash,
non-recurring pre-tax charges taken by Whirlpool during such period, (d)
depreciation and amortization expense for such period, and (e) non-cash charges
and expenses and fees related to class action or other lawsuits, arbitrations or
disputes, product recalls, regulatory proceedings and governmental
investigations, plus (or minus) (ii) to the extent included in the determination
of such net income (x) losses (or income) from discontinued operations for such
period and (y) losses (or gains) from the effects of accounting changes during
such period, and minus (iii) to the extent not deducted in the determination of
such net income and without duplication, cash charges and expenses and fees
related to class action or other lawsuits, arbitrations or disputes, product
recalls, regulatory proceedings and governmental investigations (provided, for
the avoidance of doubt, that in the case of this clause (iii), to the extent
that any amounts in respect of any such charges, expenses and fees have been
reserved for and have reduced Consolidated EBITDA during any prior period, such
amounts shall not be subtracted in calculating Consolidated EBITDA for any
subsequent period even if such previously reserved amounts are paid in cash
during such subsequent period). For the purpose of calculating Consolidated
EBITDA for any period, if during such period Whirlpool or one of its
Consolidated Subsidiaries shall have made a Material Acquisition or Material
Disposition, Consolidated EBITDA for such period shall, to the extent reasonably
practicable, be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition occurred on the first day of such period, as determined in good
faith by Whirlpool and detailed, to the extent reasonably practicable, in the
applicable Compliance Certificate.
    
“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of Whirlpool and its Consolidated Subsidiaries for such period (as
determined in accordance with generally accepted accounting principles). For the
purpose of calculating Consolidated Interest Expense for any period, if during
such period Whirlpool or one of its Consolidated Subsidiaries shall have made a
Material Acquisition or Material Disposition, Consolidated Interest Expense for
such period shall,

3

--------------------------------------------------------------------------------




to the extent reasonably practicable, be calculated after giving pro forma
effect to such Material Acquisition or Material Disposition as if such Material
Acquisition or Material Disposition occurred on the first day of such period, as
determined in good faith by Whirlpool and detailed, to the extent reasonably
practicable, in the applicable Compliance Certificate; provided that Whirlpool
shall not make such adjustments with respect to any Material Acquisition or
Material Disposition unless adjustments are made to Consolidated EBITDA with
respect to such Material Acquisition or Material Disposition.
    
“Consolidated Subsidiary” means, at any date as of which the same is to be
determined, any Subsidiary the accounts of which would be consolidated with
those of Whirlpool in its consolidated financial statements if such statements
were prepared as of such date in accordance with generally accepted accounting
principles.


“Control” is defined in the definition of Affiliate.


“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Whirlpool or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.


“Convention” is defined in Section 10.10(c).


“Credit Agreement” means this Second Amended and Restated Long-Term Credit
Agreement, as it may be amended, supplemented or otherwise modified from time to
time.


“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” means an event described in Article 8.


“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Whirlpool in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified Whirlpool, the Administrative Agent or any
Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lenders’ obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or Whirlpool, to
confirm in writing to the Administrative Agent and Whirlpool that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and Whirlpool), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors (other than by way of an Undisclosed Administration (as
defined below)) or similar Person charged with reorganization or liquidation of
its business or assets, including the Federal Deposit Insurance Corporation or
any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.12(b)) upon delivery of
written notice of such determination to Whirlpool, each Issuing Lender and each
Lender. “Undisclosed Administration” means in relation to a Lender the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender is subject
to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.


“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount of Dollars if
such currency is any currency other than Dollars, calculated at approximately
11:00 a.m. (London

4

--------------------------------------------------------------------------------




Time) as set forth on the applicable Reuters Screen on the date of
determination; provided that if more than one rate is listed then the applicable
conversion rate shall be the arithmetic average of such rates. If for any reason
such conversion rates are not available, the Dollar Amount shall be calculated
using the arithmetic average of the spot buying rates for such currency in
Dollars as quoted to the Administrative Agent by three foreign exchange dealers
of recognized standing in the United States selected by the Administrative Agent
at approximately 11:00 a.m. (London time) on any date of determination. The
Dollar Amount of each Advance shall be established two Business Days prior to
the first day of each Interest Period with respect thereto.


“Dollar Continuation/Conversion Notice” is defined in Section 2.03(f).


“Dollars” and “$” each mean lawful money of the United States of America.


“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act (Wet
op het financieel toezicht) and the rules and regulations promulgated
thereunder.


“Dutch Borrower” means each Borrower that is incorporated, established or
organized under the laws of The Netherlands.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.


“euro” means the common currency of participating members of the European
Community.


“Eurocurrency Base Rate” means, with respect to a Eurocurrency Committed Advance
denominated in a particular Agreed Currency (pursuant to Section 2.01) for the
relevant Interest Period, the greater of zero and: (1) the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period or, in the case
of a Eurocurrency Committed Advance denominated in Sterling, determined as of
approximately 11:00 A.M. (London time) on the first day of such Interest Period;
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Credit Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to such Agreed
Currency then the Eurocurrency Base Rate shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Credit Agreement, or (2) if the rates
referenced in the preceding clause (1) are not available, the rate per annum
determined by the Administrative Agent as the average (rounded upward to the
nearest whole multiple of 1/100 of 1% per annum, if such average is not such a
multiple) of the respective rates per annum at which deposits in such Agreed
Currency are offered by the principal office of each of the Reference Banks for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurocurrency Loan being made, continued or converted
by such Reference Bank and with a term equivalent to such Interest Period would
be offered by such Reference Bank’s London Branch to major banks in the offshore
Agreed Currency market at their request at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period or, in
the case of a Eurocurrency Committed Advance denominated in Sterling, determined
as of approximately 11:00 A.M. (London time) on the first day of such Interest
Period.


“Eurocurrency Committed Advance” means an Advance which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.03.


“Eurocurrency Committed Loan” means a Loan which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.03.


“Eurocurrency Loan” means a Eurocurrency Committed Loan.

5

--------------------------------------------------------------------------------






“Eurocurrency Margin” means a rate per annum determined in accordance with the
Pricing Schedule.


“Eurocurrency Payment Office” means with respect to the Administrative Agent for
each of the Agreed Currencies (a) the office, branch or affiliate of the
Administrative Agent specified as its “Eurocurrency Payment Office” for such
currency in Schedule II hereto or (b) such other office, branch, affiliate or
correspondent bank of the Administrative Agent as it may from time to time
specify to each Borrower and each Lender as its Eurocurrency Payment Office for
such currency.


“Eurocurrency Rate” means, with respect to a Eurocurrency Committed Advance or a
Eurocurrency Committed Loan for each day during the relevant Interest Period,
the sum of (a) the Eurocurrency Base Rate applicable to such Interest Period
plus (b) the Eurocurrency Margin for such day.


“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.


“Eurocurrency Rate Loan” means a Loan which bears interest at the Eurocurrency
Rate.


“European Community” means the European countries that are signatories to the
Treaty on European Union.


“Existing Long-Term Credit Agreement” is defined in the preamble to this Credit
Agreement.


“Existing Termination Date” is defined in Section 2.13(a).


“Facility Office” means the Lending Installation notified by a party to the
Credit Agreement to the Administrative Agent in writing on or before the date it
becomes a party the Credit Agreement (or, following that date, by not less than
five Business Days’ written notice) as the Lending Installation through which it
perform its obligations under this Credit Agreement.


“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code, and any fiscal
or regulatory legislation or rules adopted pursuant to such intergovernmental
agreement.


“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum (rounded upwards to the nearest 1/100%) equal for each day during
such period to (i) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the preceding Business Day) by the Federal Reserve Bank of New York; or
(ii) if such rate is not so published for any day which is a Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
JPMCB on such day on such transactions as determined by the Administrative
Agent.


“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.


“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.


“Foreign Borrower” is defined in Section 10.11(b).


“Foreign Subsidiary” means a Subsidiary of Whirlpool that is organized and
domiciled (and the majority of whose assets are located) outside of the United
States of America.


“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Lender, such Defaulting Lender’s Ratable Share of the
outstanding LOC Obligations with respect to Letters of Credit issued by such
Issuing Lender other than LOC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“Government Acts” is defined in Section 2.04(i)(i).


“Guaranteed Obligations” is defined in Section 4.01.


“Guaranty” of any Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon the obligation of any other Person,
or agrees to maintain the net worth or working capital or other financial
condition of any other Person or otherwise assures any creditor of

6

--------------------------------------------------------------------------------




such other Person against loss, and shall include, without limitation, the
contingent liability of such Person under or in relation to any letter of credit
(or similar instrument), but shall exclude endorsements for collection or
deposit in the ordinary course of business.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Base Rate.”


“Indebtedness” means, without duplication, with respect to each Borrower and
each Subsidiary of a Borrower, such Person’s (i) obligations for borrowed money,
(ii) obligations representing the deferred purchase price of any of its Property
or services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens (other than Liens of such Borrower or
Subsidiary of the type described in Sections 7.10(ii) and 7.10(iv) through
(xviii) inclusive that are not otherwise included within this definition of
“Indebtedness”) or payable out of the proceeds or production from any Property
now or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, acceptances, or other instruments, (v) obligations under
Capitalized Leases which would be shown as a liability on a balance sheet of
such Person, (vi) net liabilities under any agreement, device or arrangement
designed to protect at least one of the parties thereto from the fluctuation of
interest rates, exchange rates or forward rates applicable to such party’s
assets, liabilities or exchange transactions (including any cancellation, buy
back, reversal, termination or assignment thereof), and (vii) Indebtedness of
another Person for which such Person is obligated pursuant to a Guaranty.


“Interest Coverage Ratio” means, as of any date of calculation thereof, the
ratio of (i) Consolidated EBITDA for the twelve month period ending on such date
to (ii) Consolidated Interest Expense for the twelve month period ending on such
date.


“Interest Period” means, with respect to a Eurocurrency Committed Advance, the
period commencing on the date of such Advance and ending on the day that is one
or two weeks or one, two, three or six months (or, with the consent of each
Lender, such other period of up to twelve months) thereafter, as the applicable
Borrower may elect and; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Committed
Advance having an Interest Period of one or more months, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Committed Advance having an Interest Period of one or
more months that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of an
Advance initially shall be the date on which such Advance is made and, in the
case of a Eurocurrency Committed Advance, thereafter shall be the effective date
of the most recent conversion or continuation of such Advance.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent in accordance with customary banking
practices (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
to a period equal to the duration of such Interest Period between: (a) the LIBO
Screen Rate for the longest period for which the LIBO Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period;
and (b) the LIBO Screen Rate for the shortest period (for which that LIBO Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.


“Issuing Lender” means any of JPMCB, The Royal Bank of Scotland plc, BNP
Paribas, Citibank, N.A. and any other Lender approved by Whirlpool (and
consented to by such Lender).


“JPMCB” means JPMorgan Chase Bank, N.A., and its successors.


“Lenders” means the financial institutions listed on the signature pages of this
Credit Agreement, each commercial bank that shall become a party hereto pursuant
to Section 2.03(c)(iii) and their respective permitted successors and assigns.
“Lending Installation” means any office, branch, subsidiary or affiliate of any
Lender or the Administrative Agent.


“Letter of Credit” means any letter of credit issued by an Issuing Lender for
the account of a Borrower in accordance with Section 2.04.


“Leverage Ratio” means, as of any date of calculation thereof, the ratio of
(i) consolidated Indebtedness of Whirlpool and its Consolidated Subsidiaries on
such date to (ii) Consolidated EBITDA for the twelve month period ending on such
date; provided, that for purposes of calculating the Leverage Ratio, (a)
Indebtedness shall be determined by allowing clause (vi) to be either positive
or negative, determined by reference to the aggregate position of Whirlpool and
its Subsidiaries in respect of all

7

--------------------------------------------------------------------------------




such agreements, devices or arrangements referred to in such clause and (b)
there shall be excluded from clause (vi) of the definition of “Indebtedness” an
amount (whether positive or negative) of not more than $200,000,000.


“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Base Rate.”


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).


“Loan” means, with respect to a Lender, such Lender’s portion, if any, of any
Advance.


“Loan Documents” means this Credit Agreement, each Note, the LOC Documents and
the Assumption Agreements.


“LOC Commitment” means, for each Issuing Lender, the commitment of such Lender
to issue Letters of Credit not exceeding the amount set forth on Schedule I
hereto, provided that the aggregate face amount of all such issuances at any
time outstanding (together with the amounts of any unreimbursed drawings
thereon) shall not exceed the LOC Committed Amount.


“LOC Committed Amount” means $200,000,000, as it may be reduced from time to
time pursuant to the terms hereof.


“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations. The
term “LOC Documents” shall not include any underlying agreements between the
account party and the beneficiary of a Letter of Credit.


“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the applicable Issuing Lender but
not theretofore reimbursed by the applicable Borrower.


“Material Acquisition” means any acquisition or series of related acquisitions
that involves consideration (including assumption of debt) with a fair market
value, as of the date of the closing thereof, in excess of US$500,000,000;
provided that Whirlpool may, in its sole discretion, treat an acquisition or
series of related acquisitions that involve consideration of less than
US$500,000,000 as a Material Acquisition.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of
Whirlpool and its Subsidiaries taken as a whole, (ii) the ability of any
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.


“Material Disposition” means any disposition of property or series of related
dispositions of property that involves consideration (including assumption of
debt) with a fair market value, as of the date of the closing thereof, in excess
of US$500,000,000; provided that Whirlpool may, in its sole discretion, treat a
disposition or series of related dispositions that involves consideration of
less than US$500,000,000 as a Material Disposition.
 
“Material Subsidiary” means a Subsidiary of Whirlpool that would constitute a
“Significant Subsidiary” under and as defined in Regulation S-X promulgated by
the Securities and Exchange Commission.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their sole
discretion.


“Multiemployer Plan” means a Plan as defined in Section 4001(a)(3) of ERISA,
maintained pursuant to a collective bargaining agreement or any other
arrangement to which any Borrower or other member of the Controlled Group is a
party and to which more than one employer is obligated to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.



8

--------------------------------------------------------------------------------




“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.03 and (ii) has been
approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Dollar Continuation/Conversion Notice” is defined in Section 2.03(g).


“Non-Extending Lender” is defined in Section 2.13(b).
 
“Non-Recourse Obligations” of a Person means Indebtedness of such Person
(i) incurred to finance the acquisition of property which property is subject to
a Lien securing such Indebtedness and generates rentals or other payments
sufficient to pay the entire principal of and interest on such Indebtedness on
or before the date or dates for payment thereof, (ii) which does not constitute
a general obligation of such Person but is repayable solely out of the rentals
or other sums payable with respect to the property subject to the Lien securing
such Indebtedness and the proceeds from the sale of such property because the
holder of such Indebtedness (hereinafter called the “Holder”) shall have agreed
in writing at or prior to the time such Indebtedness is incurred that (A) such
Person shall not have any personal liability whatsoever (other than for
(I) rentals or other sums received by such Person which are subject to the Lien
securing such Indebtedness, (II) any other rights assigned to the Holder,
(III) the proceeds from any sale or other disposition of the property subject to
the Lien securing such Indebtedness and (IV) breach by such Person of any
customary representation or warranty (such as a warranty as to ownership of
property or a warranty of quiet enjoyment)), either in its capacity as the owner
of the property or in any other capacity, to the Holder for any amounts payable
with respect to such Indebtedness and that such Indebtedness does not constitute
a general obligation of such Person, (B) the Holder shall look for repayment of
such Indebtedness and the payment of interest thereon and all other payments
with respect to such Indebtedness solely to the rentals or other sums payable
with respect to the property subject to the Lien securing such Indebtedness and
the proceeds from the sale of such property, and (iii) to the extent the Holder
may legally do so, the Holder waives any and all rights it may have to make the
election provided under 11 U.S.C. 1111(b)(l)(A) or any other similar or
successor provisions against such Person.


“Note” means a promissory note in substantially the form of Exhibit A hereto,
with appropriate insertions, duly executed and delivered to the Administrative
Agent by the applicable Borrower for the account of a Lender and payable to the
order of such Lender, including any amendment, modification, renewal or
replacement of such promissory note.


“Notice Date” is defined in Section 2.13(b).
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and the Notes, all LOC Obligations, all accrued and unpaid fees, all
obligations of Whirlpool under Article 4 and all other reimbursements,
indemnities or other obligations of the Borrowers to any Lender (including any
Issuing Lender) or the Administrative Agent arising under the Loan Documents.


“Off-Balance Sheet Obligations” means, with respect to each Borrower and each
Subsidiary of a Borrower, (i) the principal portion of such Person’s obligations
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product and (ii) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) regardless of whether such transaction is
effected without recourse to such Person.


“Original Borrowers” is defined in Section 5.01.


“Participant” is defined in Section 13.02.


“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.04(c).


“Payment Date” means the last Business Day of each March, June, September and
December.


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

9

--------------------------------------------------------------------------------






“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which a Borrower or any other member of the Controlled Group may have any
liability.


“Plan of Reorganization” is defined in Section 13.08(c).


“Platform” is defined in Section 14.01(b).
 
“Pricing Schedule” means Schedule III attached hereto.


“Prime Rate” means the per annum rate of interest established from time to time
by JPMCB as its “Base Rate.” Such rate is a rate set by JPMCB based upon various
factors including JPMCB’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by JPMCB shall take effect at the opening of business on the day
specified in the public announcement of such change.


“Property” of a Person means any and all property and assets, whether real,
personal, tangible, intangible, or mixed, of such Person.


“Purchaser” is defined in Section 13.03.


“Ratable Share” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment; provided that in the case
of Section 2.11 when a Defaulting Lender shall exist, “Ratable Share” shall mean
the percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Ratable Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.


“Reference Banks” means JPMCB, Citibank, N.A. or such other banks as may be
appointed by the Administrative Agent from time to time that agree to serve in
such role.


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock applicable to member banks of the Federal Reserve System.


“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the obtaining of credit for the purpose of purchasing or carrying
margin stock from (among others) member banks of the Federal Reserve System.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event.


“Request Date” is defined Section 2.03(a).


“Required Lenders” means, at any time, Lenders in the aggregate holding more
than 50% of the sum of the aggregate unpaid principal amount of the outstanding
Advances and Participation Interests in LOC Obligations plus the aggregate
unused Commitments each as in effect at such time, provided that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time the Advances, Participation
Interests and Commitment of such Lender at such time.

10

--------------------------------------------------------------------------------






“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal,
special, emergency and other reserves) which is imposed under Regulation D on
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Committed Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of the Administrative
Agent to United States residents). The Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in the applicable
reserve requirement for all Interest Periods beginning on or after such date.


“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (which on the date of this Credit
Agreement is limited to Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any European
Union member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person 50% or more owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or Switzerland.


“Section” means a numbered Section of this Credit Agreement, unless another
document is specifically referenced.


“Single Employer Plan” means a Plan maintained by Whirlpool or any member of the
Controlled Group for employees of Whirlpool or any member of the Controlled
Group.


“Sterling” means the lawful money of the United Kingdom.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be, directly or indirectly, so
owned or controlled. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Whirlpool.


“Substantial Portion” means, with respect to the Property of Whirlpool and its
Subsidiaries, Property which (i) represents more than 10% of the consolidated
assets of Whirlpool and its Subsidiaries as would be shown in the consolidated
financial statements of Whirlpool and its Subsidiaries as at the last day of the
most recent quarter for which financial statements have been delivered pursuant
to Section 7.01 or (ii) is responsible for more than 10% of the consolidated net
sales or of the consolidated net income of Whirlpool and its Subsidiaries as
reflected in the financial statements referred to in clause (i) above.


“Syndication Agent” means any of The Royal Bank of Scotland plc, BNP Paribas and
Citibank, N.A., so long as it is a Lender under this Credit Agreement.


“Taxes” is defined in Section 3.01(a).


“Termination Date” means the earlier of (a) the fifth anniversary of the
Amendment Effective Date, subject to the extension thereof pursuant to Section
2.13 and (b) the date on which the Commitments terminate pursuant to the terms
of this Credit Agreement; provided, however, that the Termination Date of any
Lender that is a Non-Extending Lender to any requested extension pursuant to
Section 2.13 shall be the Termination Date in effect immediately prior to the
applicable Anniversary Date for all purposes of this Credit Agreement.
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.


“Type” means, with respect to any Loan or Advance, its nature as a Floating Rate
Advance or Loan or a Eurocurrency

11

--------------------------------------------------------------------------------




Committed Advance or Loan.


“Unfunded Vested Liabilities” means the amount (if any) by which the present
value of all currently accrued, vested and nonforfeitable benefits under all
Single Employer Plans exceeds the fair market value of all assets of such Plan
allocable to such benefits, all determined on an ongoing Plan basis as set forth
in the then most recent actuarial valuation for each such Plan.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Unused Commitment Fee Rate” means a rate per annum determined in accordance
with the Pricing Schedule.


“Whirlpool” means Whirlpool Corporation, a Delaware corporation, and its
successors and assigns.


“Whirlpool Canada” means Whirlpool Canada Holding Co., an unlimited company
amalgated under the laws of the Province of Nova Scotia, Canada, and its
successors and assigns.


“Whirlpool Europe” means Whirlpool Europe B.V., a Netherlands corporation having
its corporate seat in Breda, The Netherlands, and its successors and assigns.


“Whirlpool Finance” means Whirlpool Finance B.V., a Netherlands corporation
having its corporate seat in Breda, The Netherlands, and its successors and
assigns.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


Section 1.02.    Accounting Terms and Determinations.


Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles in the United States of
America. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of generally accepted accounting principles applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.01; provided, however, if (a) Whirlpool shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in generally accepted accounting
principles or the rules promulgated with respect thereto or (b) either the
Administrative Agent or the Required Lenders shall so object in writing within
60 days after delivery of such financial statements (or after the Lenders have
been informed of the change in generally accepted accounting principles
affecting such financial statements, if later), then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by Whirlpool to the Lenders as to which no such objection shall have been made.


ARTICLE 2


THE FACILITY


Section 2.01.    Description of Facility.


Upon the terms and subject to the conditions set forth in this Credit Agreement,
the Lenders hereby grant to the Borrowers a revolving credit facility pursuant
to which:


(i)    each Lender severally agrees to make Committed Loans in Agreed Currencies
to each of the Borrowers in accordance with Section 2.03; and


(ii)    each Issuing Lender agrees to issue Letters of Credit in Agreed
Currencies for the account of each of the Borrowers in accordance with
Section 2.04;


provided that (A) Floating Rate Loans may only be denominated in Dollars,
(B) after giving effect to each Advance or Letter of Credit, the outstanding
Advances or Letters of Credit shall be denominated in no more than five Agreed
Currencies (including Dollars), (C) in no event may the Dollar Amount of the
aggregate principal amount of all outstanding Advances plus the outstanding LOC
Obligations exceed the Aggregate Commitment and (D) in no event may the Dollar
Amount of the aggregate principal amount of all outstanding Committed Loans made
by a Lender plus such Lender’s ratable share of the outstanding LOC Obligations
exceed such Lender’s Commitment.

12

--------------------------------------------------------------------------------






Section 2.02.    Availability of Facility; Required Payments.


Subject to all of the terms and conditions of this Credit Agreement, each
Borrower may borrow, repay and reborrow Advances and, subject to
Section 2.04(a), request Letters of Credit at any time prior to the latest
scheduled Termination Date. The Commitment of each Lender shall expire on the
Termination Date applicable to such Lender. Each applicable Borrower promises to
pay its outstanding Loans and its other unpaid Obligations in respect of each
Lender in full on the Termination Date applicable to such Lender.


Section 2.03.    Committed Advances.


(a)    Committed Advances. Each Lender severally agrees, on the terms and
conditions set forth in this Credit Agreement to make Committed Loans to the
Borrowers from time to time, from and including the Amendment Effective Date and
prior to the Termination Date applicable to such Lender, in amounts the Dollar
Amount of which shall not exceed in the aggregate at any one time outstanding
the amount equal to the excess of (i) its Commitment over (ii) its Participation
Interests. Each Committed Advance hereunder shall consist of borrowings made
from the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment. The Committed Advances
shall be repaid as provided by the terms of Sections 2.02 and 2.03(g).


(b)    Types of Committed Advances. The Committed Advances may be Floating Rate
Advances or Eurocurrency Committed Advances, or a combination thereof, selected
by the applicable Borrower in accordance with Sections 2.03(e), 2.03(f) and
2.03(g).


(c)    Reductions or Increases in Aggregate Commitment. (i) Ratable Reductions.
Whirlpool may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in an amount of $25,000,000 or an integral multiple of
$5,000,000 in excess thereof, upon at least three Business Days’ written notice
to the Administrative Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Commitment may
not be reduced below the Dollar Amount of the aggregate principal amount of the
outstanding Advances plus the outstanding LOC Obligations.


(ii)    Non-Ratable Reduction. As long as no Default or Unmatured Default exists
at the time of such request and at the time of reduction, Whirlpool shall have
the right, at any time, upon at least ten Business Days’ notice to a Defaulting
Lender (with a copy to the Agent), to terminate in whole such Lender’s
Commitment. Such termination shall be effective, (x) with respect to such
Lender’s unused Commitment, on the date set forth in such notice, provided,
however, that such date shall be no earlier than ten Business Days after receipt
of such notice and (y) with respect to each Loan outstanding to such Lender, in
the case of a Base Rate Loan, on the date set forth in such notice and, in the
case of a Eurodollar Rate Loan, on the last day of the then current Interest
Period relating to such Loan. Upon termination of a Lender’s Commitment under
this Section 2.03(c), the Borrowers will pay or cause to be paid all principal
of, and interest accrued to the date of such payment on, Loans owing to such
Lender and pay any accrued Unused Commitment Fees or Letter of Credit issuance
fees payable to such Lender pursuant to the provisions of Section 2.07, and all
other amounts payable to such Lender hereunder (including, but not limited to,
any indemnification for Taxes under Section 3.01 and any increased costs or
other amounts owing under Section 3.02 or 3.03); and upon such payments, the
obligations of such Lender hereunder shall, by the provisions hereof, be
released and discharged; provided, however, that such Lender’s rights under
Sections 3.01, 3.02, 3.03, and 10.06, and its obligations under Section 11.08
shall survive such release and discharge as to matters occurring prior to such
date. The aggregate amount of the Commitment of the Lenders once reduced
pursuant to this Section 2.03(c)(ii) may not be reinstated.
(iii)    Increase. Whirlpool may request at any time and from time to time that
the Aggregate Commitment be increased to a maximum amount of not more than
$2,500,000,000; provided that (i) no increase in the Aggregate Commitment shall
be made at a time when a Default or Unmatured Default shall have occurred and be
continuing or would result from the requested increase, (ii) no increase in the
Aggregate Commitment shall be made at any time after the Aggregate Commitment
has been terminated in accordance with Section 2.03(c)(i), (iii) each partial
increase shall be made in an aggregate amount at least equal to $10,000,000 and
in integral multiples of $5,000,000 above such amount, (iv) to the extent that
resolutions of Whirlpool previously delivered hereunder shall not have
authorized such increase and borrowings, Whirlpool shall have delivered to the
Administrative Agent certified resolutions of the Board of Directors of
Whirlpool authorizing such increase and borrowings in connection therewith and
(v) all of the representations and warranties set forth in Article 6 (except for
those contained in Sections 6.04, 6.05 and 6.07 and (y) those contained in
Sections 6.06 and 6.12 solely as such representations and warranties relate to
any Subsidiary acquired in connection with a Material Acquisition (including any
Subsidiary of the target of such Material Acquisition) consummated within 30
days prior to the effective date of such increase) shall be true and correct in
all material respects as of the date of such request

13

--------------------------------------------------------------------------------




and as of the effective date of such increase. Any Lender may refuse to
participate in any proposed increase in the Aggregate Commitment, and failure to
respond to any request to participate in an increase in the Aggregate
Commitments shall be deemed to constitute a refusal to so participate. In the
event of such a requested increase in the Commitment, Whirlpool shall consult
with the Administrative Agent and each Issuing Bank as to the number, identity
and requested Commitments of increasing Lenders and additional financial
institutions that the Administrative Agent may invite to participate in the
aggregate Commitment. The Administrative Agent will not unreasonably refuse to
so invite a commercial bank organized, identified and requested by Whirlpool,
that has capital and surplus reasonably satisfactory to the Administrative Agent
and each Issuing Bank in light of the Commitment which such commercial bank
would assume hereunder; provided that each such assuming commercial bank shall,
upon becoming a party to this Credit Agreement, become an increasing Lender. The
Administrative Agent shall promptly notify Whirlpool and the Lenders of any
increase in the amount of the Aggregate Commitment pursuant to this Section and
of the respective adjusted Commitment and Ratable Share of each Lender after
giving effect thereto. Each Borrower acknowledges that, in order to maintain
Advances in accordance with the Ratable Share of each Lender, a non-pro-rata
increase in the aggregate Commitment may require prepayment or funding of all or
portions of certain Loans on the date of such increase (and any such prepayment
or funding shall be subject to the other provisions of this Credit Agreement).
(d)    Minimum Amount of Each Committed Advance. Each Committed Advance made or
continued hereunder shall be in the minimum Dollar Amount of $5,000,000 or a
higher integral multiple of $1,000,000; provided, however, that any Floating
Rate Advance may be in the aggregate amount of the unused Aggregate Commitment.


(e)    Method of Selecting Types and Interest Periods for New Committed
Advances. Subject to all of the terms and conditions of this Credit Agreement,
each Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Committed Advance, the Interest Period applicable thereto, for each
Committed Advance from time to time made to it. A Borrower shall give the
Administrative Agent an irrevocable notice substantially in the form of Exhibit
E hereto (a “Committed Borrowing Notice”) not later than 12:00 Noon (New York
City time) on the Borrowing Date of each Floating Rate Advance, three Business
Days before the Borrowing Date for each Eurocurrency Committed Advance
denominated in Dollars, and four Business Days before the Borrowing Date for
each Eurocurrency Committed Advance denominated in an Agreed Currency other than
Dollars. A Committed Borrowing Notice shall in accordance with all the terms and
conditions of this Credit Agreement specify:


(i)    the Borrower to which such Committed Advance is to be made;


(ii)    the Borrowing Date, which shall be a Business Day, of such Committed
Advance;


(iii)    the Type of Committed Advance selected;


(iv)    in the case of each Eurocurrency Committed Advance, the Agreed Currency
of such Committed Advance;


(v)    the aggregate amount of such Committed Advance;


(vi)    in the case of each Eurocurrency Committed Advance, the Interest Period
applicable thereto; and


(vii)    the account information for the account of the Borrower that shall be
credited with the proceeds of such Committed Advance.


(f)    Continuation and Conversion of Dollar-Denominated Committed Advances.
Subject to all of the terms and conditions of this Credit Agreement, each
Floating Rate Advance shall continue as a Floating Rate Advance unless and until
such Floating Rate Advance is paid or converted into one or more
Dollar-denominated Eurocurrency Committed Advances. Subject to all of the terms
and conditions of this Credit Agreement, each Eurocurrency Committed Advance
denominated in Dollars shall continue as a Dollar-denominated Eurocurrency
Committed Advance until the end of the then applicable Interest Period therefor,
at which time such Eurocurrency Committed Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurocurrency Committed
Advance is paid by the applicable Borrower or the applicable Borrower shall have
given the Administrative Agent an irrevocable notice substantially in the form
of Exhibit F hereto (a “Dollar Continuation/Conversion Notice”) requesting that,
at the end of such Interest Period, such Eurocurrency Committed Advance continue
as a Dollar-denominated Eurocurrency Committed Advance for the same or another
specified Interest Period, be converted into one or more new Dollar-denominated
Eurocurrency Committed Advances each having a specified new Interest Period or
be converted into a Floating Rate Advance or (y) any Default shall have occurred
and be continuing. Accordingly, but subject to all of the terms and conditions
of this Credit Agreement, each Borrower may elect from time to time to convert
all or any part (subject to Section 2.03(d)) of a Dollar-denominated Committed
Advance of any Type made to it into the other Type of Dollar-denominated
Committed

14

--------------------------------------------------------------------------------




Advance; provided that any conversion of a Eurocurrency Committed Advance shall
be made on, and only on, the last day of the Interest Period applicable thereto.
The applicable Borrower shall give the Administrative Agent a Dollar
Continuation/Conversion Notice with respect to each continuation or conversion
of a Dollar-denominated Committed Advance not later than 12:00 Noon (New York
City time) at least three Business Days prior to the date of the requested
continuation or conversion, specifying in accordance with all of the terms and
conditions of this Credit Agreement:


(i)    the requested date, which shall be a Business Day, of such continuation
or conversion;


(ii)    the aggregate amount and Type of the Committed Advance which is to be
continued or converted;


(iii)    the amount and Type(s) of the Dollar-denominated Committed Advance(s)
into which such Committed Advance is to be continued or converted; and


(iv)    in the case of each continuation of or conversion into a
Dollar-denominated Eurocurrency Committed Advance, the Interest Period
applicable thereto (provided that if no Interest Period is specified, the
applicable Borrower shall be deemed to have requested an Interest Period of one
month).


(g)    Payment or Continuation and Conversion of Non-Dollar Denominated
Committed Advances. Subject to all of the terms and conditions of this Credit
Agreement, each Eurocurrency Committed Advance denominated in an Agreed Currency
other than Dollars shall continue as a Eurocurrency Committed Advance
denominated in the same currency until the end of the then applicable Interest
Period therefor, at which time such Eurocurrency Committed Advance shall mature
and be payable by the applicable Borrower on the last day of the applicable
Interest Period unless the applicable Borrower shall have given the
Administrative Agent an irrevocable notice substantially in the form of Exhibit
G hereto (a “Non-Dollar Continuation/Conversion Notice”) requesting that, at the
end of such Interest Period, such Eurocurrency Committed Advance either continue
as a Eurocurrency Committed Advance denominated in the same currency for the
same or another specified Interest Period or be converted into one or more new
Eurocurrency Committed Advances each denominated in the same currency as that of
the converted Eurocurrency Committed Advance and having a specified new Interest
Period; provided that if after giving effect to any such conversion or
continuation, the aggregate Dollar Amount of the principal amount of all
Advances plus the outstanding LOC Obligations would exceed the Aggregate
Commitment, such Borrower shall prepay an aggregate principal amount of such
Eurocurrency Committed Advance on the last day of the Interest Period then
ending such that the Dollar Amount of the aggregate principal amount of all
outstanding Advances plus the outstanding LOC Obligations does not exceed the
Aggregate Commitment. Accordingly, but subject to all of the terms and
conditions of this Credit Agreement, each Borrower may elect from time to time
to convert all or any part (subject to Section 2.03(d)) of a Eurocurrency
Committed Advance denominated in an Agreed Currency other than Dollars made to
it into any other Eurocurrency Committed Advance(s) denominated in the same
currency as the converted Eurocurrency Committed Advance; provided that any such
conversion shall be made on, and only on, the last day of the Interest Period
applicable to the converted Eurocurrency Committed Advance. The applicable
Borrower shall give the Administrative Agent a Non-Dollar
Continuation/Conversion Notice with respect to each continuation or conversion
of a Eurocurrency Committed Advance denominated in an Agreed Currency other than
Dollars not later than 12:00 Noon (New York City time) at least four Business
Days prior to the date of the requested continuation or conversion specifying in
accordance with all of the terms and conditions of this Credit Agreement:


(i)    the requested date, which shall be a Business Day, of such continuation
or conversion;


(ii)    the aggregate amount and Agreed Currency of the Eurocurrency Committed
Advance which is to be continued or converted;


(iii)    the amount(s) of the Eurocurrency Committed Advance(s) into which such
Eurocurrency Committed Advance is to be continued or converted; and


(iv)    the Interest Period applicable to each new Eurocurrency Committed
Advance (provided that if no Interest Period is specified or if a Default has
occurred and is continuing, the applicable Borrower shall be deemed to have
requested an Interest Period of one month).


(h)    Notice to Lenders. The Administrative Agent shall give prompt notice to
each Lender of each Dollar Continuation/Conversion Notice and each Non-Dollar
Continuation/Conversion Notice received by it.


Section 2.04.    Letter of Credit Subfacility.


(a)    Issuance. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties

15

--------------------------------------------------------------------------------




set forth herein and upon the agreements of the other Lenders set forth in this
Section 2.04, each Issuing Lender agrees to issue, and each Lender severally
agrees to participate in the issuance by such Issuing Lender of, standby Letters
of Credit in Agreed Currencies from time to time from the Amendment Effective
Date until the date thirty days prior to latest scheduled Termination Date as
any Borrower may request, in a form acceptable to such Issuing Lender; provided,
however, that (i) the Dollar Amount of the LOC Obligations outstanding shall not
at any time exceed the LOC Committed Amount, (ii) the Dollar Amount of the
principal amount of all Advances plus the outstanding LOC Obligations shall not
at any time exceed the Aggregate Commitment and (iii) the Dollar Amount of the
LOC Obligations in respect of Letters of Credit issued by any Issuing Lender
shall not at any time exceed the LOC Commitment of such Issuing Lender. No
Issuing Lender shall issue any Letter of Credit if (x) the original expiry date
of such Letter of Credit is more than one year from the date of issuance
(provided that such Letter of Credit may contain customary “evergreen”
provisions pursuant to which the expiry date is automatically extended by a
specific time period unless such Issuing Lender gives notice to the beneficiary
of such Letter of Credit at least a specified time period prior to the expiry
date then in effect) or (y) such Letter of Credit has an expiry date extending
beyond the date that is five Business Days before the Termination Date; provided
that no Letter of Credit may expire after the Termination Date of any
Non-Extending Lender if, after giving effect to such issuance, the aggregate
Commitments of the Lenders other than Non- Extending Lenders (including any
replacement Lenders) for the period following such Termination Date would be
less than the LOC Obligations. No Issuing Lender shall be under any obligation
to issue any Letter of Credit if the issuance of such Letter of Credit would
violate any applicable laws, rules, regulations or orders or any generally
applicable policy of such Issuing Lender, including, without limitation, any
order, judgment or decree of any government authority or arbitrator that by its
terms purports to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit, or any request or directive (whether or not having the force
of law) from any governmental authority with jurisdiction over such Issuing
Lender that prohibits, or requests that such Issuing Lender refrain from the
issuance of letters of credit generally or such Letter of Credit in particular
or that imposes upon such Issuing Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated hereunder) not in effect on the Amendment Effective
Date, or that imposes upon such Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Amendment Effective Date and which such
Issuing Lender in good faith deems material to it. Each Letter of Credit shall
be a standby letter of credit and shall comply with the related LOC Documents.
If requested by the Issuing Lender, the applicable Borrower also shall submit a
letter of credit application on the Issuing Lender's standard form in connection
with any request for a Letter of Credit. The issuance and expiry dates of each
Letter of Credit shall be a Business Day. Notwithstanding anything herein to the
contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Credit Agreement.


(b)    Notice and Reports. Any Borrower may request the issuance of a Letter of
Credit by submitting a request therefor to the applicable Issuing Lender (by
completion of the appropriate application forms of such Issuing Lender) at least
three Business Days prior to the requested date of issuance. At least quarterly
(and more frequently upon request) such Issuing Lender shall provide to the
Administrative Agent a detailed report specifying the Letters of Credit issued
by such Issuing Lender which are then issued and outstanding. The Administrative
Agent shall disseminate promptly to each of the Lenders the information provided
by such Issuing Lender pursuant to this subsection (b).


(c)    Participation. Each Lender, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a Participation Interest from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its pro rata share of the obligations under such Letter of Credit (ratably in
proportion to the ratio that its respective Commitment bears to the Aggregate
Commitment) and shall absolutely, unconditionally and irrevocably assume and be
obligated to pay to such Issuing Lender and discharge when due, its pro rata
share of the obligations arising under such Letter of Credit. Without limiting
the scope and nature of each Lender’s Participation Interest in any Letter of
Credit, to the extent that the applicable Issuing Lender has not been reimbursed
as required hereunder or under any such Letter of Credit, each such Lender shall
pay to the Administrative Agent for the account of such Issuing Lender its pro
rata share of such unreimbursed drawing in same day funds on the day of
notification by the Administrative Agent of an unreimbursed drawing pursuant to
the provisions of subsection (d) below. The obligation of each Lender to so
reimburse each Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of an Unmatured Default, a Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the applicable Borrower to reimburse the applicable
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided. Each Lender acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s ratable
share of the obligations under such Letter of Credit at each time such Lender’s
Commitment is amended pursuant to an assignment in accordance with Section 13.01
or otherwise pursuant to this Credit Agreement.


(d)    Reimbursement.



16

--------------------------------------------------------------------------------




(i)In the event of any drawing under any Letter of Credit, the applicable
Issuing Lender will promptly notify the applicable Borrower and the
Administrative Agent. The applicable Borrower promises to reimburse the
applicable Issuing Lender (such reimbursement to be made to the Administrative
Agent for the account of such Issuing Lender) on the day of drawing under any
Letter of Credit either in same day funds in the same Agreed Currency as the
related drawing or with a Committed Advance in Dollars in the Dollar Amount of
such drawing. Unless such Borrower shall promptly notify the Administrative
Agent and the applicable Issuing Lender that such Borrower intends to otherwise
reimburse such Issuing Lender for such drawing, such Borrower shall be deemed to
have requested that the Lenders make a Committed Advance in Dollars in the
Dollar Amount of the drawing as provided in subsection (e) below on the related
Letter of Credit, the proceeds of which will be used to satisfy the related
reimbursement obligations. Each Issuing Lender will promptly notify the
Administrative Agent, who shall, in turn, promptly notify the other Lenders of
the amount of any unreimbursed drawing and each Lender shall promptly pay to the
Administrative Agent for the account of such Issuing Lender in Dollars and in
immediately available funds, the Dollar Amount of such Lender’s pro rata share
of such unreimbursed drawing. Such payment shall be made on the day such notice
is received by such Lender from the Administrative Agent if such notice is
received at or before 11:00 A.M. (New York City time), and otherwise such
payment shall be made at or before 1:00 P.M. (New York City time) on the
Business Day next succeeding the day such notice is received. If such Lender
does not pay such amount to the Administrative Agent for the account of the
applicable Issuing Lender in full upon such request, such Lender shall, on
demand, pay to the Administrative Agent for the account of such Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Lender pays such amount to the Administrative Agent for the account
of such Issuing Lender in full at a rate per annum equal to, if paid within two
Business Days of the date that such Lender is required to make payments of such
amount pursuant to the preceding sentence, the Federal Funds Effective Rate and
thereafter at a rate equal to the Alternate Base Rate. Each Lender’s obligation
to make such payment to the applicable Issuing Lender, and the right of such
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of an Unmatured Default or a Default or the acceleration of the obligations of
the Borrowers hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever. Simultaneously with the making of each such
payment by a Lender to the Administrative Agent for the account of the
applicable Issuing Lender, such Lender shall, automatically and without any
further action on the part of the Administrative Agent, such Issuing Lender or
such Lender, acquire a Participation Interest in an amount equal to such payment
(excluding the portion of such payment constituting interest owing to such
Issuing Lender) in the related unreimbursed drawing portion of the LOC
Obligation and in the interest thereon and in the related LOC Documents, and
shall have a claim against the applicable Borrower with respect thereto.


(ii)Each Borrower’s reimbursement obligations as provided in this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Credit Agreement under any and all
circumstances whatsoever and irrespective of (A) any lack of validity or
enforceability of any Letter of Credit or this Credit Agreement, or any term or
provision therein, (B) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (C) payment by the
Issuing Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (D)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
applicable Borrower's obligations hereunder.




(e)    Repayment with Committed Advances. On any day on which a Borrower shall
have requested, or been deemed to have requested a Committed Advance to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Lenders that a Committed Advance has been requested or deemed
requested by such Borrower to be made in connection with a drawing under a
Letter of Credit, in which case a Committed Advance comprised of Floating Rate
Loans in the Dollar Amount of the unreimbursed drawing shall be immediately made
to such Borrower by all Lenders (notwithstanding any termination of the
Commitments pursuant to Section 9.01) ratably in proportion to the ratio that
their respective Commitments bear to the Aggregate Commitment (determined before
giving effect to any termination of the Commitments pursuant to Section 9.01)
and the proceeds thereof shall be paid directly to the Administrative Agent for
the account of the applicable Issuing Lender for application to the respective
LOC Obligations. Each such Lender hereby irrevocably agrees to make its pro rata
share of each such Committed Advance immediately upon any such request or deemed
request in the amount, in the manner and on the date specified in the preceding
sentence notwithstanding (i) the amount of such borrowing may not comply with
the minimum amount for Advances otherwise required hereunder, (ii) whether any
conditions specified in Section 5.03 are then satisfied, (iii) whether an
Unmatured Default or a Default then exists, (iv) failure for any such request or
deemed request for such Advance to be made by the time otherwise required
hereunder, (v) whether the date of such borrowing is a date on which Committed
Advances are otherwise permitted to be made hereunder or (vi) any termination of
the Commitments relating thereto immediately prior to or contemporaneously with
such borrowing. In the event that any Committed Advance cannot for any reason be
made on the date

17

--------------------------------------------------------------------------------




otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to any
Borrower), then each such Lender hereby agrees that it shall forthwith purchase
(as of the date such borrowing would otherwise have occurred, but adjusted for
any payments received from the applicable Borrower on or after such date and
prior to such purchase) from the applicable Issuing Lender such Participation
Interests in the outstanding LOC Obligations as shall be necessary to cause each
such Lender to share in such LOC Obligations ratably in proportion to the ratio
that their respective Commitments bear to the Aggregate Commitment (determined
before giving effect to any termination of the Commitments pursuant to
Section 9.01)), provided that at the time any purchase of Participation
Interests pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay to the Administrative Agent for the account of such
Issuing Lender, to the extent not paid to such Issuing Lender by the applicable
Borrower in accordance with the terms of subsection (d) above, interest on the
principal amount of Participation Interests purchased for each day from and
including the day upon which such borrowing would otherwise have occurred to but
excluding the date of payment for such Participation Interests, at the rate
equal to, if paid within two Business Days of the date of the Committed Advance,
the Federal Funds Effective Rate, and thereafter at a rate equal to the
Alternate Base Rate.


(f)    Designation of Subsidiaries as Account Parties. Notwithstanding anything
to the contrary set forth in this Credit Agreement, including without limitation
Section 2.04(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of any
Subsidiary of a Borrower, provided that notwithstanding such statement, such
Borrower shall be the actual account party for all purposes of this Credit
Agreement for such Letter of Credit and such statement shall not affect such
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit.


(g)    Renewal, Extension. The amendment, renewal or extension of any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.


(h)    Uniform Customs and Practices. The Issuing Lenders may have the Letters
of Credit be subject to The Uniform Customs and Practice for Documentary Credits
(the “UCP”) or the International Standby Practices 1998 (the “ISP98”), in either
case as published as of the date of issue by the International Chamber of
Commerce, in which case the UCP or the ISP98, as applicable, may be incorporated
therein and deemed in all respects to be a part thereof.


(i)    Indemnification; Nature of Issuing Lenders’ Duties.


(i)    In addition to its other obligations under this Section 2.04, each
Borrower hereby agrees to pay, and protect, indemnify and save each Lender
harmless from and against, any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
such Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit or (B) the failure of the applicable
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority (all such acts or omissions,
herein called “Government Acts”).


(ii)    As between the Borrowers and the Lenders (including the Issuing
Lenders), the applicable Borrower shall assume all risks of the acts, omissions
or misuse of any Letter of Credit by the beneficiary thereof. Neither the
Administrative Agent nor any Lender (including the Issuing Lenders), nor any of
their Related Parties shall be responsible: (A) for reason of or in connection
with the issuance or transfer of any Letter of Credit; (B) for any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in Section 2.04(d)(ii) hereof); (C) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (D) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (E) for errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (F) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; (G) for any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; and (H) for any consequences arising from
causes beyond the control of such Lender, including, without limitation, any
Government Acts provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the applicable Borrower
to the extent permitted by applicable law) suffered by the applicable Borrower
that are caused by the Issuing Lender's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the

18

--------------------------------------------------------------------------------




Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit. None of the above
shall affect, impair, or prevent the vesting of any Issuing Lender’s rights or
powers hereunder.


(iii)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Lender
(including a Issuing Lenders), under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Lender under any resulting liability to any Borrower. It is the intention
of the parties that this Credit Agreement shall be construed and applied to
protect and indemnify each Lender (including the Issuing Lenders) against any
and all risks involved in the issuance of the Letters of Credit, all of which
risks are hereby assumed by the Borrowers, including, without limitation, any
and all Government Acts. No Lender (including the Issuing Lenders) shall, in any
way, be liable for any failure by any Issuing Lender to pay any drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of such Issuing Lender.


(iv)    Nothing in this Section 2.04(i) is intended to limit the reimbursement
obligations of any Borrower contained in subsection (d) above. The obligations
of each Borrower under this Section 2.04(i) shall survive the termination of
this Credit Agreement. No act or omission of any current or prior beneficiary of
a Letter of Credit shall in any way affect or impair the rights of the Lenders
(including the Issuing Lenders) to enforce any right, power or benefit under
this Credit Agreement.


(v)    Notwithstanding anything to the contrary contained in this
Section 2.04(i), no Borrower shall have any obligation to indemnify any Issuing
Lender in respect of any liability incurred by such Issuing Lender (A) arising
solely out of the gross negligence or willful misconduct of such Issuing Lender,
as determined by a court of competent jurisdiction, or (B) caused by such
Issuing Lender’s failure to pay under any Letter of Credit after presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit, as determined by a court of competent jurisdiction, unless such
payment is prohibited by any law, regulation, court order or decree.


(j)    Responsibility of Issuing Lenders. It is expressly understood and agreed
that the obligations of the Issuing Lenders hereunder to the Lenders are only
those expressly set forth in this Credit Agreement and that the Issuing Lenders
shall be entitled to assume that the conditions precedent set forth in
Section 5.03 have been satisfied unless it shall have acquired actual knowledge
or received written notice from the applicable Borrower, the Administrative
Agent or any Lender that any such condition precedent has not been satisfied;
provided, however, that nothing set forth in this Section 2.04 shall be deemed
to prejudice the right of any Lender to recover from any Issuing Lender any
amounts made available by such Lender to such Issuing Lender pursuant to this
Section 2.04 in the event that it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit constituted
gross negligence or willful misconduct on the part of such Issuing Lender.


(k)    Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.


(l)    Appointment of Issuing Lender. Each of the Lenders listed on Schedule I
hereto as having “LOC Commitments” is hereby appointed as Issuing Lender
hereunder and under each other Loan Document and each of the Lenders authorizes
each Issuing Lender to act on behalf of the Lenders with respect to any Letters
of Credit and related LOC Documents.


Section 2.05.    Reserved.


Section 2.06.    Reserved.


Section 2.07.    Fees.


(a)    Unused Commitment Fee. Whirlpool hereby agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender), ratably in proportion to their Commitments, a commitment fee at the
Unused Commitment Fee Rate on the excess of (i) the daily actual amount of the
Aggregate Commitment of the Lenders over (ii) all Loans plus LOC Obligations of
the Lenders, for the period from and including the Amendment Effective Date to
but excluding the Termination Date applicable to such Lender, which fee shall be
payable quarterly in arrears on each Payment Date and on the Termination Date
applicable to such Lender.

19

--------------------------------------------------------------------------------






(b)    Administration Fees. Whirlpool hereby agrees to pay to the Administrative
Agent for its account such arrangement and administration fees as are heretofore
and hereafter agreed upon in writing by Whirlpool and the Administrative Agent.


(c)    Letter of Credit Fees.


(i)    In consideration of the issuance of Letters of Credit hereunder, each
Borrower hereby agrees to pay to the Administrative Agent, for the account of
each Lender (other than a Defaulting Lender), an issuance fee on the actual
daily maximum amount available to be drawn under each such Letter of Credit
issued for the account of such Borrower computed at a per annum rate for each
day from the date of issuance to the date of expiration equal to the
Eurocurrency Margin in effect from time to time; such issuance fee shall be
allocated among the Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment and shall be payable
quarterly in arrears on each Payment Date and on the Termination Date applicable
to such Lender.


(ii)    In addition to the issuance fee payable pursuant to clause (i) above,
each Borrower hereby agrees to pay to each Issuing Lender, without sharing by
the other Lenders (A) a letter of credit fronting fee on the actual daily
maximum amount available to be drawn under each Letter of Credit issued for the
account of such Borrower computed at a per annum rate as agreed between
Whirlpool and such Issuing Lender, for each day from the date of issuance to the
date of expiration (which fronting fee shall be shall be payable quarterly in
arrears on each Payment Date, and on the Termination Date applicable to such
Issuing Lender) and (B) the customary charges from time to time of such Issuing
Lender with respect to the issuance, amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit.


Section 2.08.    General Facility Terms.


(a)    Method of Borrowing. On each Borrowing Date, each applicable Lender shall
make available its Loan or Loans, if any, in the requested Agreed Currency,
(i) if such Loan is denominated in Dollars, not later than 1:00 P.M. (New York
City time) in funds immediately available to the Administrative Agent, at its
address specified in or pursuant to Article 14 and (ii) if such Loan is
denominated in another currency, not later than 12:00 noon, local time in the
city of the Administrative Agent’s Eurocurrency Payment Office for such
currency, in funds immediately available to the Administrative Agent, at the
Administrative Agent’s Eurocurrency Payment Office for such currency. The
Administrative Agent will make the funds so received from the applicable Lenders
available to the applicable Borrower at the Administrative Agent’s aforesaid
address. Notwithstanding the foregoing provisions of this Section 2.08(a), to
the extent that a Loan made by a Lender matures on the Borrowing Date of a
requested Loan denominated in the same Agreed Currency as that of the maturing
Loan, such Lender shall apply the proceeds of the Loan it is then making to the
repayment of principal of the maturing Loan.


(b)    Prepayments.


(i)    Optional Prepayments. Each Borrower may from time to time prepay all of
its outstanding Floating Rate Advances, or, in a minimum aggregate amount of
$5,000,000 (and in integral multiples of $1,000,000 if in excess thereof), any
portion of the outstanding Floating Rate Advances. The applicable Borrower shall
give the Administrative Agent notice with respect to each such prepayment not
later than 3:00 p.m. (New York City time) one Business Day prior to the date of
the requested prepayment. Each Borrower may from time to time prepay all of its
outstanding Eurocurrency Committed Advances, or, in a minimum aggregate Dollar
Amount of $5,000,000 and in integral multiples of $1,000,000 if in excess
thereof, any portion of the outstanding Eurocurrency Committed Advances. The
applicable Borrower shall give the Administrative Agent notice with respect to
each such prepayment not later than 3:00 p.m. (New York City time) three
Business Days prior to the date of the requested prepayment. Any such prepayment
pursuant to the foregoing provisions of this Section 2.08 of a Eurocurrency
Committed Advance prior to the end of its applicable Interest Period shall be
subject to the provisions of Section 3.05.


(ii)    Mandatory Prepayments.


(A)    Aggregate Commitment. If at any time, the sum of the Dollar Amount of the
aggregate outstanding principal amount of Advances plus LOC Obligations shall
exceed 103% of the Aggregate Commitment, the Borrowers immediately shall prepay
outstanding Advances and (after all Advances have been repaid) cash
collateralize LOC Obligations, in an amount sufficient to eliminate such excess.


(B)    LOC Committed Amount. If at any time, the sum of the Dollar Amount of the
aggregate

20

--------------------------------------------------------------------------------




principal amount of LOC Obligations shall exceed 103% of the LOC Committed
Amount, the Borrowers immediately shall cash collateralize LOC Obligations in an
amount sufficient to eliminate such excess.


(c)    Interest Rates; Interest Periods. Subject to Section 2.08(d), (i) each
Floating Rate Advance (and each Floating Rate Loan making up such Floating Rate
Advance) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is converted from a
Eurocurrency Committed Advance pursuant to Section 2.03(f) to but excluding the
date it is paid or is converted into a Eurocurrency Committed Advance pursuant
to Section 2.03(f), at a rate per annum equal to the Alternate Base Rate for
such day and (ii) each Eurocurrency Committed Advance (and each Eurocurrency
Loan making up such Eurocurrency Committed Advance) shall bear interest on the
outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at a rate per annum equal to the Eurocurrency Rate determined
pursuant hereto as applicable to such Eurocurrency Committed Advance for each
day during such Interest Period. Changes in the rate of interest on each
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. No Interest Period shall end after the latest scheduled
Termination Date.


(d)    Rate after Certain Defaults.


(i)    During the existence of any Default under Section 8.02(i), each Advance
(and each Loan making up such Advance) not paid when due, whether by
acceleration or otherwise, and any reimbursement obligation arising from any
Letter of Credit not paid when due shall, in each case, bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance matures (or the date such reimbursement obligation arises), whether
by acceleration or otherwise, to but excluding the date it is paid, at the rate
otherwise applicable to such Advance plus 2% per annum or, if no rate is
applicable, the Alternate Base Rate plus 2% per annum, payable on demand.


(ii)    During the existence of any Default under Section 8.02(i), to the
fullest extent permitted by law and provided that Whirlpool shall have received
notice at least one Business Day prior to the imposition thereof, the amount of
any interest, fee or other amount payable hereunder that is not paid when due
shall bear interest for each day from and including the date such payment is
due, to but excluding the date it is paid, at the Alternate Base Rate plus 2%
per annum, payable on demand.


(iii)    During the existence of any Default, the Required Lenders may, at their
option, by notice to the Borrowers, declare that no Advance may be converted
into or continued as a Dollar-denominated Eurocurrency Committed Advance.


(e)    Interest Payment Dates; Interest Basis. (i) Generally. Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
on the first such date to occur after the date hereof, on any date on which such
Floating Rate Advance is prepaid or converted, whether due to acceleration or
otherwise, at maturity and thereafter on demand. Subject to the next sentence,
interest accrued on each Eurocurrency Rate Advance shall be payable on the last
day of its applicable Interest Period, on any date on which such Eurocurrency
Rate Advance is prepaid, whether due to acceleration or otherwise, at maturity
and thereafter on demand. Interest accrued on each Eurocurrency Rate Advance
having an Interest Period longer than three months shall also be payable on the
last day of each three-month interval (in the case of Eurocurrency Committed
Advances) during such Interest Period. Interest on all Eurocurrency Rate
Advances (other than Eurocurrency Rate Advances denominated in Sterling), all
Floating Rate Advances which bear interest based on the Federal Funds Effective
Rate and all fees due hereunder shall be calculated for the actual number of
days elapsed on the basis of a 360-day year. Interest on all Eurocurrency Rate
Advances denominated in Sterling shall be calculated for the actual number of
days elapsed on the basis of a 365 day year. Interest on all Floating Rate
Advances which bear interest based on the Prime Rate shall be calculated for the
actual number of days elapsed on the basis of a 365, or when appropriate 366,
day year. Interest shall be payable for the day an Advance is made but not for
the day of any payment on the amount paid if payment is received prior to noon
(local time) at the place of payment. If any payment of principal of, or
interest on, an Advance or of fees due hereunder shall become due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment such extension of time
shall be included in computing interest in connection with such payment. Each
Borrower promises to pay interest on its respective Advances as provided in this
Section 2.08(e).


(ii)    Interest Act (Canada). With respect to Advances made to Whirlpool
Canada, whenever any interest under this Credit Agreement is calculated using a
rate based on a year of 360 or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
the applicable rate based on a year of 360 or 365, as the case may be,
multiplied by a fraction, the numerator of which is the actual number of days in
the calendar year in which the period for which such interest is payable (or
compounded) ends and the denominator of which is 360 or 365, as the case may be.

21

--------------------------------------------------------------------------------




(iii)    Nominal Rates; No Deemed Reinvestment. With respect to Advances made to
Whirlpool Canada, the principle of deemed reinvestment of interest shall not
apply to any interest calculation under this Credit Agreement; all interest
payments to be made hereunder shall be paid without allowance or deduction for
reinvestment or otherwise, before and after maturity, default and judgment. The
rates of interest specified in this Credit Agreement are intended to be nominal
rates and not effective rates. Interest calculated hereunder shall be calculated
using the nominal rate method and not the effective rate method of calculation.
(iv)    Interest Paid by Whirlpool Canada. Notwithstanding any provision of this
Credit Agreement, in no event shall the aggregate “interest” (as defined in
Section 347 of the Criminal Code (Canada)) payable by Whirlpool Canada under
this Credit Agreement exceed the effective annual rate of interest on the
“credit advanced” (as defined in that Section) under this Credit Agreement
lawfully permitted by that Section and, if any payment, collection or demand
pursuant to this Credit Agreement in respect of “interest” (as defined in that
Section) is determined to be contrary to the provisions of that Section, such
payment, collection or demand shall be deemed to have been made by mutual
mistake of Whirlpool Canada and the Lenders and the amount of such payment or
collection shall be refunded to Whirlpool Canada. For the purposes of this
Credit Agreement, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
relevant term and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Lenders will be prima facie
evidence of such rate.
(f)    Method of Payment.


(i)    General. Each Advance and each reimbursement obligation with respect to a
drawing under a Letter of Credit shall be paid, repaid or prepaid in the
currency in which such Advance or the related drawing was made in the amount
borrowed or paid and interest payable thereon shall be paid in such currency.
Subject to the last sentence of Section 2.08(a), (A) all amounts of principal,
interest, fees and other Obligations payable by the Borrowers in Dollars under
the Loan Documents shall be made in Dollars by 1:00 P.M. (New York City time) on
the date when due in funds immediately available, without condition or deduction
for any counterclaim, defense, recoupment or setoff, to the Administrative Agent
at the Administrative Agent’s address specified pursuant to Article 14, or at
such other Lending Installation of the Administrative Agent as may be specified
in writing by the Administrative Agent to the Borrowers and (B) all other
amounts of principal, interest and other Obligations payable by the Borrowers in
any currency other than Dollars under the Loan Documents shall be made in such
currency by 12:00 noon (local time) on the date when due, in funds immediately
available, without condition or deduction for any counterclaim, defense,
recoupment or setoff, for the account of the Administrative Agent, as
applicable, at its Eurocurrency Payment Office for such currency. Prior to the
existence of a Default, all amounts due hereunder and all payments of
reimbursement obligations arising from drawings under Letters of Credit shall be
made ratably among all of the Lenders in the case of all payments (other than
reimbursement obligations under Letters of Credit paid to and fronting fees
retained by the applicable Issuing Lender for its own account and the
administrative fees retained by the Administrative Agent for its own account.
Except as provided in Section 9.01(b), during the existence of any Default, all
payments of principal due hereunder and all payments of reimbursement
obligations arising from drawings under Letters of Credit shall be applied
ratably among all outstanding Advances and Participation Interests. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly, but in any event not later than the close of business on the
date received by the Administrative Agent if received by the Administrative
Agent by 12:00 noon (local time), by the Administrative Agent to such Lender in
the same type and currency of funds which the Administrative Agent received at
such Lender’s address specified pursuant to Article 14 or at any Lending
Installation specified by such Lender in a written notice received by the
Administrative Agent. If the Administrative Agent shall fail to pay any Lender
the amount due such Lender pursuant to this Section when due, the Administrative
Agent shall be obligated to pay to such Lender interest on the amount that
should have been paid hereunder for each day from the date such amount shall
have become due until the date such amount is paid at the Federal Funds
Effective Rate for such day. Notwithstanding the foregoing provisions of this
Section 2.08(f), if, after the making of any Advance or issuance of any Letter
of Credit in any currency other than Dollars, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that different types of such currency (the “New Currency”) are introduced
and the type of currency in which the Advance was made or such Letter of Credit
was issued (the “Original Currency”) no longer exists or the applicable Borrower
is not able to make payment to the Administrative Agent for the account of the
applicable Lenders in such Original Currency, then all payments to be made by
such Borrower hereunder or under any other Loan Document in such currency shall
be made in such amount and such type of the New Currency as shall be equivalent
(based upon market value) to the amount of such payment otherwise due hereunder
or under such Loan Document in the Original Currency, it being the intention of
the parties hereto that the Borrowers take all risks of the imposition of any
such currency control or exchange regulations. In addition, notwithstanding the
foregoing provisions of this Section 2.08(f), if, after the making of any
Advance or issuance of any Letter of Credit in any currency other than Dollars,
the applicable Borrower is not able to make payment to the Administrative Agent
for the account of the applicable Lenders in the type of currency in which such
Advance was made

22

--------------------------------------------------------------------------------




or such Letter of Credit was issued (or in any New Currency as set forth above)
because of the imposition of any such currency control or exchange regulation,
then such Advance or reimbursement obligations shall instead be repaid when due
in Dollars in a principal amount equal to the Dollar Amount (as of the date of
repayment) of such Advance or such reimbursement obligations. In the event any
amount paid to any Lender hereunder is rescinded or must otherwise be returned
by the Administrative Agent each Lender shall, upon the request of the
Administrative Agent repay to the Administrative Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Administrative Agent until the date the Administrative Agent
receives such repayment at a rate per annum equal to, during the period to but
excluding the date two Business Days after such request, the Federal Funds
Effective Rate, and thereafter, the Alternate Base Rate plus two percent (2%)
per annum.


(g)    Evidence of Debt; Telephonic Notices. Each Lender is hereby authorized to
record, in accordance with its usual practice, the date, the currency, the
amount and the maturity of each of its Loans made hereunder; provided, however,
that any failure to so record shall not affect any Borrower’s obligations under
this Credit Agreement. Upon the request of any Lender made through the
Administrative Agent such Lender’s Loans shall be evidenced by a Note. Except as
otherwise set forth herein, each Borrower hereby authorizes the Lenders and the
Administrative Agent to extend or continue Advances and effect selections of
Types of Advances based on telephonic notices made by any Person or Persons the
Administrative Agent or any Lender reasonably believes to be an Authorized
Representative. If requested by the Administrative Agent or any Lender, each
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation of each telephonic notice given by it signed by an Authorized
Representative. If the written confirmation differs in any material respect from
the action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.
Notwithstanding the foregoing, no telephonic notice may be given to the
Administrative Agent if such notice is to be given to the Eurocurrency Payment
Office of the Administrative Agent.


(h)    Notification of Advances, Interest Rates and Prepayments. Promptly after
receipt thereof, the Administrative Agent will notify each Lender of the
contents of each Aggregate Commitment reduction notice, Committed Borrowing
Notice, Dollar Continuation/Conversion Notice, Non-Dollar Continuation
Conversion Notice, and repayment notice received by it hereunder. In addition,
with respect to each Committed Borrowing Notice, the Administrative Agent shall
notify each Lender of its pro rata share of the Advance to be made pursuant to
such Committed Borrowing Notice. The Administrative Agent will notify the
applicable Borrower and each Lender of the interest rate applicable to each
Eurocurrency Rate Advance promptly upon determination of such interest rate (it
being understood that the Administrative Agent shall not be required to disclose
to any party hereto any information regarding any Reference Bank or any rate
provided by such Reference Bank in accordance with the definition of
“Eurocurrency Base Rate”, including, without limitation, whether a Reference
Bank has provided a rate or the rate provided by any individual Reference Bank)
and will give each Borrower and each Lender prompt notice of each change in the
Alternate Base Rate; provided, however, that the Administrative Agent’s failure
to give any such notice will not affect any Borrower’s obligation to pay
interest to the Lenders at the applicable interest rate. Each Reference Bank
agrees, if requested by the Administrative Agent, to furnish to the
Administrative Agent, timely information for the purpose of determining each
Eurocurrency Base Rate. If any one or more of the Reference Banks shall not
furnish such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks provided that no fewer than two Reference Banks shall have
timely delivered such information.


(i)    Non-Receipt of Funds by the Administrative Agent. Unless the applicable
Borrower or Lender, as the case may be, notifies the Administrative Agent prior
to the date on which it is scheduled to make payment to the Administrative Agent
of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the applicable Lenders, that it does not intend to make such
scheduled payment, the Administrative Agent may assume that such scheduled
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such scheduled payment available to the intended
recipient in reliance upon such assumption. If such Lender or Borrower, as the
case may be, has not in fact made such scheduled payment to the Administrative
Agent, the recipient of such scheduled payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of such a repayment due from
a Lender, the Federal Funds Effective Rate for such day, or (y) in the case of
such a repayment due from a Borrower, the interest rate applicable to the
relevant Loan.


(j)    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article 5 with respect to any Advance or any Letter of Credit in
any currency other than Dollars, if there shall occur on or prior to the date of
such Advance or issuance of such Letter of Credit any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent or the Required Lenders make it impracticable for the
Eurocurrency Committed Loans comprising such Advance or such Letter of Credit to
be denominated

23

--------------------------------------------------------------------------------




in the currency specified by the applicable Borrower, then the Administrative
Agent shall forthwith give notice thereof to such Borrower and the Lenders, and
such Loans or such Letter of Credit shall not be denominated in such currency
but shall, in the case of Eurocurrency Committed Loans, be made on such
Borrowing Date as Floating Rate Loans or issued on such date in Dollars, in the
case of Letters of Credit, be issued on such date in Dollars, LOC Documents
unless such Borrower notifies the Administrative Agent at least one Business Day
before such date that it elects not to borrow or have such Letter of Credit
issued on such date. If with respect to any Eurocurrency Committed Loans the
Eurocurrency Base Rate cannot be determined in accordance with the terms
thereof, then the Administrative Agent shall forthwith give notice thereof to
the applicable Borrower and the Lenders, and such Loans shall be made on such
Borrowing Date as Floating Rate Loans in Dollars.


(k)    Lending Installations. Subject to Section 3.06, each Lender may (i) from
time to time book its Loans at any Lending Installation(s) selected by such
Lender, and (ii) by written or telecopy notice to the Administrative Agent and
the Borrowers, designate (or change any such prior designation) a Lending
Installation through which Loans of a particular Type will be made by it and for
whose account payments on such Loans are to be made. All terms of this Credit
Agreement shall apply to any such Lending Installation and any Notes of a Lender
shall be deemed held by such Lender for the benefit of its appropriate Lending
Installation. Each Lender will notify the Administrative Agent and Whirlpool on
or prior to the date of this Credit Agreement of the Lending Installation which
it intends to utilize for each Type and currency of Loan hereunder.


(l)    Withholding Tax Exemption.


(i)    Any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(ii)    Each Lender that is not incorporated under the laws of the United States
of America or a state thereof shall:


(A)    (1)    on or before the date of any payment by a Borrower incorporated in
the United States under this Credit Agreement to such Lender, deliver to the
Borrowers incorporated in the United States and the Administrative Agent two
duly completed copies of: (i) United States Internal Revenue Service Form
W-8BEN, or W-8BEN-E, as applicable, (ii) United States Internal Revenue Service
Form W-8ECI, or (iii) United States Internal Revenue Service Form W-8IMY,
accompanied by United States Internal Revenue Service Form W-8ECI, W-8BEN, or
W-8BEN-E, as applicable, or successor applicable form, as the case may be,
certifying that it is entitled to receive payments under this Credit Agreement,
including any fees, without deduction or withholding of any United States
federal income taxes;


(2)    deliver to the Borrowers and the Administrative Agent two further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrowers; and


(3)    obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrowers or the
Administrative Agent; or


(B)    in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (1) represent to the Borrowers (for the
benefit of the Borrowers and the Administrative Agent) that it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (2) agree to furnish to
the Borrowers, on or before the date of any payment by the Borrowers, with a
copy to the Administrative Agent, two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or W-8BEN-E, as applicable, or
successor applicable form certifying to such Lender’s legal entitlement at the
date of such certificate to an exemption from U.S. withholding tax under the
provisions of Section 881(c) of the Code with respect to payments to be made
under this Credit Agreement (and to deliver to the Borrowers and the
Administrative Agent two further copies of such form on or before the date it
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recently provided form and, if necessary, obtain any
extensions of time reasonably requested by the Borrowers or the Administrative
Agent for filing and completing such forms), and (3) agree, to the extent
legally entitled to do so, upon reasonable request by the Borrowers, to provide
to the Borrowers (for the benefit of the Borrowers and the Administrative Agent)
such other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Credit Agreement; provided, that any Lender that delivers
the forms and representation

24

--------------------------------------------------------------------------------




provided in this clause (B) must also deliver to the Borrowers or the
Administrative Agent two accurate, complete and signed copies of either Internal
Revenue Service Form W-8BEN, or W-8BEN-E, as applicable, or W-8ECI, or, in each
case, an applicable successor form, establishing a complete exemption from
withholding of United States federal income tax imposed on the payment of any
fees, if applicable, to such Lender.


Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrowers and the Administrative Agent then such Lender shall be exempt from
such requirements. Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 13.02 or 13.03 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements required pursuant to this subsection (i); provided that in the case
of a participant of a Lender, the obligations of such participant of a Lender
pursuant to this subsection (i) shall be determined as if the participant of a
Lender were a Lender except that such participant of a Lender shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.


(ii)    If any withholding, deduction or other taxes (whether United States,
Netherlands, Canada or otherwise) shall
be or become applicable after the date of this Credit Agreement to any payments
by the Borrowers to a Lender hereunder, such
Lender shall use reasonable efforts to make, fund or maintain the Loan or Loans,
as the case may be, through another Lending
Installation located in another jurisdiction so as to reduce, to the fullest
extent possible, the Borrowers’ liability hereunder, if the
making, funding or maintenance of such Loan or Loans through such other Lending
Installation does not, in the reasonable
judgment of the Lender, materially affect the Lender of such Loan.


(iii)    If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrowers, at the time or times prescribed by law and at such time or times
reasonably requested in writing by the Borrowers, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested in writing by the
Borrowers as may be necessary for the Borrowers to comply with its obligations
under FATCA, to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of this Section 2.08(l)(iii) “FATCA” shall include
any amendments made to FATCA after the date of this Credit Agreement.


(m)    Allocation of the Aggregate Commitment Among the Borrowers. The Borrowers
understand and agree that (i) subject to the terms and conditions of this Credit
Agreement, the Lenders will honor Committed Borrowing Notices and requests for
the issuance of Letters of Credit in the order received by the Administrative
Agent and (ii) as a result, one or more of the Borrowers may be unable to borrow
or increase borrowings hereunder if other Borrowers have already borrowed
hereunder in amounts which have caused the Dollar Amount of the aggregate
outstanding principal amount of the Loans plus the outstanding LOC Obligations
to equal the Aggregate Commitment.


Section 2.09.    Borrowing Subsidiaries; Additional Borrowing Subsidiaries.


Whirlpool may at any time or from time to time, with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
designate any of its Subsidiaries to become an “Additional Borrowing Subsidiary”
(and thereby a “Borrowing Subsidiary” and a “Borrower”) hereunder by satisfying
the conditions precedent set forth in Section 5.02.


If Whirlpool shall designate as a Borrowing Subsidiary hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Agent and Whirlpool, fulfill its Commitment by
causing an Affiliate of such Lender to act as the Lender in respect of such
Borrowing Subsidiary.


As soon as practicable after receiving notice from Whirlpool or the
Administrative Agent of Whirlpool’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, if such Borrowing Subsidiary is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any business whatsoever with such Borrowing
Subsidiary directly or through an Affiliate of such Lender as provided in the
immediately preceding paragraph (a “Protesting Lender”) shall so notify
Whirlpool and the Administrative Agent in writing. If each Protesting Lender is
unable to assign its Commitment in full in accordance with Section 13.03 to a
Person that is not a Protesting Lender prior to such the date that such
Borrowing Subsidiary shall have the right to borrow hereunder, Whirlpool shall,
effective on or before such date, cancel its request to designate such
Subsidiary as a “Borrowing Subsidiary” hereunder.



25

--------------------------------------------------------------------------------




Upon satisfaction of such conditions precedent such Subsidiary shall for all
purposes be a party hereto as a Borrower as fully as if it had executed and
delivered this Credit Agreement. So long as the principal of and interest on any
Advances made to any Borrowing Subsidiary under this Credit Agreement and any
LOC Obligations of such Borrowing Subsidiary shall have been repaid or paid in
full and all other obligations of such Borrowing Subsidiary under this Credit
Agreement shall have been fully performed (and all Letters of Credit issued for
the account of such Borrowing Subsidiary have been fully cash-collateralized to
the satisfaction of the Administrative Agent and the applicable Issuing Lender),
Whirlpool may, by not less than five Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Borrowing Subsidiary’s status as a Borrower hereunder; provided,
however, that Whirlpool shall concurrently terminate, if applicable, the status
as a Borrower hereunder of any Subsidiary of the terminated Borrowing
Subsidiary.


Section 2.10.    Regulation D Compensation.


Each Lender may require each Borrower to pay, contemporaneously with each
payment of interest on its Eurocurrency Committed Loans, additional interest on
the related Eurocurrency Committed Loan of such Lender at a rate per annum
determined by such Lender up to but not exceeding the excess of (i) (A) the
Eurocurrency Base Rate then in effect for such Loan divided by (B) one minus the
Reserve Requirement applicable to such Lender over (ii) such Eurocurrency Base
Rate. Any Lender wishing to require payment of such additional interest
(x) shall so notify the applicable Borrower and the Administrative Agent, in
which case such additional interest on the Eurocurrency Committed Loans of such
Lender to such Borrower shall be payable to such Lender at the place indicated
in such notice with respect to each Interest Period commencing at least three
Business Days after the giving of such notice and (y) shall notify such Borrower
at least five Business Days prior to each date on which interest is payable on
its Eurocurrency Committed Loans of the amount then due such Lender under this
Section.


Section 2.11.    Cash Collateral.


At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any Issuing Lender
(with a copy to the Administrative Agent) the Borrowers shall Cash Collateralize
the Issuing Lenders’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.12(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.


(a)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LOC Obligations, to be applied pursuant to clause (b) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).


(b)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under this Section 2.11 or Section
2.12 in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LOC
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral and shall be returned to the
Person that provided such Cash Collateral pursuant to this Section 2.11
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Lender that there
exists excess Cash Collateral (in which case any Cash Collateral provided by any
Borrower shall be returned prior to the return of any Cash Collateral to any
Defaulting Lender); provided that, subject to Section 2.12 the Person providing
Cash Collateral and each Issuing Lender may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations.


Section 2.12.    Defaulting Lenders.


(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:



26

--------------------------------------------------------------------------------




(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.01 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.11; fourth, as the Borrowers may
request (so long as no Default or Unmatured Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Credit Agreement and (y) Cash Collateralize the
Issuing Lenders’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Credit Agreement, in
accordance with Section 2.11; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Credit Agreement; seventh, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Credit
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances or Participation Interests in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Participation Interests
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Participation Interests owed to, such
Defaulting Lender until such time as all Advances and funded and unfunded
participations in LOC Obligations are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.12(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.12(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees.


(A) No Defaulting Lender shall be entitled to receive any Unused Commitment Fee
for any period during which that Lender is a Defaulting Lender (and Whirlpool
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.07(c)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Ratable Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.11.


(C)    With respect to any Unused Commitment Fee or fees payable under Section
2.07(c)(i) not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in LOC Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of the Participation Interests of such Defaulting Lender in the LOC
Obligations shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Ratable Shares but only to the extent (x) the sum of all
non-Defaulting Lenders’ outstanding Advances and Participation Interests LOC
Obligations plus such Defaulting Lender’s Participation Interest LOC Obligations
does not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 5.03 are satisfied at such time (and, unless
Whirlpool shall have otherwise notified the Administrative Agent at such time,
Whirlpool shall be deemed to have represented and warranted that such conditions
are satisfied at such time). No reallocation

27

--------------------------------------------------------------------------------




hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.


(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, within
one Business Day following notice by the Administrative Agent, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.11.


(b)    Defaulting Lender Cure. If Whirlpool, the Administrative Agent and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to Section
2.12(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Lenders shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the Non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrowers in accordance with Section 2.11, and Participation
Interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.12(a)(iv) (and Defaulting Lenders shall not participate therein).


Section 2.13.    Extension of Termination Date.


(a)    Requests for Extension. Whirlpool may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) on a date (the “Request Date”) not
earlier than 60 days and not later than 30 days prior to the first and/or second
anniversary of the Amendment Effective Date (the “Anniversary Date”), request
that each Lender extend such Lender’s Termination Date for an additional one
year from the Termination Date then in effect (the “Existing Termination Date”).


(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than the Request Date and not later than the date that is ten days after
the Request Date or, if such date is not a Business Day, on the next preceding
Business Day (the “Notice Date”), advise the Administrative Agent whether or not
such Lender agrees to such extension (and each Lender that determines not to so
extend its Termination Date (a “Non‑Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non‑Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.


(c)    Notification by Administrative Agent. The Administrative Agent shall
notify Whirlpool of each Lender’s determination under this Section on or on the
Business Day next following the Notice Date.


(d)    Additional Commitment Lenders. Whirlpool shall have the right on or
before the Anniversary Date to replace each Non‑Extending Lender with, and add
as “Lenders” under this Credit Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) with the approval of the
Administrative Agent and the Issuing Banks (which approvals shall not be
unreasonably withheld), each of which Additional Commitment Lenders shall have
entered into an agreement in form and substance satisfactory to Whirlpool and
the Administrative Agent pursuant to which such Additional Commitment Lender
shall, effective as of the Anniversary Date, undertake a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date).


(e)    Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Termination Date
and the additional Commitments of the Additional Commitment Lenders shall be
more than 50% of the aggregate amount of the Commitments in effect immediately
prior to the Anniversary Date, then, effective as of the Anniversary Date, the
Termination Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date falling one year after the Existing
Termination Date (except that, if such date is not a Business Day, such
Termination

28

--------------------------------------------------------------------------------




Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Credit Agreement.


(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Lender unless:


(x) no Default or Unmatured Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto; and
(y) the representations and warranties contained in this Credit Agreement are
true and correct in all material respects on and as of the date of such
extension and after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date), except for (x) those
contained in Sections 6.04, 6.05 and 6.07 and (y) those contained in Sections
6.06 and 6.12 solely as such representations and warranties relate to any
Subsidiary acquired in connection with a Material Acquisition (including any
Subsidiary of the target of such Material Acquisition) consummated within 30
days prior to such date.
ARTICLE 3


CHANGE IN CIRCUMSTANCES


Section 3.01.    Taxes.


(a)    Payments to be Free and Clear. Except as otherwise provided in
Section 3.01(c), all sums payable by each Borrower under the Loan Documents,
whether in respect of principal, interest, fees or otherwise, shall be paid
without deduction for any present and future taxes, levies, imposts, deductions,
charges or withholdings imposed by any government or any political subdivision
or taxing authority thereof (but excluding franchise taxes and any tax imposed
on or measured by the net income, receipts, profits or gains of any Lender) and
all interest, penalties or similar liabilities with respect thereto
(collectively, “Taxes”), which amounts shall be paid by the applicable Borrower
as provided in Section 3.01(b) below. The applicable Borrower will pay each
Lender the amounts necessary such that the net amount of the principal,
interest, fees or other sums received and retained by each Lender is not less
than the amount payable under this Credit Agreement.


(b)    Grossing-up of Payments. Except as otherwise provided in Section 3.01(c),
if: (i) any Borrower or any other Person is required by law to make any
deduction or withholding on account of any Taxes from any sum paid or expressed
to be payable by such Borrower to any Lender under this Credit Agreement, or
(ii) any party to this Credit Agreement (or any Person on its behalf) other than
a Borrower is required by law to deduct or withhold any Tax from, or make a
payment of Taxes with respect to, any such sum received or receivable by any
Lender under this Credit Agreement:


(A)    the applicable party shall notify the Administrative Agent and, if such
party is not the applicable Borrower, the Administrative Agent will notify the
applicable Borrower of any such requirement or any change in any such
requirement as soon as such party becomes aware of it;


(B)    the applicable Borrower shall pay all Taxes before the date on which
penalties attached thereto become due and payable, such payment to be made (if
the liability to pay is imposed on such Borrower) for its own account or (if
that liability is imposed on any other party to this Credit Agreement) on behalf
of and in the name of that party;


(C)    the sum payable by the applicable Borrower in respect of which the
relevant deduction, withholding or payment is required shall (except, in the
case of any such payment, to the extent that the amount thereof is not
ascertainable when that sum is paid) be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, that
party receives on the due date and retains (free from any liability in respect
of any such deduction, withholding or payment of Taxes) a sum equal to that
which it would have received and so retained had no such deduction, withholding
or payment of Taxes been required or made; and


(D)    within thirty days after payment of any sum from which the applicable
Borrower is required by law to make any deduction or withholding of Taxes, and
within thirty days after the due date of payment of any Tax or other amount
which it is required to pay pursuant to the foregoing subsection (B) of this
Section 3.01(b), the applicable Borrower shall, to the extent it is legally
entitled to do so, deliver to the Administrative Agent all such certified
documents and other evidence as to the making of such deduction, withholding or
payment as (x) are reasonably satisfactory to the affected parties as proof of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority, and (y) are required by any such party to
enable it to claim a tax credit with respect to such deduction,

29

--------------------------------------------------------------------------------




withholding or payment.


(c)    Conditions to Gross-up. Notwithstanding any provision of this
Section 3.01 to the contrary, no Borrower shall have any obligation to pay any
Taxes pursuant to this Section 3.01, or to pay any amount to the Administrative
Agent, any Lender or any Issuing Lender pursuant to this Section 3.01, to the
extent that such amount results from (i) the failure of any Lender, any Issuing
Lender or the Administrative Agent to comply with its obligations pursuant to
Section 2.08(l) or Section 13.05, or (ii) any Taxes imposed under FATCA.


(d)    Refunds. If any Lender receives a refund in respect of Taxes paid by any
Borrower, it shall promptly pay such refund, together with any other amounts
paid by such Borrower pursuant to Section 3.01 in connection with such refunded
Taxes, to such Borrower, provided that such Borrower agrees to promptly return
such refund to the applicable Lender after it receives notice from the
applicable Lender that it is required to repay such refund. Nothing in this
Section shall be deemed to require any Lender to disclose confidential tax
information.


(e)    Indemnification by Borrowers. Each Borrower shall, severally with respect
to such Borrower’s Loans, indemnify each Lender and the Administrative Agent, as
applicable, for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 3.01, subject to the
conditions set forth in Section 3.01(c)) imposed on or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto
provided that if such Lender or the Administrative Agent, as the case may be,
fails to file notice to such Borrower of the imposition of such Taxes within 120
days following the receipt of actual written notice of the imposition of such
Taxes, there will be no obligation for such Borrower to pay interest or
penalties attributable to the period beginning after such 120th day and ending 7
days after such Borrower receives notice from such Lender or the Administrative
Agent, as the case may be. This indemnification shall be made within 30 days
from the date such Lender or the Agent (as the case may be) makes written demand
therefor.


(f)    FATCA Treatment of Amendment and Restatement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of this
Credit Agreement, the Borrowers and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) this Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).


Section 3.02.    Increased Costs.


If, at any time after the date of this Credit Agreement, the adoption of any
applicable law or the application of any applicable governmental or
quasi-governmental rule, regulation policy, guideline or directive (whether or
not having the force of law), or any change therein, or any change in the
interpretation or administration thereof, or the compliance of any Lender
therewith,


(i)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than amounts paid pursuant to Section
2.10 and other than reserves and assessments taken into account in determining
the interest rate applicable to Eurocurrency Committed Advances), or


(ii)    imposes any other condition (excluding Taxes which the applicable
Borrower is obligated to pay under Section 3.01(a), subject to the conditions
set forth in Section 3.01(c)), the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining Eurocurrency Loans or Letters of Credit or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with Eurocurrency Loans or Letters of Credit, or requires any Lender or any
applicable Lending Installation to make any payment calculated by reference to
the amount of Eurocurrency Loans held or interest received by it, by an amount
deemed material by such Lender, then, within 15 days of demand by such Lender,
the applicable Borrower or Whirlpool shall pay such Lender that portion of such
increased expense incurred or reduction in an amount received which such Lender
determines is attributable to making, funding and maintaining its Eurocurrency
Loans or Letters of Credit and its Commitment to make Eurocurrency Loans or
issue or participate in Letters of Credit; provided, however, that any amount
payable pursuant to this Section 3.02 shall be limited to the amount incurred
from and after the date one hundred fifty days prior to the date that such
Lender makes such demand; and provided, further, that any amount payable
pursuant to this Section 3.02 shall be paid by the applicable Borrower to the
extent that such amount is reasonably allocable to such Borrower and the
Advances made to it and shall otherwise be payable by Whirlpool.


Section 3.03.    Changes in Capital Adequacy Regulations.


If a Lender determines that the amount of capital or liquidity required or
expected to be maintained by such Lender, any

30

--------------------------------------------------------------------------------




Lending Installation of such Lender or any corporation controlling such Lender
in connection with this Credit Agreement, its Loans, its Letters of Credit or
its obligation to make Loans or to issue or participate in Letters of Credit
hereunder, is increased as a result of a Change (as hereafter defined), then,
within 15 days of demand by such Lender (with a copy of such demand to the
Administrative Agent), the applicable Borrower or Whirlpool shall pay such
Lender the amount which such Lender reasonably determines is necessary to
compensate it for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this Credit
Agreement, its Loans, its Letters of Credit or its obligation to make Loans or
issue Letters of Credit hereunder (after taking into account such Lender’s
policies as to capital adequacy); provided, however, that any amount payable
pursuant to this Section 3.03 shall be limited to the amount incurred from and
after the date one hundred fifty days prior to the date that such Lender makes
such demand; and provided, further, that any amount payable pursuant to this
Section 3.02 shall be paid by the applicable Borrower to the extent that such
amount is reasonably allocable to such Borrower and the Advances made to it and
shall otherwise be payable by Whirlpool. “Change” means (i) any change after the
date of this Credit Agreement in the Risk-Based Capital Guidelines (as hereafter
defined), or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this Credit
Agreement which affects the amount of capital or liquidity required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender, provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change”, regardless of the date enacted, adopted or
issued. “Risk-Based Capital Guidelines” means (x) the risk-based capital
guidelines in effect in the United States on the date of this Credit Agreement,
including transition rules, and (y) the corresponding capital regulations
promulgated by regulatory authorities outside the United States in effect on the
date of this Credit Agreement, including transition rules.


Section 3.04.    Availability of Types and Currencies.


If any Lender determines that maintenance at a suitable Lending Installation of
any Type of its Eurocurrency Loans or any Letter of Credit denominated in any
Agreed Currency would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, and notifies the Borrowers and the
Administrative Agent of such determination, then the affected currency shall
cease to be an Agreed Currency and the Administrative Agent shall suspend the
availability of the affected Type and currency of Advance and Letters of Credit
and, if such Lender determines that it is necessary, require that any
Eurocurrency Loan of the affected Type and currency be repaid or any Letters of
Credit denominated in the affected currency be cash collateralized. If any
Lender determines that deposits of a type and maturity appropriate to match fund
Eurocurrency Committed Advances denominated in any Agreed Currency are not
available, then the affected currency shall cease to be an Agreed Currency and
the Administrative Agent shall suspend the availability of Eurocurrency
Committed Advances denominated in the affected currency. If any Lender
determines that the combination of the interest rate applicable to Eurocurrency
Committed Advances or Letters of Credit denominated in any Agreed Currency and
payments due pursuant to Sections 3.01 and 3.02 with respect to such
Eurocurrency Committed Advances or such Letters of Credit does not accurately
reflect the cost of making or maintaining Eurocurrency Committed Advances or
Letters of Credit in the affected currency, then the affected currency shall
cease to be an Agreed Currency and the Administrative Agent shall suspend the
availability of Eurocurrency Committed Advances and Letters of Credit
denominated in the affected currency.


Section 3.05.    Funding Indemnification.


If any payment of a Eurocurrency Rate Loan occurs on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a Eurocurrency Rate Loan is not made on the date
specified by the applicable Borrower for any reason other than default by a
Lender, such Borrower will indemnify each Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurocurrency
Rate Loan (but excluding loss of profits).


Section 3.06.    Mitigation of Additional Costs or Adverse Circumstances;
Replacement of Lenders.


If, in respect of any Lender, circumstances arise which would or would upon the
giving of notice result in:


(i)    an increase in the liability of a Borrower to such Lender under
Section 3.01, 3.02 or 3.03;


(ii)    the unavailability of a Type or currency of Committed Advance under
Section 3.04; or


(iii)    a Lender being unable to deliver the forms required by Section 2.08(l);

31

--------------------------------------------------------------------------------






then, without in any way limiting, reducing or otherwise qualifying the
applicable Borrower’s obligations under any of the Sections referred to above in
this Section 3.06, such Lender shall promptly upon becoming aware of the same
notify the Administrative Agent thereof and shall, in consultation with the
Administrative Agent and Whirlpool and to the extent that it can do so without
disadvantaging itself, take such reasonable steps as may be reasonably open to
it to mitigate the effects of such circumstances (including, without limitation,
the designation of an alternate Lending Installation or the transfer of its
Loans to another Lending Installation). If and so long as a Lender has been
unable to take, or has not taken, steps acceptable to Whirlpool to mitigate the
effect of the circumstances in question, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, such Lender shall be obliged, at the request and
expense of Whirlpool, to assign all its rights and obligations hereunder to
another Lender (or an Affiliate of another Lender) or any other Person nominated
by Whirlpool with the approval of the Administrative Agent and each Issuing
Lender (each of which shall not be unreasonably withheld) and willing to
participate in the facility in place of such Lender; provided that (i) all
obligations owed to such assigning Lender (including, if such Lender is an
Issuing Lender, the cancellation or replacement of or other accommodation with
respect to outstanding Letters of Credit in a manner satisfactory to it) shall
be paid in full and (ii) such Person satisfies all of the requirements of this
Credit Agreement including, but not limited to, providing the forms required by
Sections 2.08(l) and 13.03(b). Notwithstanding any such assignment, the
obligations of the Borrowers under Sections 3.01, 3.02, 3.03 and 10.06 shall
survive any such assignment and be enforceable by such Lender.


Section 3.07.    Lender Statements; Survival of Indemnity.


Each Lender shall deliver to the applicable Borrower and Whirlpool a written
statement of such Lender as to the amount due, if any, under Section 3.01, 3.02,
3.03 or 3.05. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the applicable Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurocurrency Rate Loan shall be calculated as though each Lender funded its
Eurocurrency Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement shall be payable within 15 days after receipt by the applicable
Borrower and Whirlpool of the written statement. The obligations of any Borrower
under Sections 3.01, 3.02, 3.03 or 3.05 shall survive payment of any other of
such Borrower’s Obligations and the termination of this Credit Agreement.


ARTICLE 4


GUARANTY


Section 4.01.    Guaranty.


For valuable consideration, the receipt of which is hereby acknowledged, and to
induce the Lenders to make Loans and issue or participate in Letters of Credit
to each of the Borrowing Subsidiaries, Whirlpool hereby irrevocably, absolutely
and unconditionally guarantees prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of any
and all existing and future obligations of each of the Borrowing Subsidiaries to
the Administrative Agent and the Lenders, or any of them, under or with respect
to the Loan Documents, whether for principal, interest (including, without
limitation, all interest accruing subsequent to the commencement of any case,
proceeding or other action relating to any Borrowing Subsidiary under the
Bankruptcy Code or any similar law with respect to the bankruptcy, insolvency or
reorganization of any Borrowing Subsidiary, and all interest which, but for any
such case, proceeding or other action would otherwise accrue), fees, expenses or
otherwise (collectively, the “Guaranteed Obligations”). Whirlpool also agrees
that all payments under this guaranty shall be made in the same currency and
manner as provided herein for the Guaranteed Obligations.
    
Section 4.02.    Waivers.


Whirlpool waives notice of the acceptance of this guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. Whirlpool
further waives presentment, protest, notice of notices delivered or demand made
on any Borrowing Subsidiary or action or delinquency in respect of the
Guaranteed Obligations or any part thereof, including any right to require the
Administrative Agent and the Lenders to sue any Borrowing Subsidiary, any other
guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof, or otherwise to enforce payment thereof against
any collateral securing the Guaranteed Obligations or any part thereof.


Section 4.03.    Guaranty Absolute.


This guaranty is a guaranty of payment and not of collection, it is a primary
obligation of Whirlpool and not one of surety,

32

--------------------------------------------------------------------------------




and the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by, any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral; (c) any
waiver of any right, power or remedy or of any default with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto, or
any collateral; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral,
any other guaranties with respect to the Guaranteed Obligations or any part
thereof, or any other obligation of any Person with respect to the Guaranteed
Obligations or any part thereof; (e) the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
guaranty; (g) any change in the ownership of any Borrowing Subsidiary or the
insolvency, bankruptcy or any other change in the legal status of any Borrowing
Subsidiary; (h) the change in or the imposition of any law, decree, regulation
or other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or payment when due of the Guaranteed Obligations;
(i) the failure of Whirlpool or any Borrowing Subsidiary to maintain in full
force, validity or effect or to obtain or renew when required all governmental
and other approvals, licenses or consents required in connection with the
Guaranteed Obligations or this guaranty, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this guaranty; (j) the existence of any claim, setoff or other
rights which Whirlpool may have at any time against any Borrowing Subsidiary, or
any other Person in connection herewith or an unrelated transaction; or (k) any
other circumstances, whether or not similar to any of the foregoing, which could
constitute a defense to a guarantor; all whether or not Whirlpool shall have had
notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (j) of this Section 4.03. It is agreed that Whirlpool’s
liability hereunder is several and independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that Whirlpool’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by any Borrowing Subsidiary of
the Guaranteed Obligations in the manner agreed upon between such Borrowing
Subsidiary and the Administrative Agent and the Lenders.


Section 4.04.    Continuing Guaranty.


The Lenders may make or continue Loans to and issue Letters of Credit for the
account of any of the Borrowing Subsidiaries from time to time without notice to
or authorization from Whirlpool regardless of the financial or other condition
of any Borrowing Subsidiary at the time any Loan is made or continued or any
Letter of Credit is issued, and no Lender shall have any obligation to disclose
or discuss with Whirlpool its assessment of the financial condition of any of
the Borrowing Subsidiaries. This guaranty shall continue in effect,
notwithstanding any extensions, modifications, renewals or indulgences with
respect to, or substitution for, the Guaranteed Obligations or any part thereof,
until all of the Guaranteed Obligations shall have been paid in full and all of
the Commitments shall have expired or been terminated.


Section 4.05.    Delay of Subrogation.


Until the Guaranteed Obligations have been paid in full, Whirlpool shall not
exercise any right of subrogation with respect to payments made by Whirlpool
pursuant to this guaranty.


Section 4.06.    Acceleration.


Whirlpool agrees that, as between Whirlpool on the one hand, and the Lenders and
the Administrative Agent, on the other hand, the obligations of any Borrowing
Subsidiary guaranteed under this Article 4 may be declared to be forthwith due
and payable, or may be deemed automatically to have been accelerated, as
provided in Section 9.01 for purposes of this Article 4, notwithstanding any
stay, injunction or other prohibition (whether in a bankruptcy proceeding
affecting such Borrowing Subsidiary or otherwise) preventing such declaration as
against such Borrowing Subsidiary and that, in the event of such declaration or
automatic acceleration, such obligations (whether or not due and payable by such
Borrowing Subsidiary) shall forthwith become due and payable by Whirlpool for
purposes of this Article 4.


Section 4.07.    Reinstatement.


The obligations of Whirlpool under this Article 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or

33

--------------------------------------------------------------------------------




otherwise, and Whirlpool agrees that it will indemnify the Administrative Agent
and each Lender on demand for all reasonable costs and expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.


ARTICLE 5


CONDITIONS PRECEDENT


Section 5.01.    Effectiveness.


This Credit Agreement shall not be effective and no Lender shall be required to
fund its portion of the initial Advance nor will any Issuing Lender be required
to issue Letters of Credit hereunder to any Borrower which is an original
signatory hereto (each, an “Original Borrower” and collectively, the “Original
Borrowers”) until a date (the “Amendment Effective Date”) upon which following
conditions have been satisfied:


(a)    The Original Borrowers have furnished or caused to be furnished to the
Administrative Agent the following:


(i)    A copy of the articles, certificate or charter of incorporation or
similar document or documents of each Original Borrower, certified by the
Secretary or Assistant Secretary or other Authorized Representative of each
Original Borrower or by the appropriate governmental officer in the jurisdiction
of incorporation or organization or other formation of each Original Borrower
within thirty days of the Amendment Effective Date;


(ii)    A certificate of good standing, to the extent applicable, for each
Original Borrower from its jurisdiction of incorporation dated within thirty
days of the Amendment Effective Date;


(iii)    A copy, certified as of the Amendment Effective Date by the Secretary
or Assistant Secretary or other Authorized Representative of each Original
Borrower of its by-laws or similar governing document;


(iv)    A copy, certified as of the Amendment Effective Date by the Secretary or
Assistant Secretary or other Authorized Representative of each Original
Borrower, of the resolutions of its Board of Directors (and resolutions of other
bodies, if any are reasonably deemed necessary by counsel for any Lender)
authorizing the execution of this Credit Agreement and the other Loan Documents
to be executed by it;


(v)    An incumbency certificate, executed as of the Amendment Effective Date by
the Secretary or an Assistant Secretary of Whirlpool, which shall identify by
name and title and bear the signature of all Authorized Officers which shall be
authorized to execute Loan Documents on behalf of Whirlpool, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by Whirlpool;


(vi)    An incumbency certificate, executed as of the Amendment Effective Date
by the Secretary or an Assistant Secretary or other Authorized Representative of
each Original Borrower, which shall identify by name and title and bear the
signature of the officers of such Original Borrower authorized to sign this
Credit Agreement and the other Loan Documents to be executed by such Original
Borrower and to receive extensions of credit hereunder, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Original Borrower;


(vii)    A certificate, signed by an Authorized Officer stating that on the
Amendment Effective Date (i) no Default or Unmatured Default has occurred and is
continuing, and (ii) the representations and warranties contained in Article 6
are true and correct;


(viii)    Written opinions of counsel to each Original Borrower given upon the
express instructions of each Original Borrower, each dated the Amendment
Effective Date and addressed to the Administrative Agent and each of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent;


(ix)    A certificate, signed by an Authorized Officer stating that since
December 31, 2013, except as disclosed in filings with the Securities Exchange
Commission prior to the Amendment Effective Date, there has been no development
or event relating to or affecting Whirlpool or any of its Subsidiaries that has
had or could be reasonably expected to have a Material Adverse Effect; and

34

--------------------------------------------------------------------------------






(x)    Such other documents and information as any Lender or its counsel may
have reasonably requested by not later than three Business Days prior to the
proposed Amendment Effective Date.


(b)    The Lenders, the Administrative Agent and their Affiliates shall have
received all fees required to be paid, and all expenses relating to the
negotiation, execution and delivery of this Credit Agreement and which are
required to be paid to such parties pursuant to the terms hereof for which
invoices have been presented by not later than the Business Day prior to the
proposed Amendment Effective Date.


(c)    All governmental and third party approvals necessary in connection with
the financing contemplated hereby and the continuing operations of the Original
Borrowers shall have been obtained and be in full force and effect.


(d)    The Lenders shall have received such documents and other information as
may be required for “know your customer” or similar requirements to the extent
requested at least ten days prior to the proposed Amendment Effective Date.


(e)    All amounts under the Existing Long-Term Credit Agreement shall have been
paid in full, including with the proceeds of Advances made hereunder on the
Amendment Effective Date.




Section 5.02.    Initial Advance to Each Additional Borrowing Subsidiary.


No Lender shall be required to fund its portion of an Advance nor shall any
Issuing Lender be required to issue Letters of Credit hereunder to an Additional
Borrowing Subsidiary unless such Additional Borrowing Subsidiary has furnished
or caused to be furnished to the Administrative Agent the following:


(i)    An Assumption Agreement executed and delivered by such Additional
Borrowing Subsidiary and containing the written consent of Whirlpool at the foot
thereof, as contemplated by Section 2.09;


(ii)    A copy of the articles, certificate or charter of incorporation or other
similar document of such Additional Borrowing Subsidiary, certified by the
appropriate governmental officer in the jurisdiction of incorporation of such
Additional Borrowing Subsidiary within thirty days of the date of delivery;


(iii)    A certificate of good standing, to the extent applicable, for such
Additional Borrowing Subsidiary from its jurisdiction of incorporation dated
within thirty days of the date of delivery;


(iv)    A copy, certified as of the date of delivery by the Secretary or
Assistant Secretary of such Additional Borrowing Subsidiary, of its by-laws;


(v)    A copy, certified as of the date of delivery by the Secretary or
Assistant Secretary of such Additional Borrowing Subsidiary, of the resolutions
of its Board of Directors (and resolutions of other bodies, if any are
reasonably deemed necessary by counsel for any Lender) authorizing the execution
of its Assumption Agreement and the other Loan Documents to be executed by it;


(vi)    An incumbency certificate, executed as of the date of delivery by the
Secretary or an Assistant Secretary of such Additional Borrowing Subsidiary,
which shall identify by name and title and bear the signature of the officers of
such Additional Borrowing Subsidiary authorized to sign its Assumption Agreement
and the other Loan Documents to be executed by such Additional Borrowing
Subsidiary and to receive extensions of credit hereunder, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Additional Borrowing Subsidiary;


(vii)    Written opinions of counsel to such Additional Borrowing Subsidiary
given upon the express instructions of each Additional Borrowing Subsidiary,
each dated the date of delivery and addressed to the Administrative Agent and
each of the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent; and


(viii)    Documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in advance of the initial Advance to or
issuance of a Letter of Credit on behalf of such Additional Borrowing Subsidiary
in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations.
    

35

--------------------------------------------------------------------------------




Section 5.03.    Each Extension of Credit.


No Lender shall be required to fund its portion of any Advance (including,
without limitation, the initial Advance hereunder) nor shall any Issuing Lender
be required to issue any Letter of Credit, unless on the applicable Borrowing
Date:


(i)    Prior to and after giving effect to such Advance or issuance of such
Letter of Credit there exists no Default or Unmatured Default;


(ii)    The representations and warranties contained in Article 6 are true and
correct in all material respects as of such Borrowing Date or date of issuance
of any Letter of Credit (except for (x) the representations and warranties set
forth in Sections 6.04, 6.05 and 6.07, which representations and warranties
shall be true and correct as of the respective dates specified therein, and (y)
the representations and warranties set forth in Sections 6.06 and 6.12 solely as
such representations and warranties relate to any Subsidiary acquired in
connection with a Material Acquisition (including any Subsidiary of the target
of such Material Acquisition) consummated within 30 days prior to the applicable
Borrowing Date, which representations and warranties shall not required to be
true and correct pursuant to this condition);


(iii)    All legal matters incident to the making of such Advance or issuance of
such Letter of Credit shall be reasonably satisfactory to the Lenders and their
counsel; and


(iv)    The applicable Borrower shall have delivered the applicable notices
described in Section 2.03(a) or 2.04(b).


Each request for extension of credit hereunder shall constitute a representation
and warranty by the applicable Borrower that the conditions contained in
Sections 5.03(i) and (ii) have been satisfied.


ARTICLE 6


REPRESENTATIONS AND WARRANTIES


Each of the Borrowers represents and warrants to the Lenders that:


Section 6.01.    Existence and Standing.


It and each of its Material Subsidiaries is duly incorporated or otherwise
organized, validly existing and (to the extent applicable) in good standing
under the laws of its jurisdiction of incorporation or organization or other
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.


Section 6.02.    Authorization and Validity.


It has the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. Its
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate or other proceedings, and the Loan Documents to which it is a party
constitute its legal, valid and binding obligations enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and the availability of equitable remedies for the enforcement
of certain obligations (other than the payment of money) contained herein or
therein may be limited by equitable principles generally and by principles of
good faith and fair dealing.


Section 6.03.    No Conflict; Government Consent.


Neither its execution and delivery of the Loan Documents to which it is a party,
nor the consummation of the transactions therein contemplated, nor its
compliance with the provisions thereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on it or any of its
Subsidiaries or the articles, certificate or charter of incorporation or by-laws
or other organizational or constitutional documents of it or any of its
Subsidiaries or the provisions of any indenture, instrument or agreement to
which it or any of its Subsidiaries is a party or is subject, or by which it or
its Property is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the Property of it
or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement, in any such case which violation, conflict, default,
creation or imposition has not had or could not reasonably be expected to have a
Material Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, its execution,

36

--------------------------------------------------------------------------------




delivery and performance of, or the legality, validity, binding effect or
enforceability of, any of the Loan Documents to which it is a party other than
those the absence of which has not had or could not reasonably be expected to
have a Material Adverse Effect.


Section 6.04.    Financial Statements.


The December 31, 2013 financial statements of Whirlpool and its Consolidated
Subsidiaries were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the financial condition of Whirlpool and its Consolidated Subsidiaries
at such date and the results of their operations for the period then ended.


Section 6.05.    Material Adverse Change.


As of the date of this Credit Agreement, except as disclosed in filings with the
Securities and Exchange Commission as of such date, there has been no change
since December 31, 2013 in the business, Property, condition (financial or
otherwise) or results of operations of Whirlpool and its Consolidated
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.


Section 6.06.    Taxes.


Whirlpool and its Subsidiaries have filed all United States federal income tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by Whirlpool or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. No material tax liens have been filed and no material claims are being
asserted with respect to any such taxes. The charges, accruals and reserves on
the books of Whirlpool and its Subsidiaries in respect of any taxes or other
governmental charges are adequate.


Section 6.07.    Litigation and Contingent Obligations.


As of the date of this Credit Agreement, except as disclosed in filings with the
Securities and Exchange Commission as of such date (i) there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
its knowledge, threatened against or affecting it or any of its Subsidiaries
which has had or could reasonably be expected to have a Material Adverse Effect,
and (ii) neither it nor any of its Subsidiaries has any material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 6.04.


Section 6.08.    ERISA.


No member of the Controlled Group has incurred, or is reasonably expected to
incur, any withdrawal liability to Multiemployer Plans in excess of $50,000,000
in the aggregate. Each Plan complies with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, no
member of the Controlled Group has withdrawn from any Plan or initiated steps to
do so, and no steps have been taken to terminate any Plan, except, in each case,
to the extent that any of the events described in this sentence, together with
all other such events, which shall have occurred, taken in the aggregate, would
reasonably be expected to have a Materially Adverse Effect.


Section 6.09.    Accuracy of Information.


No information or report furnished by it to the Administrative Agent or the
Lenders in connection with the negotiation of, or compliance with, the Loan
Documents contains any material misstatement of fact or omits to state a
material fact necessary to make the statements contained therein not misleading.


Section 6.10.    Material Agreements.


Neither it nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (ii) any agreement
or instrument evidencing or governing any Indebtedness or Off-Balance Sheet
Obligations with an outstanding principal amount (or implied or attributed
principal amount) in excess of $50,000,000.


Section 6.11.    Compliance with Laws.


It and its Subsidiaries have complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses

37

--------------------------------------------------------------------------------




or the ownership of their respective Property, except where non-compliance with
any such statute, rule, regulation, order or restriction cannot reasonably be
expected to have a Material Adverse Effect. Neither it nor any of its
Subsidiaries has received any notice to the effect that its operations are not
in material compliance with any of the requirements of applicable federal, state
and local environmental, health and safety statutes and regulations or the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.


Section 6.12.    AML Laws, Anti-Corruption Laws and Sanctions.


Whirlpool has implemented and maintains in effect policies and procedures
designed to ensure compliance by Whirlpool, its Subsidiaries, and by their
respective directors, officers, employees and agents in connection with such
individual’s actions on behalf of Whirlpool or the applicable Subsidiary, with
applicable Anti-Corruption Laws, applicable AML Laws and applicable Sanctions,
and Whirlpool and, to Whirlpool’s actual knowledge, its Subsidiaries and their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws, applicable AML Laws and applicable Sanctions in all
material respects. None of (a) Whirlpool, any Subsidiary or, to the actual
knowledge of Whirlpool, any of their respective directors, officers or
employees, or (b) to the actual knowledge of Whirlpool, any agent of Whirlpool
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. The
borrowing by any Borrower of any Advance, the request by any Borrower for the
issuance of any Letter of Credit and the use of proceeds thereof by any Borrower
will not cause a violation of any applicable Anti-Corruption Law, applicable AML
Law or Sanctions applicable to any party hereto .


Section 6.13.    Investment Company Act.


Neither Whirlpool nor any of its Subsidiaries is an “investment company” or an
“affiliated person” thereof or an “affiliated person” of such affiliated person
as such terms are defined in the Investment Company Act of 1940, as amended.


Section 6.14.    Environmental Matters.


In the ordinary course of its business, Whirlpool conducts an ongoing review of
the effect of Environmental Laws on the business, operations and properties of
Whirlpool and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
presently or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or hazardous substances, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, Whirlpool has concluded that such
associated liabilities and costs, including the costs of compliance with
Environmental Laws, would not reasonably be expected to have a Material Adverse
Effect.


Section 6.15    Proper Legal Form.


Each Loan Document to which a Borrower that is not domiciled in the United
States is a party is in proper legal form under the law of the jurisdiction in
which such Borrower is organized, formed or incorporated for the enforcement
thereof against such Borrower under the law of such jurisdiction. To ensure the
legality, validity, enforceability or admissibility in evidence of each such
Loan Document in such jurisdiction, it is not necessary that any such Loan
Document or any other document be filed or recorded with any court or other
authority of such jurisdiction or that any stamp or similar tax be paid on or in
respect of any such Loan Documents.


Section 6.16    Solvency.
    
Immediately after giving effect to each Advance or Letter of Credit made or
issued on or after the Amendment Effective Date, (a) each of the applicable
Borrower and Whirlpool is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) neither such Borrower nor Whirlpool intends to, nor does it
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) neither
such Borrower nor Whirlpool is engaged in a business or a transaction, nor is it
about to engage in a business or a transaction, for which such Person’s assets
would constitute unreasonably small capital, (d) the fair value of the assets of
each of such Borrower and Whirlpool is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person and (e) the present fair saleable value of the assets of each of such
Borrower and Whirlpool is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured.

38

--------------------------------------------------------------------------------




In computing the amount of contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.


Section 6.17    Tax Shelter Regulations.


The Borrowers do not intend to treat the Advances as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event any Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If any
Borrower so notifies the Administrative Agent, such Borrower acknowledges that
one or more of the Lenders may treat its Advances as part of a transaction that
is subject to Treasury Regulation Section 301.6112-1, and such Lender or
Lenders, as applicable, will maintain the lists and other records required by
such Treasury Regulation.


Section 6.18    Representations of Dutch Borrowers.


Each Dutch Borrower is in compliance with the applicable provisions of the Dutch
Financial Supervision Act.


ARTICLE 7


COVENANTS


During the term of this Credit Agreement, unless the Required Lenders shall
otherwise consent in writing:


Section 7.01.    Financial Reporting.


The Borrowers will maintain, for Whirlpool and each of its Subsidiaries, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Administrative Agent, for
distribution to the Lenders:


(i)    Within 90 days after the close of each of Whirlpool’s fiscal years, an
unqualified audit report certified by independent certified public accountants
of recognized national standing selected by Whirlpool, prepared in accordance
with generally accepted accounting principles on a consolidated basis for
Whirlpool and its Consolidated Subsidiaries, including a consolidated balance
sheet as of the end of such period and related consolidated statements of
earnings and cash flows, provided that Whirlpool shall not be required to
furnish separately any such financial statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein, and accompanied by a certificate of said accountants that, in the course
of their examination necessary for their certification of the foregoing, they
have obtained no knowledge of any Default or Unmatured Default, or if, in the
opinion of such accountants, any Default or Unmatured Default shall exist,
stating the nature and status thereof;


(ii)    Within 60 days after the close of each of the first three quarterly
periods of each of Whirlpool’s fiscal years, for Whirlpool and the Consolidated
Subsidiaries, an unaudited consolidated balance sheet as at the close of such
period and a consolidated statement of earnings and cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all
certified, subject to year-end audit adjustments, by an Authorized Officer;
provided that Whirlpool shall not be required to furnish separately any such
financial statements that are filed electronically with the Securities and
Exchange Commission by Whirlpool at the times specified herein;


(iii)    Together with the financial statements required pursuant to clauses (i)
and (ii) above, a compliance certificate in substantially the form of Exhibit D
hereto signed by an Authorized Officer showing the calculations necessary to
determine compliance with this Credit Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof;


(iv)    Promptly upon the furnishing thereof to the shareholders of Whirlpool,
copies of all financial statements, reports and proxy statements so furnished,
provided that Whirlpool shall not be required to furnish separately any such
financial statements, reports and proxy statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein;


(v)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which Whirlpool or any
of its Subsidiaries files with the Securities and Exchange Commission; provided
that documents that are required to be delivered pursuant to this clause (v)
shall be deemed to be delivered on

39

--------------------------------------------------------------------------------




the date on which Whirlpool or any of its Subsidiaries files such documents with
the Securities and Exchanges Commission and provides written notification of
such filing to the Administrative Agent;


(vi)    If and when Whirlpool or any member of the Controlled Group (A) gives or
is required to give notice to the PBGC of any Reportable Event with respect to
any Plan which would constitute grounds for a termination of such Plan under
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any Reportable Event, (B) receives notice of complete or
partial withdrawal liability under Title IV of ERISA, (C) receives notice that
any Multiemployer Plan is in reorganization under Section 4242 of ERISA or may
become insolvent under Section 4245 of ERISA or has been determined to be in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA, or (D) receives notice from the PBGC that it will
institute proceedings asserting liability under Title IV of ERISA or to
terminate a Plan under Section 4042 of ERISA or will apply to the appropriate
United States District Court to seek the appointment of a trustee to administer
any Plan, then, in each such event, Whirlpool shall deliver to the
Administrative Agent copies of such notice given, required to be given or
received, as the case may be; provided that Whirlpool shall be required to
deliver copies of the notices referred to in this Section 7.01(vi) only to the
extent that it knows or should know of the giving or receipt of such a notice;


(vii)    Within a reasonable time after receipt of a request therefor, which
time shall in any event be not less than two days nor more than thirty days,
such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request; and


(viii)    Promptly after a Borrower has notified the Administrative Agent of any
intention by such Borrower to treat the Advances as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form.


Section 7.02.    Use of Proceeds.


Each of the Borrowers will use the proceeds of the Advances and the issuance of
Letters of Credit only for general corporate purposes (including the financing
of Acquisitions) and to repay outstanding Advances or replace existing Letters
of Credit. No Borrower will, and no Borrower will permit any of its Subsidiaries
to, use any of the proceeds of the Advances to purchase or carry any “margin
stock” (as defined in Regulation U) or in contravention of Regulation X. No
Borrower will request any Borrowing or Letter of Credit, and no Borrower shall
use, or permit its Subsidiaries and its or their respective directors, officers,
employees and agents to use, the proceeds of any Advance or Letter of Credit (A)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Laws or applicable AML Laws, (B) for
the purpose of funding, financing or facilitating any unlawful activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
    
Section 7.03.    Notice of Default.


Promptly after any Authorized Officer referenced in clauses (i), (ii) or (iii)
of the definition of Authorized Officer or any assistant treasurer becomes aware
of the occurrence of any Default or Unmatured Default, Whirlpool will give
notice in writing to the Administrative Agent of the occurrence of such Default
or Unmatured Default.


Section 7.04.    Existence.


Each of the Borrowers will, and will cause each of its Subsidiaries to, do all
things necessary to remain duly incorporated or otherwise organized, validly
existing and (to the extent applicable) in good standing in its jurisdiction of
incorporation or organization and maintain all requisite authority to conduct
its business in each jurisdiction in which the character of the properties owned
or leased by it therein or in which the transaction of its business is such that
failure to maintain such authority has resulted or could result in a Material
Adverse Effect; provided, however, that the existence of any Subsidiary which is
not a Borrower may be terminated and any right, franchise or license of any
Subsidiary which is not a Borrower may be terminated or abandoned if in the good
faith judgment of the appropriate officer or officers of Whirlpool, such
termination or abandonment is in its best interest and is not materially
disadvantageous to the Lenders.


Section 7.05.    Taxes.


Each of the Borrowers will, and will cause each of its Subsidiaries to, pay when
due all material taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except those which are being contested in
good faith by appropriate proceedings diligently conducted (or, in the case of
any such tax, those the payment of which can be delayed without

40

--------------------------------------------------------------------------------




penalty) and with respect to which adequate reserves have been set aside or
those the nonpayment of which would not reasonably be expected to result in a
Material Adverse Effect.


Section 7.06.    Insurance.


Each of the Borrowers will, and will cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies, or by way of such
self-insurance as Whirlpool considers appropriate, insurance on its Property in
such amounts and covering such risks of loss of a character usually insured by
corporations of comparable size and financial strength and with comparable
risks.


Section 7.07.    Compliance with Laws.


Each of the Borrowers will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including, without limitation, all
laws, rules or regulations under ERISA and all environmental laws and
regulations) which, if violated, could reasonably be expected to have a Material
Adverse Effect. Whirlpool will maintain in effect and enforce policies and
procedures designed to ensure compliance by Whirlpool and its Subsidiaries, and
by their respective directors, officers, employees and agents in connection with
such individuals’ actions on behalf of Whirlpool or the applicable Subsidiary,
with applicable Anti-Corruption Laws, applicable AML Laws and applicable
Sanctions.


Section 7.08.    Inspection.


Each of the Borrowers will, and will cause each of its Subsidiaries to, permit
the Lenders, by their respective representatives and agents, to inspect at all
reasonable times, and at the risk and expense of the inspecting party, any of
the Properties, corporate books and financial records of such Borrower and each
of its Subsidiaries, to examine and make copies (subject to any confidentiality
agreement reasonably acceptable to the applicable Borrower and the inspecting
party, copyright laws and similar reasonable requirements) of the books of
accounts and other financial records of such Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of such Borrower
and each of its Subsidiaries with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate.


Section 7.09.    Consolidations, Mergers, Dissolution and Sale of Assets.


Whirlpool will not, nor will it permit any Borrowing Subsidiary to, sell, lease,
transfer or otherwise dispose of all or substantially all of its assets (whether
by a single transaction or a number of related transactions and whether at one
time or over a period of time) or to dissolve or to consolidate with or merge
into any Person or permit any Person to merge into it, except that (i) Whirlpool
or such Borrowing Subsidiary may consolidate with or merge into, any other
Person, or permit another Person to merge into it so long as (a) if such
transaction involves Whirlpool, Whirlpool shall be the continuing or surviving
Person, (b) subject to clause (a), if such transaction involves a Borrowing
Subsidiary, a Borrowing Subsidiary shall be the continuing or surviving Person
and (c) immediately after such merger or consolidation or sale, there shall not
exist any Default or Unmatured Default and (ii) a Borrowing Subsidiary may sell
all or substantially all of its assets to Whirlpool.


Section 7.10.    Liens.


No Borrower will, nor will any Borrower permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien in or on any of its Property,
except:


(i)    Liens existing on the date of this Credit Agreement securing Indebtedness
outstanding on the date of this Credit Agreement or any Indebtedness which
refinances or replaces such Indebtedness (without increase in the amount thereof
in excess of the amount of any fees, expenses or premiums payable in connection
with such refinancing or replacement);


(ii)    Liens for taxes not delinquent and Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted and
in respect to which such Borrower or such Subsidiary, as the case may be, shall
have set aside on its books an adequate reserve;


(iii)    purchase money Liens (including those incurred in connection with
synthetic leases) on fixed assets or other physical Properties hereafter
acquired and not theretofore owned by any Borrower or any Subsidiary of a
Borrower (provided such Liens are created at the time of acquisition or within
90 days thereafter), and Liens existing on the date of acquisition on fixed
assets or other physical Properties acquired by any Borrower or any Subsidiary
of a Borrower

41

--------------------------------------------------------------------------------




after the date hereof and not theretofore owned by any Borrower or any
Subsidiary of a Borrower, if in each such case, such fixed assets or physical
Properties are not or shall not thereby become encumbered in an amount in excess
of the fair market value thereof at the time such Lien was or will be created
(as determined in good faith by the Board of Directors of such Borrower or such
Subsidiary, as the case may be) plus any amount in excess of such fair market
value which shall have been applied to Section 7.10(xix) below, and refundings
or extensions of the foregoing Liens for amounts not exceeding the principal
amounts so refunded or extended and applying only to the same fixed assets or
physical Property theretofore subject to such Lien and fixtures and building
improvements thereon;


(iv)    (A) any deposit or pledge as security for the performance of any
contract or understanding not directly or indirectly in connection with the
borrowing of money or the security of Indebtedness, if made and continuing in
the ordinary course of business, (B) any deposit or pledge with any governmental
agency required or permitted to qualify any Borrower or any Subsidiary of a
Borrower to conduct business, to maintain self-insurance or to obtain the
benefits of any law pertaining to workmen’s compensation, unemployment
insurance, old age pensions, social security or similar matters, or to obtain
any stay or discharge in any legal or administrative proceedings, (C) deposits
or pledges made in the ordinary course of business to obtain the release of
mechanics’, workmen’s, repairmen’s or warehousemen’s Liens or the release of
property in the possession of a common carrier, (D) easements, licenses,
franchises or minor encumbrances on or over any real property which do not
materially detract from the value of such real property or its use in the
business of the applicable Borrower or Subsidiary, or (E) other deposits or
pledges similar to those referred to in clauses (B) and (C) of this
Section 7.10(iv), if made and continuing in the ordinary course of business;


(v)    Liens of carriers, warehousemen, mechanics, laborers and materialmen for
sums not yet due or being contested in good faith and by appropriate proceedings
diligently conducted, if such reserve or other appropriate provision, if any, as
shall be required by generally accepted accounting principles shall have been
made therefor;


(vi)    Liens on Property of any Subsidiary of a Borrower exclusively in favor
of one or more of the Borrowers or other Subsidiaries of a Borrower;


(vii)    mortgages, pledges, Liens or charges existing on Property acquired by
any Borrower or any Subsidiary of a Borrower through the exercise of rights
arising out of defaults on receivables of any Borrower or any Subsidiary of a
Borrower;


(viii)    any banker’s Lien or right of offset on moneys of any Borrower or any
Subsidiary of a Borrower in favor of any lender or holder of its commercial
paper deposited with such lender or holder in the ordinary course of business;


(ix)    Liens securing Indebtedness in respect of lease obligations which with
respect to any Borrower or any Subsidiary of a Borrower constitute Non-Recourse
Obligations;


(x)    interests of lessees in Property owned by any Borrower or any Subsidiary
of a Borrower where such interests are created in the ordinary course of their
respective leasing activities and are not created directly or indirectly in
connection with the borrowing of money or the securing of Indebtedness by any
Borrower or any Subsidiary of a Borrower;


(xi)    Liens incidental to the conduct of the business of any Borrower or any
Subsidiary of a Borrower or the ownership of their respective Properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially detract from
the value of their Properties or materially impair the use thereof in the
operation of their businesses;


(xii)    Judgment liens which are not a Default under Section 8.08;


(xiii)    Liens in favor of customs and revenue authorities arising as a matter
of law or regulation to secure the payment of customs duties in connection with
the importation of goods and deposits made to secure statutory obligations in
the form of excise taxes;


(xiv)    Statutory liens of depository or collecting banks on items in
collection and any accompanying documents or the proceeds thereof;


(xv)    Liens arising from precautionary UCC financing statement filings
regarding operating leases;



42

--------------------------------------------------------------------------------




(xvi)    Liens on assets located outside of the United States of America arising
by operation of law;


(xvii)    Liens securing Indebtedness or Off-Balance Sheet Obligations of
Subsidiaries of Whirlpool permitted in accordance with Section 7.11;


(xviii)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with Whirlpool or any Subsidiary of
Whirlpool or becomes a Subsidiary of Whirlpool; provided that such Liens were
not created by or at the direction of Whirlpool or any of its Subsidiaries
(other than any such Subsidiary that was not a Subsidiary at the time of such
creation or direction) in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with Whirlpool or such Subsidiary or acquired by
Whirlpool or such Subsidiary; and


(xix)    Liens in addition to the Liens permitted by Sections 7.10(i) through
(xviii), inclusive; provided that such Liens may not exist if:  (a) the value of
all assets subject to such Liens at any time exceeds an amount equal to 10% of
the value of all assets of Whirlpool and its Consolidated Subsidiaries or
(b) the value of all assets located in the United States of America subject to
such Liens at any time exceeds an amount equal to 5% of the value of all assets
of Whirlpool and its Consolidated Subsidiaries, in each case, as shown on its
most recent audited consolidated balance sheet and as determined in accordance
with generally accepted accounting principles or (c) the incurrence of any
Indebtedness or Off-Balance Sheet Obligations to be secured by such Liens would
cause a violation of Section 7.11.


Section 7.11.    Subsidiary Indebtedness.


Whirlpool will not permit its Subsidiaries to, contract, create, incur, assume
or permit to exist Indebtedness or Off-Balance Sheet Obligations if the sum of:
(i) the aggregate amount of all Indebtedness and Off-Balance Sheet Obligations
contracted, created, incurred, assumed or permitted by a Subsidiary of Whirlpool
(other than Indebtedness incurred by a Borrowing Subsidiary under this Credit
Agreement) plus (ii) without duplication, the amount of all Indebtedness and
Off-Balance Sheet Obligations of Whirlpool and its Subsidiaries subject to a
Lien (other than Liens permitted by Sections 7.10(i) through (xvi) inclusive or
7.10 (xviii)) exceeds 12.5% of the value of all assets of Whirlpool and its
Consolidated Subsidiaries, as shown on its most recent audited consolidated
balance sheet and as determined in accordance with generally accepted accounting
principles.


Section 7.12.    Leverage Ratio.


Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, a Leverage Ratio of less than or equal to 3.25 to 1.00.


Section 7.13.    Interest Coverage Ratio.


Whirlpool shall maintain, as of the last day of each fiscal quarter of
Whirlpool, an Interest Coverage Ratio of greater than or equal to 3.00 to 1.00.


Section 7.14.    Ownership of Borrowing Subsidiaries.


Each Borrowing Subsidiary shall at all times be a wholly-owned Subsidiary of
Whirlpool.


Section 7.15.    Transactions with Affiliates.


Whirlpool will not, and will not permit any Subsidiary to, directly or
indirectly, pay any material amount of funds to or for the account of, make any
material investment (whether by acquisition of stock or indebtedness, by loan,
advance, transfer of property, guarantee or other agreement to pay, purchase or
service, directly or indirectly, any Indebtedness, or otherwise) in, lease,
sell, transfer or otherwise dispose of any material assets, tangible or
intangible, to, or participate in, or effect, any material transaction with, any
Affiliate except on an arms-length basis on terms at least as favorable to
Whirlpool or such Subsidiary as would have been obtained from a third party who
was not an Affiliate.


Section 7.16.    Limitation on Restricted Actions.


No Borrower will, nor will it permit its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person’s capital stock (or other equity interests), (b) pay any
Indebtedness owed to any Borrower, (c) make loans or advances to any Borrower or
(d) transfer any of its property to

43

--------------------------------------------------------------------------------




any Borrower, except for (i) encumbrances or restrictions existing under or by
reason of this Credit Agreement, (ii) those imposed by applicable laws or
regulations, (iii) agreements in existence and as in effect on the Amendment
Effective Date (and any refundings, replacements or refinancing of the same not
in excess of the then outstanding amount of the obligations thereunder and
containing restrictions which are not less favorable to Whirlpool and its
Subsidiaries), (iv) agreements of a Person existing at the time such Person is
acquired by, merged into or consolidated with Whirlpool or any Subsidiary of
Whirlpool or becomes a Subsidiary of Whirlpool; provided that such agreements
were not entered into at the direction of Whirlpool or any of its Subsidiaries
(other than any such Subsidiary that was not a Subsidiary at the time of such
direction) in contemplation of such merger, consolidation or acquisition (and
any refundings, replacements or refinancing of the same not in excess of the
then outstanding amount of the obligations thereunder and containing
restrictions which are not less favorable to Whirlpool and its Subsidiaries),
(v) in connection with any Lien permitted by Section 7.10 or any document or
instrument governing any such Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Lien, (vi) pursuant
to customary restrictions and conditions contained in any agreement relating to
any sale of assets not prohibited hereunder pending the consummation of such
sale and (vii) customary non-assignment provisions in contracts.


Section 7.17.    Limitation on Negative Pledges.


No Borrower will, nor will it permit its Subsidiaries to, enter into, assume or
become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except (a) as set
forth in this Credit Agreement, (b) agreements in existence and as in effect on
the Amendment Effective Date (and any refundings, replacements of the same not
in excess of the then outstanding amount of the obligations thereunder and
containing restrictions which are not less favorable to Whirlpool and its
Subsidiaries), (c) agreements of a Person existing at the time such Person is
acquired by, merged into or consolidated with Whirlpool or any Subsidiary of
Whirlpool or becomes a Subsidiary of Whirlpool; provided that such agreements
were not entered into at the direction of Whirlpool or any of its Subsidiaries
(other than any such Subsidiary that was not a Subsidiary at the time of such
direction) in contemplation of such merger, consolidation or acquisition (and
any refundings, replacements or refinancing of the same not in excess of the
then outstanding amount of the obligations thereunder and containing
restrictions which are not less favorable to Whirlpool and its Subsidiaries),
(d) in connection with any Lien permitted by Section 7.10 or any document or
instrument governing any such Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Lien, (e) customary
restrictions and conditions contained in any agreement relating to the sale of
any assets not prohibited hereunder pending the consummation of such sale, (f)
customary non-assignment provisions in contracts and (g) in connection with
Indebtedness incurred by a Foreign Subsidiary that is otherwise permitted
hereunder, encumbrances or restrictions that are required by applicable law or
governmental regulation on the ability of such Foreign Subsidiary to pay
dividends or make distributions.


ARTICLE 8


DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:


Section 8.01.    Representations and Warranties.


Any representation or warranty made or deemed made by or on behalf of any
Borrower to the Lenders, the Fronting Agent or the Administrative Agent under or
in connection with this Credit Agreement or in any certificate or other
information delivered in connection with this Credit Agreement or any other Loan
Document shall be materially false on the date as of which made or deemed made;
provided that to the extent any representation or warranty set forth in Section
6.06 or 6.12 shall have been false on the date made or deemed made in relation
to the actions or status of any Subsidiary acquired in connection with a
Material Acquisition (including any Subsidiary of the target of such Material
Acquisition) and made or existing during the period of 30 days following the
consummation of such Material Acquisition, a Default shall not result.


Section 8.02.    Payment.


(i)    Nonpayment of principal under the Loan Documents or reimbursement
obligations arising from drawings under Letters of Credit when due, or


(ii)    nonpayment of interest or of any unused commitment fee, letter of credit
fee, fronting fee or any other obligations under any of the Loan Documents
within five days after the same becomes due.



44

--------------------------------------------------------------------------------




Section 8.03.    Covenants.


(a)    The breach by any Borrower of any of the terms or provisions of
Section 7.02, 7.04 (as to existence), 7.09, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16
or 7.17; provided that a breach by a Borrower of the terms or provisions of
Section 7.16 or 7.17 as a result of any action, omission or failure by any
Subsidiary acquired in connection with a Material Acquisition (including any
Subsidiary of the target of such Material Acquisition) occurring during the
period of 30 days following the consummation of such Material Acquisition shall
not be a Default (or, for the avoidance of doubt, an Unmatured Default).


(b)    The breach by any Borrower of any of the terms or provisions of
Section 7.01 or 7.03 and such breach shall continue unremedied for a period of
five or more Business Days.


(c)    The breach by any Borrower (other than a breach which constitutes a
Default under Section 8.01, 8.02, 8.03(a) or 8.03(b)) of any of the terms or
provisions of this Credit Agreement and such breach shall continue unremedied
for a period of thirty or more days after the earlier of (i) receipt of written
notice from the Administrative Agent or any Lender as to such breach or (ii) the
date on which an Authorized Representative of a Borrower became aware of such
breach; provided that a breach by a Borrower of the terms or provisions of
Section 7.05, 7.06, 7.07, 7.08 or 7.15 as a result of any action, omission or
failure by any Subsidiary acquired in connection with a Material Acquisition
(including any Subsidiary of the target of such Material Acquisition) occurring
during the period of 30 days following the consummation of such Material
Acquisition shall not be an Unmatured Default.


Section 8.04.    Other Obligations.


Failure of any Borrower or Subsidiary of a Borrower to pay when due Indebtedness
(other than the Obligations) or Off-Balance Sheet Obligations in an aggregate
amount greater than $100,000,000 (or the Dollar Amount of Indebtedness or
Off-Balance Sheet Obligations denominated in a currency other than Dollars); or
the default by any Borrower or any Subsidiary of a Borrower in the performance
of any term, provision or condition contained in any agreement under which any
Indebtedness (other than the Obligations) or Off-Balance Sheet Obligations in an
aggregate amount greater than $100,000,000 (or the Dollar Amount of Indebtedness
or Off-Balance Sheet Obligations denominated in a currency other than Dollars)
was created or is governed, the effect of which is to cause, or to permit the
holder or holders of any Indebtedness or Off-Balance Sheet Obligations to cause,
Indebtedness or Off-Balance Sheet Obligations in an aggregate amount greater
than $100,000,000 (or the Dollar Amount of Indebtedness or Off-Balance Sheet
Obligations denominated in a currency other than Dollars) to become due prior to
its stated maturity; or Indebtedness (other than the Obligations) or Off-Balance
Sheet Obligations in an aggregate amount greater than $100,000,000 (or the
Dollar Amount of Indebtedness or Off-Balance Sheet Obligations denominated in a
currency other than Dollars) shall be declared to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof.


Section 8.05.    Bankruptcy.


Any Borrower or any Material Subsidiary of a Borrower shall (i) have an order
for relief entered with respect to it under the Bankruptcy Code or any other
bankruptcy, insolvency or other similar law as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) fail to pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iv) apply for, seek, consent to, or acquiesce in the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (v) institute any proceeding seeking an
order for relief under the Bankruptcy Code or any other bankruptcy, insolvency
or other similar law as now or hereafter in effect or seeking to adjudicate it
as bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
the Bankruptcy Code or any other law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or
(vi) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 8.05.


Section 8.06.    Receivership, Etc.


Without the application, approval or consent of any Borrower or any Material
Subsidiary of a Borrower, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for any Borrower or any Material Subsidiary of a
Borrower or any Substantial Portion of the Property of any such Person, or a
proceeding described in Section 8.05(v) shall be instituted against any Borrower
or any Material Subsidiary of a Borrower and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 90 consecutive days.



45

--------------------------------------------------------------------------------




Section 8.07.    Judgments.


Any Borrower or any Subsidiary of a Borrower shall fail within sixty days to
pay, bond or otherwise discharge or settle any judgment or order for the payment
of money in excess of $100,000,000 which is not stayed on appeal or otherwise
being appropriately contested in good faith.


Section 8.08.    ERISA.


A contribution failure occurs with respect to any Plan sufficient to give rise
to a lien under Section 303(k) of ERISA, or any notice of intent to terminate a
Plan having aggregate Unfunded Vested Liabilities in excess of $100,000,000
shall be filed by a member of the Controlled Group and/or any Plan
administrator, or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any such Plan,
or a condition shall exist which would entitle the PBGC to obtain a decree
adjudicating that any such Plan must be terminated.


Section 8.09.    Guaranty.


Whirlpool’s guaranty of the Guaranteed Obligations pursuant to Article 4 shall
cease to be in full force and effect as a legal, valid, binding and enforceable
obligation of Whirlpool or Whirlpool shall disaffirm or seek to disaffirm any of
its obligations under or with respect to its guaranty of the Guaranteed
Obligations pursuant to Article 4.


Section 8.10.    Change of Control.


Any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 40% or more of the outstanding shares of
common stock of Whirlpool; or, during any period of 12 consecutive calendar
months, individuals who were directors of Whirlpool on the first day of such
period (together with any new directors whose election or nomination to the
Board of Directors of Whirlpool was approved by a vote of at least a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) shall cease for any reason other than retirement, death, or disability
to constitute a majority of the board of directors of Whirlpool.


ARTICLE 9


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


Section 9.01.    Acceleration; Allocation of Payments after Acceleration.


(a)    If any Default described in Section 8.05 or 8.06 occurs, the obligations
of the Lenders to make Loans and issue Letters of Credit hereunder shall
automatically terminate and the Obligations of the Borrowers shall immediately
become due and payable without presentment, demand, protest or notice of any
kind (all of which each Borrower hereby expressly waives) or any other election
or action on the part of the Administrative Agent or any Lender. If any other
Default occurs, the Required Lenders may (i) terminate or suspend the
obligations of the Lenders to make Loans and issue Letters of Credit hereunder,
(ii) declare the Obligations of the Borrowers to be due and payable, or both, or
(iii) direct the Borrowers to pay to the Administrative Agent additional cash,
to be held by the Administrative Agent, for the benefit of the Lenders, in a
cash collateral account as additional security for the LOC Obligations in
respect of subsequent drawings under all then outstanding Letters of Credit in
an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credit then outstanding, in each case upon written notice to the
Borrowers, whereupon such obligations shall terminate or be suspended, as the
case may be, and/or the Obligations shall become immediately due and payable,
without presentment, demand, protest or further notice of any kind, all of which
each Borrower hereby expressly waives.


(b)    Notwithstanding any other provisions of this Credit Agreement, after
acceleration of the Obligations, all amounts collected or received by the
Administrative Agent or any Lender on account of amounts outstanding under any
of the Loan Documents shall be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent or any of the Lenders in connection with enforcing the rights of the
Lenders under the Loan Documents;


SECOND, to payment of any fees owed to the Administrative Agent, any Issuing
Lender or any Lender;

46

--------------------------------------------------------------------------------






THIRD, to the payment of all accrued interest payable to the Lenders hereunder;


FOURTH, to the payment of the outstanding principal amount of the Advances and
to the payment or cash collateralization of the outstanding LOC Obligations, pro
rata, as set forth below;


FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and


SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Advances and LOC Obligations) of amounts available to be applied pursuant to
clauses “FIRST”, “THIRD,” “FOURTH” and “FIFTH” above; and (c) to the extent that
any amounts available for distribution pursuant to clause “FOURTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (x) first, to reimburse the Issuing Lenders from time to
time for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FOURTH” and “FIFTH” above in the manner provided in this
Section 9.01.


Section 9.02.    Judgment Currency.


(i)    The Borrowers’ obligations under the Credit Documents to make payments in
an applicable Agreed Currency (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under the Credit Documents. If, for the purpose of obtaining or enforcing
judgment against any Borrower in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Dollar Amount, determined as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).


(ii)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, such amount payable by the applicable Borrower shall be reduced or
increased, as applicable, such that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Each Borrower agrees to pay any additional amounts payable by it under
this subsection (ii) as a separate obligation notwithstanding any such judgment
or judicial award.


Section 9.03.    Amendments.


Subject to the provisions of this Article 9, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default or Unmatured Default hereunder; provided, however, that no such
supplemental agreement shall without the consent of each Lender directly
affected thereby:


(i)    Extend the maturity of any Loan or reduce the principal amount thereof,
or reduce the rate or extend the time of payment of any interest thereon or
extend the time of payment of any reimbursement obligation under a Letter of
Credit;


(ii)    Reduce the rate or extend any fixed date of payment of any fees due
hereunder;


(iii)    Change the percentages specified in the definition of Required Lenders;


(iv)    Extend the Termination Date or increase the amount of the Commitment of
any Lender hereunder, or permit any Borrower to assign its rights under this
Credit Agreement;

47

--------------------------------------------------------------------------------






(v)    Amend or modify, or waive any requirement under, this Section 9.03; or


(vi)    Release Whirlpool from its Guaranteed Obligations.


No amendment of any provision of this Credit Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent. No amendment to Section 2.04 or any other provision hereof
relating to any Issuing Lender shall be effective without the written consent of
such Issuing Lender. The Administrative Agent may waive payment of the fee
required under Section 13.03(b) without obtaining the consent of any of the
Lenders.


Section 9.04.    Preservation of Rights.


No delay or omission of the Lenders or the Administrative Agent to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or Unmatured Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or Unmatured Default
or the inability of any Borrower to satisfy the conditions precedent to such
Loan or Letter of Credit shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders or the
Required Lenders, as applicable, pursuant to Section 9.03, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.


ARTICLE 10


GENERAL PROVISIONS


Section 10.01.    Survival of Representations.


All representations and warranties of the Borrowers contained in this Credit
Agreement shall survive the making of the Loans and issuance of the Letters of
Credit herein contemplated.


Section 10.02.    Governmental Regulation.


Anything contained in this Credit Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to any Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.


Section 10.03.     Headings.


Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.


Section 10.04.     Entire Agreement.


The Loan Documents embody the entire agreement and understanding among the
Borrowers, the Administrative Agent and the Lenders and supersede all prior
agreements and understandings among the Borrowers, the Administrative Agent and
the Lenders relating to the subject matter thereof except as contemplated in
Section 2.07(b).


Section 10.05.    Several Obligations.


The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. No Lender shall have any
liability for the failure of any other Lender to perform its obligations
hereunder. This Credit Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Credit Agreement
and their respective successors and assigns.


Section 10.06.     Expenses; Indemnification.


Whirlpool shall reimburse the Administrative Agent for any reasonable and
documented costs, internal charges and out-

48

--------------------------------------------------------------------------------




of-pocket expenses (including reasonable and documented attorneys’ fees, but
only for a single outside counsel and any necessary local counsel) paid or
incurred by the Administrative Agent in connection with the preparation,
negotiation review, execution, delivery, amendment, modification and
administration of the Loan Documents. Whirlpool also agrees to reimburse the
Administrative Agent and the Lenders for any reasonable and documented costs,
internal charges and out-of- pocket expenses (including reasonable and
documented attorneys’ fees but only for a single outside counsel (and, in the
case that there is a conflict between the Administrative Agent and any Lender,
or between any of the Lenders, of one counsel for each conflicting Lender) and
any necessary local counsel) paid or incurred by the Administrative Agent or any
Lender in connection with the collection and enforcement of the Loan Documents.
Whirlpool further agrees to indemnify the Administrative Agent, each Issuing
Lender and each Lender and each of their respective directors, officers,
affiliates, agents and employees (each an “Indemnified Person”) against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent, an Issuing Lender, a Lender or
any other Indemnified Person is a party thereto) which any of them may pay or
incur arising out of or relating to the Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit (including any
refusal by an Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit) hereunder; provided, however,
that Whirlpool shall not be liable to any Indemnified Person for any such loss,
claim, damage, penalty, judgment, liability or expense resulting from such
Indemnified Person’s gross negligence or willful misconduct or from a successful
claim brought by any of the Borrowers against an Indemnified Person for breach
in bad faith of such Indemnified Person’s obligations hereunder or under any
other Loan Document. Notwithstanding anything in this Credit Agreement to the
contrary, Whirlpool shall indemnify the Lenders for all losses, taxes (including
withholding taxes), liabilities and expenses incurred or arising out of making
Advances or issuing Letters of Credit in Agreed Currencies other than Dollars.
The obligations of Whirlpool under this Section 10.06 shall survive the
termination of this Credit Agreement.


Section 10.07.    Severability of Provisions.


Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.


Section 10.08.     Nonliability of Lenders.


The relationship between the Borrowers and the Lenders and the Administrative
Agent shall be solely that of borrower and lender. Neither the Administrative
Agent nor any Lender shall have any fiduciary responsibilities to any Borrower.
Neither the Administrative Agent nor any Lender undertakes any responsibility to
the Borrowers to review or inform any of the Borrowers of any matter in
connection with any phase of the business or operations of any of the Borrowers.


Section 10.09.     CHOICE OF LAW.


This Credit Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Credit Agreement or any other Loan
Document (except, as to any other Loan Document, as expressly set forth therein)
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.


Section 10.10.     CONSENT TO JURISDICTION.


(a)    Each party hereto irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party hereto, or any Related Party of the foregoing in any way
relating to this Credit Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Credit Agreement or any other Loan Document in any court
referred to above. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action

49

--------------------------------------------------------------------------------




or proceeding in any such court.


(b)    Each Borrowing Subsidiary domiciled outside of the United States (a
“Foreign Borrower”) hereby irrevocably appoints Whirlpool as its true and lawful
attorney-in-fact (the “Service of Process Agent”) in its name, place and stead
to accept service of any and all writs, summons and other legal process and any
such enforcement proceeding brought in the State of New York and agrees that
service by the mailing, of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Schedule IV, such
service to become effective 30 days after such mailing, of any enforcement
proceeding may be made upon such Service of Process Agent and that it will take
such action as necessary to continue such appointment in full force and effect
or to appoint another such Service of Process Agent satisfactory to the
Administrative Agent for service of process. Whirlpool hereby irrevocably
accepts such appointment and agrees to serve in the capacity of Service of
Process Agent.


(c)    With respect to each Foreign Borrower:


(i)    Without limiting the generality of subsections (a) and (b) of this
Section 10.10, such Foreign Borrower agrees that any controversy or claim with
respect to it arising out of or relating to this Credit Agreement or the other
Loan Documents may, at the sole option of the Administrative Agent and the
Lenders, be settled immediately by submitting the same to binding arbitration in
the City of New York, New York (or such other place as the parties may agree) in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Upon the request and submission of any controversy or claim for
arbitration hereunder, the Administrative Agent shall give such Foreign Borrower
not less than 45 days written notice of the request for arbitration, the nature
of the controversy or claim, and the time and place set for arbitration. Such
Foreign Borrower agrees that such notice is reasonable to enable it sufficient
time to prepare and present its case before the arbitration panel. Judgment on
the award rendered by the arbitration panel may be entered in any court
including, without limitation, any court of the State of New York or any federal
court sitting in the State of New York. The expenses of arbitration shall be
paid by such Foreign Borrower.


(ii)    The provisions of subsection (i) above are intended to comply with the
requirements of the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (the “Convention”). To the extent that any provisions of such
subsection (i) are not consistent with or fail to conform to the requirements
set out in the Convention, such subsection (i) shall be deemed amended to
conform to the requirements of the Convention.


(iii)    Such Foreign Borrower hereby specifically consents and submits to the
jurisdiction of the courts of the State of New York and courts of the United
States located in the State of New York for purposes of entry of a judgment or
arbitration award entered by the arbitration panel.


Section 10.11.     WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES.


AS AN INDUCEMENT TO ENTER INTO THIS CREDIT AGREEMENT, EACH BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER. Each party
hereto agrees not to assert any claim against any other party hereto, any of
their Affiliates, or any of their respective directors, officers, employees,
attorneys or agents, or any theory of liability for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any
transactions contemplated therein.


Section 10.12.     Binding Effect; Termination.


(i)    This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.01 have been satisfied or shall have been
waived in accordance with Section 9.03 and it shall have been executed by the
Original Borrowers and the Administrative Agent and the Administrative Agent
shall have received copies hereof (telefaxed or otherwise) which, when taken
together, bear the signatures of each Lender, and thereafter this Credit
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and each Lender and their respective successors and
assigns.


(ii)    This Credit Agreement shall be a continuing agreement and shall remain
in full force and effect until all Loans, LOC Obligations, interest, fees and
other Obligations have been paid in full and all Commitments and Letters of
Credit have been terminated. Upon termination, the Borrowers shall have no
further obligations (other than the indemnification provisions that survive)
under the Loan Documents; provided that should any payment, in whole or in part,
of the Obligations be rescinded or otherwise required to be restored or returned
by the Administrative Agent or any Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, then the Loan
Documents shall automatically be reinstated and all amounts required

50

--------------------------------------------------------------------------------




to be restored or returned and all costs and expenses incurred by the
Administrative Agent or a Lender in connection therewith shall be deemed
included as part of the Obligations.


Section 10.13.     Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Credit
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Credit Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.13, to (i) any Purchaser of
or Participant in, or any prospective Purchaser of or Participant in, any of its
rights or obligations under this Credit Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to Obligations; (g) with the consent of
Whirlpool; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.13 or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than Whirlpool and its Subsidiaries; or (i) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its Affiliates. For the purposes of this
Section, “Information” means all information received from the Borrowers
relating to Whirlpool and its Subsidiaries or their business, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by Whirlpool and its Subsidiaries.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.13 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


ARTICLE 11


THE ADMINISTRATIVE AGENT


Section 11.01.    Appointment and Authority.


Each of the Lenders and the Issuing Lenders hereby irrevocably appoints JPMorgan
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lenders,
and no Borrower shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


Section 11.02.    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, any Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.


Section 11.03.    Exculpatory Provisions.


(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:



51

--------------------------------------------------------------------------------




(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Unmatured Default has occurred and is continuing;


(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 9.03), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Unmatured Default
unless and until notice describing such Default or Unmatured Default is given to
the Administrative Agent in writing by a Borrower, a Lender or an Issuing
Lender.


(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Unmatured Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


Section 11.04.    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon, provided that the Administrative Agent shall not rely on any oral or
telephonic communication of any Committed Borrowing Notice (which shall be in
writing and otherwise in compliance with Section 2.03(e)) or any other
communication directing the transfer of funds to the account of any Borrower. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


Section 11.05.    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment

52

--------------------------------------------------------------------------------




that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub‑agents.


Section 11.06.    Resignation of Administrative Agent.


(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and Whirlpool. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, subject, so long as
no Default is continuing, to the consent (not to be unreasonably withheld) of
Whirlpool, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, and which in any event shall not be a Defaulting Lender. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lenders, appoint a successor meeting the qualifications
set forth above (including that such successor be consented to by Whirlpool so
long as no Default is continuing and that such successor shall not be a
Defaulting Lender). Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Whirlpool and
such Person remove such Person as Administrative Agent and, in consultation with
Whirlpool, appoint a successor meeting the qualifications set forth in clause
(a) above (including that such successor be consented to by Whirlpool so long as
no Default is continuing and that such successor shall not be a Defaulting
Lender). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.


(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Whirlpool and such successor. After the
resignation or removal of the Administrative Agent hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.06 shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.


Section 11.07.    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.


Section 11.08.     Reimbursement and Indemnification.


The Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments for (i) any amounts not reimbursed by
the Borrowers for which the Administrative Agent (acting as such) is entitled to
reimbursement by the Borrowers under the Loan Documents, (ii) for any other
expenses not reimbursed by the Borrowers incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents, and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever and not
reimbursed by the Borrowers which

53

--------------------------------------------------------------------------------




may be imposed on, incurred by or asserted against the Administrative Agent
(acting as such) in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby, or the enforcement of any of the terms thereof or of any
such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the Administrative Agent.


Section 11.09.    No Other Duties, etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agent or documentation agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder. No bookrunner, arranger, syndication agent or documentation agent
shall have or be deemed to have any fiduciary relationship with any Lender.


ARTICLE 12


SETOFF; RATABLE PAYMENTS


Section 12.01.    Setoff.


In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other indebtedness at any time held or owing by any Lender to
or for the credit or account of any Borrower may be offset and applied toward
the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part thereof, shall then be due, matured or unmatured,
contingent or non-contingent; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.


Section 12.02.    Ratable Payments.


If, after the occurrence of a Default, any Lender, whether by setoff or
otherwise, has payment made to it upon its share of any Advance or LOC
Obligations (other than payments received pursuant to Article 3) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans comprising such Advance held by
the other Lenders or to purchase a Participation Interest in such LOC
Obligations so that after such purchase each Lender will hold its ratable
proportion of Loans comprising such Advance or Participation Interests in such
LOC Obligations. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrowers agree that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan, LOC Obligation or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon if paid within two Business Days of
the date when such amount is due at a per annum rate equal to the Federal Funds
Effective Rate and thereafter at a per annum rate equal to the Alternate Base
Rate until the date such amount is paid to the Administrative Agent or such
other Lender. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 12.02 applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders under this Section 12.02 to share in the benefits of any
recovery on such secured claim.





54

--------------------------------------------------------------------------------




ARTICLE 13


BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS


Section 13.01.    Successors and Assigns.


The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrowers, the Lenders, the Issuing Lenders and the
Administrative Agent and their respective successors and assigns, except that
(i) no Borrower shall have the right to assign its rights or obligations under
the Loan Documents, and (ii) any assignment by any Lender must be made in
compliance with Section 13.03. The Administrative Agent may treat the payee of
any Note as the owner thereof for all purposes hereof unless and until such
payee complies with Section 13.03 in the case of an assignment thereof or, in
the case of any other transfer, a written notice of the transfer is filed with
the Administrative Agent. Any assignee or transferee of a Lender’s rights or
obligations hereunder agrees by acceptance thereof to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.


Section 13.02.    Participations.


(a)    Permitted Participations; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in all
or a portion of its rights, obligations or rights and obligations under the Loan
Documents, provided that to the extent the participation concerns an amount of
less than euro 100,000 (or its equivalent in any other currency) or such greater
amount as may be required pursuant to the Dutch Financial Supervision Act as
amended from time to time, the Participant is a “Professional Market Party”
within the meaning of the Dutch Financial Supervision Act or, as soon as the
competent authority publishes its interpretation of the term “public” (as
referred to in article 4.1(1) of the Capital Requirements Regulation
(EU/575/2013)), is not considered to be part of the public on the basis of such
interpretation. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, all amounts payable by
the Borrowers under this Credit Agreement shall be determined as if such Lender
had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.


(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan, Letter of Credit or Commitment,
postpones any date fixed for any regularly-scheduled payment of principal of, or
interest or fees on, any such Loan, Letter of Credit or Commitment, releases any
guarantor of any such Loan or releases any substantial portion of collateral, if
any, securing any such Loan.


(c)    Benefit of Setoff. The Borrowers agree that each Participant shall be
deemed to have the right of setoff provided in Section 12.01 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.01 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.01, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.02 as if each Participant were a Lender.


(d)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

55

--------------------------------------------------------------------------------






Section 13.03.    Assignments.


(a)    Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) any part of its rights and
obligations under the Loan Documents; provided that, (i) unless otherwise
provided herein, no assignment may be made without the prior written consent of
Whirlpool and the Administrative Agent (such consents not to be unreasonably
withheld) unless the proposed Purchaser is a Lender or an Affiliate thereof and
(ii) unless Whirlpool and the Administrative Agent shall otherwise consent (each
in their sole discretion), (x) such assigning Lender shall retain after giving
effect to such assignment a Commitment which is not less than $15,000,000
(unless such Lender is assigning all of its Commitment), (y)  such assignment
shall be in an amount which is not less than $25,000,000 (or, if less, the
remaining amount of the assigning Lender’s Commitment) and in integral multiples
of $1,000,000 in excess thereof and (z) such assigning Lender has provided
Whirlpool with notice of such assignment at least three Business Days prior to
the effective date thereof (which effective date, for the avoidance of doubt,
shall be subject to the consents referred to in clause (i) above), including
such information regarding the Purchaser as Whirlpool may reasonably request;
provided, however, that if a Default has occurred and is continuing, the consent
of Whirlpool shall not be required. Each such assignment shall be substantially
in the form of Exhibit C hereto or in such other form as may be agreed to by the
parties thereto. The consent of each Issuing Lender shall be required prior to
any assignment becoming effective.


(b)    Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
a notice of assignment substantially in the form attached as Annex I to
Exhibit C hereto (a “Notice of Assignment”), together with any consent required
by Section 13.03(a), (ii) payment of a $3,500 processing fee to the
Administrative Agent for processing such assignment and (iii) recordation of
such assignment in the Register as required by Section 13.03(c), such assignment
shall become effective on the effective date specified in such Notice of
Assignment. On and after the effective date of such assignment, such Purchaser
shall for all purposes be a Lender party to this Credit Agreement and any other
Loan Document executed by the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the
Borrowers, the Lenders or the Administrative Agent shall be required to release
the transferor Lender with respect to the percentage of the Aggregate
Commitment, Loans and Participation Interests assigned to such Purchaser.


(c)    Register. The Borrowers hereby designate the Administrative Agent to
serve as the Borrowers’ agent, solely for the purpose of this paragraph, to
maintain a register (the “Register”) on which the Administrative Agent will
record each Lender’s Commitment, the Loans made by each Lender, and each
repayment in respect of the principal amount of the Loans of each Lender and
annexed to which the Administrative Agent shall retain a copy of Notice of
Assignment delivered to the Administrative Agent pursuant to Section 13.03(b).
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person in whose name a Loan is registered as the owner thereof for all
purposes of this Credit Agreement, notwithstanding notice or any provisions
herein to the contrary. A Lender’s Commitment and the Loans made pursuant
thereto may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer in the Register. Any assignment or
transfer of a Lender’s Commitment or the Loans made pursuant thereto shall be
registered in the Register only upon delivery to the Administrative Agent of a
Notice of Assignment duly executed by the assignor thereof. No assignment or
transfer of a Lender’s Commitment or the Loans made pursuant thereto shall be
effective unless such assignment or transfer shall have been recorded in the
Register by the Administrative Agent as provided in this Section. The Register
shall be available for inspection by the Borrowers and any Lender at any
reasonable time and from time to time upon reasonable prior notice.


Section 13.04.    Dissemination of Information.


Each Borrower authorizes each Lender to disclose to any Participant or Purchaser
or any other Person acquiring an interest in the Loan Documents by operation of
law (each a “Transferee”) and any prospective Transferee any and all information
in such Lender’s possession concerning the creditworthiness of the Borrowers and
their Subsidiaries.


Section 13.05.    Tax Treatment.


If any interest in any Loan Document is transferred to any Transferee, the
transferor Lender shall cause such Transferee, as a condition to such transfer,
to comply with the provisions of Section 2.08(l).


Section 13.06.    SPCs.


Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Granting Lender would
otherwise be obligated to fund pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC

56

--------------------------------------------------------------------------------




to fund any Advance, (ii) if an SPC elects not to exercise such option or
otherwise fails to fund all or any part of such Advance, the Granting Lender
shall be obligated to fund such Advance pursuant to the terms hereof, (iii) no
SPC shall have any voting rights pursuant to Section 9.03 (all such voting
rights shall be retained by the Granting Lenders), (iv) with respect to notices,
payments and other matters hereunder, the Credit Parties, the Administrative
Agent and the Lenders shall not be obligated to deal with an SPC, but may limit
their communications and other dealings relevant to such SPC to the applicable
Granting Lender, (v) to the extent the funding by an SPC concerns an amount of
less than euro 100,000 (or its equivalent in any other currency) or such greater
amount as may be required pursuant to the Dutch Financial Supervision Act as
amended from time to time, such SPC is a “Professional Market Party” within the
meaning of the Dutch Financial Supervision Act or, as soon as the competent
authority publishes its interpretation of the term “public” (as referred to in
article 4.1(1) of the Capital Requirements Regulation (EU/575/2013)), is not
considered to be part of the public on the basis of such interpretation and (vi)
the Granting Lender has provided Whirlpool with three Business Days prior notice
of such assignment, including such information regarding the SPC as Whirlpool
may reasonably request. The funding of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent that, and as
if, such Advance were funded by such Granting Lender. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or payment under this
Credit Agreement for which a Lender would otherwise be liable for so long as,
and to the extent, the Granting Lender provides such indemnity or makes such
payment. In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive termination of this Credit Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Credit Agreement, any
SPC may disclose on a confidential basis any non-public information relating to
its funding of Advances to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancements to such
SPC. This Section may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advance is being funded by an SPC at
the time of such amendment.


Section 13.07.    Pledges.


    Notwithstanding any other provision set forth in this Credit Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Credit Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any central bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that, no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender party hereto.


ARTICLE 14


NOTICES


Section 14.01.    Giving Notice.


(a) Except as otherwise permitted by Section 2.08(g) or as provided in
subsection (b) below, all notices and other communications provided to any party
hereto under this Credit Agreement or any other Loan Document shall be in
writing or by telecopy (and promptly confirmed) and addressed or delivered to
such party at its address set forth on Schedule IV hereto or at such other
address as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid, or sent overnight
delivery via a reputable carrier, shall be deemed given when received; any
notice, if transmitted by telecopy, shall be deemed given when transmitted.


(b)    So long as JPMCB or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Section 7.01(i), (ii), (iii),
(iv) and (v) shall be delivered to the Administrative Agent in an electronic or
other acceptable medium in a format acceptable to the Administrative Agent and
the Lenders by e-mail at 12012443500@tls.ldsprod.com or if by another medium to
the address of the Administrative Agent. In the event such materials are
transmitted to such e-mail address such transmission shall satisfy the
Borrowers’ obligation to deliver such materials. The Borrowers agree that the
Administrative Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the
Borrowers, any of their Subsidiaries or any other materials or matters relating
to this Credit Agreement, the Notes or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrowers acknowledge that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory,

57

--------------------------------------------------------------------------------




including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.


(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Credit Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this Credit
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.


Section 14.02.    Change of Address.


Subject to Section 10.10(b), each Borrower, the Administrative Agent and each
Lender may change the address for service of notice upon it by a notice in
writing to the other parties hereto.


ARTICLE 15


COUNTERPARTS


This Credit Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Credit Agreement by signing any such counterpart. This
Credit Agreement shall be effective when it has been executed by the Borrowers,
the Administrative Agent and the Lenders and the Administrative Agent has either
received such executed counterparts or has been notified, by telecopy, that such
party has executed its counterparts. Delivery of an executed counterpart by
facsimile shall be effective as an original executed counterpart and shall be
deemed a representation that an original executed counterpart will be delivered.


ARTICLE 16


PATRIOT ACT NOTICE


Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each borrower, guarantor or grantor (the “Loan Parties”), which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act. Each Borrower shall, reasonably promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act

58

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrowers, the Administrative Agent and the Lenders have
caused this Credit Agreement to be duly executed by their duly authorized
officers, all as of the day and year first above written.
WHIRLPOOL CORPORATION




By:     /s/ MARGARET MCLEOD    
Margaret McLeod


Title:     Vice President and Treasurer
2000 M-63
Benton Harbor, Michigan 49022
Attn: Assistant Treasurer
Telecopy No.: 269-923-5038


WHIRLPOOL EUROPE B.V.




By:     /s/ MARGARET MCLEOD    
Margaret McLeod


Title:     Attorney-in-Fact
c/o Whirlpool Corporation
2000 M-63
Benton Harbor, Michigan 49022
Attn: Assistant Treasurer
Telecopy No.: 269-923-5038


WHIRLPOOL FINANCE B.V.




By:     /s/ MARGARET MCLEOD    
Margaret McLeod


Title:     Attorney-in-Fact
c/o Whirlpool Corporation
2000 M-63
Benton Harbor, Michigan 49022
Attn: Assistant Treasurer
Telecopy No.: 269-923-5038



WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




WHIRLPOOL CANADA HOLDING CO.




By:     /s/ MARGARET MCLEOD    
Margaret McLeod


Title:     President and Treasurer
c/o Whirlpool Corporation
2000 M-63
Benton Harbor, Michigan 49022
Attn: Assistant Treasurer
Telecopy No.: 269-923-5038



WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender and a Lender




By:     /s/ ROB D. BRYANT     
Name: Rob D. Bryant
Title: Vice President





WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent, Issuing Lender and a
Lender




By:     /s/ MICHAELA GALLUZZO
Name: Michaela Galluzzo
Title: Authorised Signatory





WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




BNP PARIBAS, as Syndication Agent, Issuing Lender and a Lender




By:     /s/ NICOLAS RABIER    
Name: Nicolas Rabier
Title: Managing Director




By:     /s/ NICOLE RODRIGUEZ                
Name: Nicole Rodriguez
Title: Vice President



WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




CITIBANK, N.A., as Syndication Agent, Issuing Lender and a Lender




By:     /s/ MAUREEN P. MARONEY
Name: Maureen P. Maroney
Title: Vice President



WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




SOCIETE GENERALE, as a Lender




By:     /s/ RICHARD BERNAL
Name: Richard Bernal
Title: Managing Director



WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender




By:     /s/ THOMAS J. STERR    
Name: Thomas J. Sterr
Title: Authorized Signatory



WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender




By:     /s/ ROBERT GRILLO    
Name: Robert Grillo
Title: Director







WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




ING BANK N.V., DUBLIN BRANCH, as a Lender




By:     /s/ SEAN HASSETT    
Name: Sean Hassett
Title: Director




By:     /s/ AIDAN NEILL    
Name: Aidan Neill
Title: Director



WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




HSBC BANK USA, N.A., as a Lender




By:     /s/ ANDREW BICKER    
Name: Andrew Bicker
Title: Senior Vice President

WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




SANTANDER BANK, N.A., as a Lender




By:     /s/ WILLIAM MAAG    
Name: William Maag
Title: Managing Director







WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:     /s/ BRETT M. JUSTMAN    
Name: Brett M. Justman
Title: Vice President









WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Lender




By:     /s/ LAURA GIMENA    
Name: Laura Gimena
Title: Director




By:     /s/ JUAN PABLO JIMENEZ    
Name: Juan Pablo Jimenez
Title: Associate Director

WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender




By:     /s/ DOUGLAS RIAHI    
Name: Douglas Riahi
Title: Managing Director




By:     /s/ JEFFREY FERRIS    
Name: Jeffrey Ferris
Title: Director

WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




BAYERISCHE LANDESBANK, NEW YORK BRANCH, as a Lender




By:     /s/ VARBIN STAYKOFF    
Name: Varbin Staykoff
Title: Senior Director




By:     /s/ GINA SANDELLA    
Name: Gina Sandella
Title: Vice President



WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




INTESA SANPAOLO S.P.A., as a Lender




By:     /s/ JOHN J. MICHALISIN    
Name: John J. Michalisin
Title: First Vice President




By:     /s/ WILLIAM S. DENTON    
Name: William S. Denton
Title: Global Relationship Manager

WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as a Lender




By:     /s/ CHRISTER SVARDH    
Name: Christer Svardh
Title: Senior Vice President




By:     /s/ MOGENS R. JENSEN    
Name: Mogens R. Jensen
Title: Senior Vice President

WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as a Lender




By:     /s/ PETER MARTINETS    
Name: Peter Martinets
Title: Managing Director

WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




CREDIT SUISSE AG, as a Lender




By:     /s/ STEPHAN BRECHTBÜHL    
Name: Stephan Brechtbühl
Title: Vice President




By:     /s/ STEFAN WILLI    
Name: Stefan Willi
Title: Director

WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




CREDIT INDUSTRIEL ET COMMERICAL, as a Lender




By:     /s/ EDWIGE SUCHER    
Name: Edwige Sucher
Title: Vice President




By:     /s/ NICOLAS RÉGENT    
Name: Nicolas Régent
Title: Vice President

WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender




By:     /s/ J. CASEY COSGROVE    
Name: J. Casey Cosgrove
Title: Director

WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a Lender




By:     /s/ WICKS BARKHAUSEN    
Name: Wicks Barkhausen
Title: Second Vice President

WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:     /s/ MING K. CHU    
Name: Ming K. Chu
Title: Vice President




By:     /s/ VIRGINIA COSENZA    
Name: Virginia Cosenza
Title: Vice President











WHIRLPOOL CORPORATION - LONG TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------




EXHIBIT A
(to Credit Agreement)


NOTE


______________


[Whirlpool Corporation, a Delaware corporation] [Whirlpool Europe B.V., a
Netherlands corporation having its corporate seat in Breda, The Netherlands]
[Whirlpool Finance B.V., a Netherlands corporation having its corporate seat in
Breda, The Netherlands] [Whirlpool Canada Holding Co., a Nova Scotia unlimited
company] (the “Borrower”), promises to pay to the order of _________________
(the “Lender”) the unpaid principal amount of each Loan made by the Lender to
the Borrower pursuant to the Second Amended and Restated Long Term Credit
Agreement dated as of September 26, 2014 among Whirlpool Corporation, Whirlpool
Europe B.V., Whirlpool Finance B.V., Whirlpool Canada Holding Co., the other
borrowers from time to time party thereto, the lenders (including, without
limitation, the Lender) from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent for such lenders and The Royal Bank of Scotland
plc,, BNP Paribas and Citibank, N.A. as Syndication Agents,(as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
on the dates, in the currency and funds, and at the place determined pursuant to
the terms of the Credit Agreement, together with interest, in like currency and
funds, on the unpaid principal amount hereof at the rates and on the dates
determined pursuant to the Credit Agreement.


The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
amount, currency and maturity of each Loan and the date and amount of each
principal payment hereunder, provided, however, that any failure to so record
shall not affect the Borrower’s obligations under any Loan Document.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, to which reference is hereby made for a
settlement of the terms and conditions under which this Note may be prepaid or
its maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement. This Note shall be governed by the laws of the State of New York.




[WHIRLPOOL CORPORATION]
[WHIRLPOOL EUROPE B.V.]
[WHIRLPOOL FINANCE B.V.]
[WHIRLPOOL CANADA HOLDING CO.]


By:_______________________________
Title:



Exhibit A, Page 1

--------------------------------------------------------------------------------








SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL






Date
Principal
Amount and Currency of Loan


Maturity of Loan
Principal Amount Paid
Unpaid Balance




Exhibit A, Page 2

--------------------------------------------------------------------------------




EXHIBIT B


(to Credit Agreement)






ASSUMPTION AGREEMENT


____________, 20__






To the Lenders party to the
Credit Agreement referred
to below




Ladies and Gentlemen:


Reference is made to the Second Amended and Restated Long Term Credit Agreement
dated as of September 26, 2014 among Whirlpool Corporation, Whirlpool Europe
B.V., Whirlpool Finance B.V., Whirlpool Canada Holding Co., the other borrowers
from time to time party thereto, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent for such lenders and The
Royal Bank of Scotland plc, BNP Paribas and Citibank, N.A., as Syndication
Agents (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Credit Agreement”). Terms defined in the Credit Agreement
and used herein are used herein as defined therein.


The undersigned, _________, a _________ corporation, wishes to become a
“Borrower” under the Credit Agreement and, accordingly, hereby agrees that
(i) from the date hereof it shall be a “Borrower” under the Credit Agreement,
and (ii) from the date hereof and until the payment in full of the principal of
and interest on all Advances made to it under the Credit Agreement and
performance of all of its other Obligations thereunder, and until termination
thereunder of its status as a “Borrower” as provided below, it shall perform,
comply with and be bound by each of the provisions of the Credit Agreement which
is stated to apply to any “Borrower” to the same extent as if it had originally
signed the Credit Agreement as a “Borrower” party thereto. Without limiting the
generality of the foregoing, the undersigned hereby (i) confirms, represents and
warrants that it has heretofore received a true and correct copy of the Credit
Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the date hereof, and (ii) confirms, reaffirms and
restates, as of the date hereof, the representations and warranties set forth in
Article 6 of the Credit Agreement provided that such representations and
warranties shall be and hereby are deemed amended so that each reference therein
to “this Credit Agreement”, including, without limitation, each such reference
included in the term “Loan Documents”, shall be deemed to be a collective
reference to this Assumption Agreement, the Credit Agreement and the Credit
Agreement as supplemented by this Assumption Agreement.


So long as the principal of and interest on all Advances made to the undersigned
under the Credit Agreement shall have been paid in full and all other
obligations of the undersigned under the Credit Agreement shall have been fully
performed, Whirlpool may by not less than five Business Days’ prior notice to
the Lenders terminate the undersigned’s status as a “Borrower” under the Credit
Agreement.


THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



Exhibit B, Page 1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Assumption Agreement as of the date and year first above written.


[Name of Additional Borrowing Subsidiary]


By: _________________________________


Title: ________________________________
Address for Notices under
the Credit Agreement:        __________________________
__________________________
__________________________    


By its signature, Whirlpool hereby consents to _________ becoming an Additional
Borrowing Subsidiary and acknowledges that _____________ shall also be a
Borrowing Subsidiary whose obligations shall be guaranteed by Whirlpool pursuant
to Article 4 of the Credit Agreement:


WHIRLPOOL CORPORATION


By: _____________________________________


Title: ____________________________________



Exhibit B, Page 2

--------------------------------------------------------------------------------




EXHIBIT C
(the Credit Agreement)


ASSIGNMENT AGREEMENT


This Assignment Agreement (this “Assignment Agreement”) between ___________ (the
“Assignor”) and ____________ (the “Assignee”) is dated as of ________, 20__. The
parties hereto agree as follows:


1.    PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement
(which, as it may be amended, modified, supplemented, renewed or extended from
time to time is herein called the “Credit Agreement”) described in Item 1 of
Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.
2.    ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The aggregate
Commitment (or Loans, if the applicable Commitment has been terminated)
purchased by the Assignee hereunder is set forth in Item 3 of Schedule 1.
3.    EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 4 of
Schedule 1 or two Business Days (or such shorter period agreed to by the
Administrative Agent) after a Notice of Assignment substantially in the form of
Annex ”I” attached hereto has been delivered to the Administrative Agent. Such
Notice of Assignment must include any consents required to be delivered to the
Administrative Agent by Section 13.03(a) of the Credit Agreement. In no event
will the Effective Date occur if the payments required to be made by the
Assignee to the Assignor on the Effective Date under Sections 4 and 5 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.
4.    PAYMENT OBLIGATIONS. On and after the Effective Date, the Assignee shall
be entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Administrative Agent with respect to all
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. In the event that either party hereto
receives any payment to which the other party hereto is entitled under this
Assignment Agreement, then the party receiving such amount shall promptly remit
it to the other party hereto.
5.    FEES PAYABLE BY THE ASSIGNEE. The Assignee shall pay to the Assignor a fee
on each day on which a payment of interest or letter of credit, facility or
utilization fees is made under the Credit Agreement with respect to the amounts
assigned to the Assignee hereunder for the period prior to the Effective Date.
6.    REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY.
The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim. It is understood and agreed that the assignment
and assumption hereunder are made without recourse to the Assignor and that the
Assignor makes no other representation or warranty of any kind to the Assignee.
Neither the Assignor nor any of its officers, directors, employees, agents or
attorneys shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including, without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of any Borrower, any Subsidiary of a
Borrower or any guarantor, (ii) any representation, warranty or statement made
in or in connection with any of the Loan Documents, (iii) the financial
condition or creditworthiness of any Borrower, any Subsidiary of a Borrower or
any guarantor, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the Property,
books or records of any Borrower, any Subsidiary of a Borrower or any guarantor,
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
(vii) any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Loan Documents.
7.    REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement [and confirms

Exhibit C, Page 1

--------------------------------------------------------------------------------




that it is a Professional Market Party within the meaning of the Dutch Financial
Supervision Act]****** , (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information at it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (iii) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (v) agrees that its payment instructions and notice
instructions are as set forth in the attachment to Schedule 1 [and (vi) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying that the Assignee is entitled to receive payments under the Loan
Documents without deduction or withholding of any United States federal income
taxes].*******
[7A.    CONFIRMATION BY THE DUTCH BORROWERS. The Dutch Borrowers confirm that
the Assignee has the status of a Professional Market Party within the meaning of
the Dutch Financial Supervision Act.] ]******
8.    INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non‑performance of
the obligations assumed under this Assignment Agreement.
9.    SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have
the right pursuant to Section 13.03(a) of the Credit Agreement to assign the
rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.
10.    REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.
11.    ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.
12.    GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of New York.
13.    NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.












                                                                      
****** To be inserted if the amount to be assigned is less than euro 50,000 (or
its equivalent in any other currency).
******* To be inserted if the Assignee is not incorporated under the laws of the
United States, or a state thereof.



Exhibit C, Page 2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.


[NAME OF ASSIGNOR]


By: _________________________________
Title: _______________________________
_______________________________
_______________________________
_______________________________




[NAME OF ASSIGNEE]


By: _________________________________
Title: _______________________________
_______________________________
_______________________________
_______________________________



Exhibit C, Page 3

--------------------------------------------------------------------------------




SCHEDULE 1
(to Assignment Agreement)


1.    Description and Date of Credit Agreement:


Second Amended and Restated Long Term Credit Agreement dated as of September 26,
2014 among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V.,
Whirlpool Canada Holding Co., the other borrowers from time to time party
thereto, the lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent for such lenders and The Royal Bank of Scotland plc, BNP
Paribas and Citibank, N.A., as Syndication Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”)


2.    Date of Assignment Agreement:      _________, 20__


3.    Amounts (As of Date of Item 2 above):


a.
Total of Commitments (Loans) 1  

under Credit Agreement:
$ ___________



b.
Assignee’s Percentage purchased

under the Assignment Agreement 2 
__________%



c.
Assignee’s Aggregate (Loan Amount)3 

Commitment Amount Purchased under
the Assignment Agreement:
$ ___________



4.    Proposed Effective Date: __________, 20__


Accepted and Agreed:


[NAME OF ASSIGNOR]             [NAME OF ASSIGNEE]


By: _________________________         By: ___________________________


Title: _______________________         Title: _________________________


_________________________________


1 If Commitment has been terminated, insert outstanding Loans in place of
Commitment.


2 Percentage taken to 9 decimal places.


3 If Commitment has been terminated, insert outstanding Loans in place of
Commitment.





Exhibit C, Page 4

--------------------------------------------------------------------------------




ATTACHMENT
(to Schedule I to Assignment Agreement)


Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee



Exhibit C, Page 5

--------------------------------------------------------------------------------




ANNEX D
(to Assignment Agreement)


NOTICE OF ASSIGNMENT


___________, 20__


To:         WHIRLPOOL CORPORATION
2000, M-63
Benton Harbor, Michigan 49022




JPMorgan Chase Bank, N.A.
270 Park Avenue, 47th Floor
New York, NY 10017




From:         [NAME OF ASSIGNOR] (the “Assignor”)


[NAME OF ASSIGNEE] (the “Assignee”)


1.    We refer to that Credit Agreement (the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.


2.    This Notice of Assignment (this “Notice of Assignment”) is given and
delivered to Whirlpool and the Administrative Agent pursuant to Section 13.03(b)
of the Credit Agreement.


3.    The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of ___________, 20__ (the “Assignment Agreement”), pursuant to which,
among other things, the Assignor has sold, assigned, delegated and transferred
to the Assignee, and the Assignee has purchased, accepted and assumed from the
Assignor, the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement. The Effective
Date of the Assignment Agreement shall be the later of the date specified in
Item 4 of Schedule 1 or two Business Days (or such shorter period as agreed to
by the Administrative Agent) after this Notice of Assignment and any consents
and fees required by Sections 13.03(a) and 13.03(b) of the Credit Agreement have
been delivered to the Administrative Agent, provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.


4.    The Assignor and the Assignee hereby give to Whirlpool and the
Administrative Agent notice of the assignment and delegation referred to herein.
The Assignor will confer with the Administrative Agent before the date specified
in Item 4 of Schedule 1 to determine if the Assignment Agreement will become
effective on such date pursuant to Section 3 hereof, and will confer with the
Administrative Agent to determine the Effective Date pursuant to Section 3
hereof if it occurs thereafter. The Assignor shall notify the Administrative
Agent if the Assignment Agreement does not become effective on any proposed
Effective Date as a result of the failure to satisfy the conditions precedent
agreed to by the Assignor and the Assignee. At the request of the Administrative
Agent, the Assignor will give the Administrative Agent written confirmation of
the satisfaction of the conditions precedent.


5.    The Assignor or the Assignee shall pay to the Administrative Agent on or
before the Effective Date the processing fee of $3,500 required by
Section 13.03(b) of the Credit Agreement.


6.    The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.


7.    The Assignee hereby represents and that it has the status of a
Professional Market Party.******.






                                                             


****** To be inserted if the amount to be assigned is less than euro 50,000 (or
its equivalent in any other currency).

Exhibit C, Page 6

--------------------------------------------------------------------------------










8.    The Assignee authorizes each of the Administrative Agent to act as its
agent under the Loan Documents in accordance with the terms thereof. The
Assignee acknowledges that the Administrative Agent does not have any duty to
supply information with respect to any Borrower or the Loan Documents to the
Assignee until the Assignee becomes a party to the Credit Agreement. 1 


    
______________________________


1 May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

Exhibit C, Page 7

--------------------------------------------------------------------------------






NAME OF ASSIGNOR             NAME OF ASSIGNEE


By: __________________________    By: ___________________________


Title: _________________________    Title: _________________________


ACKNOWLEDGED             ACKNOWLEDGED
AND CONSENTED TO BY:         AND CONSENTED TO BY:


JPMORGAN CHASE BANK, N.A.,     WHIRLPOOL CORPORATION
as Administrative Agent




By: __________________________    By: ___________________________


Title: _________________________    Title: _________________________


[Attach photocopy of Schedule 1 to the Assignment Agreement]



Exhibit C, Page 8

--------------------------------------------------------------------------------




EXHIBIT D
(to Credit Agreement)


COMPLIANCE CERTIFICATE


To:     The Lenders party to the
Second Amended and Restated Long Term Credit Agreement described below


This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Long Term Credit Agreement dated as of September 26, 2014 among
Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V., Whirlpool
Canada Holding Co., the other borrowers from time to time party thereto, the
lenders from time to time party thereto, , JPMorgan Chase Bank, N.A., as
Administrative Agent for such lenders and The Royal Bank of Scotland plc, BNP
Paribas and Citibank, N.A., as Syndication Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected _____________ of Whirlpool, ____________ of
Whirlpool Europe, ____________ of Whirlpool Finance and ____________ of
Whirlpool Canada;


2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Whirlpool and its Consolidated Subsidiaries during the
accounting period covered by the attached financial statements;


3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below];


4.    Whirlpool and its Subsidiaries are in compliance with (a) the limitations
on Liens set forth in Section 7.10(xix) of the Credit Agreement and (b) the
limitations on Indebtedness and Off-Balance Sheet Obligations set forth in
Section 7.11 of the Credit Agreement; and


5.    Schedule 1 attached hereto sets forth financial data and computations
evidencing Whirlpool’s compliance with Sections 7.12 and 7.13 of the Credit
Agreement, all of which data and computations are true, complete and correct.


6.    [Described below are the exceptions, if any, to paragraph 3 above:]


[list, in detail, the nature of each condition or event, the period during which
it has existed and the action which the Borrowers have taken, are taking, or
propose to take with respect to each such condition or event]
____________________________________


The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of ___________, 20__.


__________________________

Exhibit D, Page 1

--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE


Compliance as of ______, 20 __ with
Sections 7.12 and 7.13 of the Credit Agreement




A.    Compliance with Section 7.12: Leverage Ratio


1.    Consolidated EBITDA for the twelve month period ending on the    $        
date of calculation (see Schedule A attached)


2.    Consolidated Indebtedness on the date of calculation        
$                


3.    Leverage Ratio
(Line A2/Line A1)                                :1.0


Maximum allowed:
Line A3 shall be less than or equal to 3.25 to 1.00.





B.    Compliance with Section 7.13: Interest Coverage Ratio
    
1.    Consolidated EBITDA for the twelve month period ending on
the    $                
date of calculation (see Schedule A attached)


2.    Consolidated Interest Expense for the twelve month period
        $                
ending on the date of calculation


3.    Interest Coverage Ratio
(Line B1 ÷ Line B2)                                :1.0


Minimum required:
Line B3 shall be greater than or equal to 3.00 to 1.00.




Exhibit D, Page 2

--------------------------------------------------------------------------------




EXHIBIT A TO
SCHEDULE I TO COMPLIANCE CERTIFICATE


Calculation of Consolidated EBITDA*


1.    Consolidated net income of Whirlpool and its Consolidated
Subsidiaries (as determined in accordance with GAAP)            $        


2.    To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,


(A)    Consolidated Interest Expense                    $                


(1)    Per financial statements:            $_____________
(2)    Pro forma from Material Acquisitions (positive) and/or
Material Dispositions (negative):        $__________:




(B)    Taxes in respect of, or measured by, income or excess profits
of Whirlpool and its Consolidated Subsidiaries            $                


(C)    Identifiable and verifiable non-recurring restructuring charges
taken by Whirlpool**                        $                


(D)    Identifiable and verifiable non-cash pre-tax charges taken
by Whirlpool                            $                


(D)    Depreciation and amortization expense                $                


(F)    Non-cash charges and expense and fees related to class action or
other lawsuits, arbitrations or disputes product recalls, regulatory
proceedings and governmental investigations            $                


(G)    Pro forma Material Acquisition (positive) or Disposition
(negative) EBITDA                        $        


3.    Sum of Lines 2(A) through 2(G)                        $                


4.    To the extent such amounts were deducted in the determination of
consolidated net income for the applicable period,    


(A)    losses (or income) from discontinued
operations***            $                


(B)    losses (or gains) from the effects of accounting
changes***        $                


5.    Sum of Lines 4(A) and 4(B)                        $                


6.    To the extent such amounts were not deducted in the determination of
consolidated net income for the applicable period, cash charges and
expense and fees related to class action or other lawsuits, arbitrations or
disputes, product recalls, regulatory proceedings and governmental
investigations****                            $                


7.    Consolidated EBITDA (Line 1 + Line 3 + Line 5 - Line
6)            $                        









Exhibit D, Page 3

--------------------------------------------------------------------------------




_____


*For the purpose of calculating Consolidated EBITDA for any period, if during
such period Whirlpool or one of its Consolidated Subsidiaries shall have made a
Material Acquisition or Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition occurred on the first day of such period, as determined in good
faith by Whirlpool.


**Restructuring charged described in Line 2(C) shall not exceed (i) $100,000,000
in any twelve month period ending in calendar year 2014, (ii) $200,000,000 in
any twelve month period ending in calendar years of the years 2015 or 2016 or
(iii) $100,000,000 in any twelve month period thereafter.


***Income or gains described in Lines 4(A) and 4(B) shall be recorded as
negative numbers.
    
****For the avoidance of doubt, to the extent that any amounts in respect of
such charges, expenses and fees described in Line 6 have been reserved for and
have reduced Consolidated EBITDA during any prior period, such amounts shall not
be subtracted in calculating Consolidated EBITDA for any subsequent period even
if such previously reserved amounts are paid in cash during such subsequent
period.



Exhibit D, Page 4

--------------------------------------------------------------------------------




EXHIBIT E
(to Credit Agreement)


COMMITTED BORROWING NOTICE


________, 20__










To:
JPMorgan Chase Bank, N.A.

as administrative agent (the “Administrative Agent”)


From:         __________[applicable Borrower]






Re:
Second Amended and Restated Long Term Credit Agreement dated as of September 26,
2014 among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V.,
Whirlpool Canada Holding Co., the other borrowers from time to time party
thereto, the lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent for such lenders and The Royal Bank of Scotland plc, BNP
Paribas and Citibank, N.A., as Syndication Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”).





1.    Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.


2.    We hereby give notice pursuant to Section 2.03(e) of the Credit Agreement
that we request the following [Floating Rate Advance] [Eurocurrency Committed
Advance]:


Borrowing Date: _______, 20__


Principal Amount*
Agreed Currency**
Interest Period***
 
 
 
 
 
 
 
 
 
 
 
 



Account of [applicable Borrower] to be credited*****:
3.    The undersigned hereby certifies that the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct in all
material respects as of such Borrowing Date (except for (x) the representations
and warranties set forth in Sections 6.04, 6.05 and 6.07 of the Credit
Agreement, which representations and warranties shall be true and correct as of
the respective dates specified therein, and (y) the representations and
warranties set forth in Sections 6.06 and 6.12 of the Credit Agreement solely as
such representations and warranties relate to any Subsidiary acquired in
connection with a Material Acquisition (including any Subsidiary of the target
of such Material Acquisition) consummated within 30 days prior to the applicable
Borrowing Date, which representations and warranties shall not required to be
true and correct pursuant to this condition).

Exhibit E, Page 1

--------------------------------------------------------------------------------






4.    Prior to and after giving effect to such Committed Advance, no Default or
Unmatured Default exists.


    










________________________________
[Name of applicable Borrower]






By: ___________________________


Title: __________________________




______________________


* Amount must be $5,000,000 or a larger multiple of $1,000,000; provided,
however, that any Floating Rate Advance may be in the aggregate amount of the
unused Aggregate Commitment.
** With respect to Eurocurrency Committed Advances, Dollars, Sterling or euros,
or other currencies meeting the requirements of the definition of Agreed
Currency.
*** With respect to Eurocurrency Committed Advances, one or two weeks or one,
two, three or six months (or, with the consent of each Lender, such other period
of up to twelve months), subject to the provisions of the definition of Interest
Period.
**** Applicable Borrower to insert all relevant account information, i.e. name
of account, account number, routing number, etc.



Exhibit E, Page 2

--------------------------------------------------------------------------------




EXHIBIT F
(to Credit Agreement)


DOLLAR CONTINUATION/CONVERSION NOTICE


________, 200_




To:
JPMorgan Chase Bank, N.A.

as administrative agent (the “Administrative Agent”)


From:         __________[applicable Borrower]




Re:
Second Amended and Restated Long Term Credit Agreement dated as of September 26,
2014 among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V.,
Whirlpool Canada Holding Co., the other borrowers from time to time party
thereto, the lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent for such lenders and The Royal Bank of Scotland plc, BNP
Paribas and Citibank, N.A., as Syndication Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”).



1.    Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.


2.    We hereby give notice pursuant to Section 2.03(f) of the Credit Agreement
that we request a continuation or conversion of the following Dollar-denominated
[Floating Rate Advance] [Eurocurrency Committed Advance] according to the terms
below:


(A)    Date of continuation or conversion
(which is the last day of the
the applicable Interest Period)            _______________________


(B)    Principal amount of
continuation or conversion*            _______________________


(C)    Type of Advance                    _______________________


(D)    Interest Period and the last day thereof**        _______________________




    






________________________________
[Name of applicable Borrower]






By: ___________________________


Title: __________________________




______________________


* Amount must be $5,000,000 or a larger multiple of $1,000,000.
** With respect to Eurocurrency Committed Advances, one or two weeks or one,
two, three or six months (or, with the consent of each Lender, such other period
of up to twelve months), subject to the provisions of the definition of Interest
Period.



Exhibit F, Page 1

--------------------------------------------------------------------------------








EXHIBIT G
(to Credit Agreement)


NON-DOLLAR CONTINUATION/CONVERSION NOTICE




________, 200_






To:
JPMorgan Chase Bank, N.A.

as administrative agent (the “Administrative Agent”)


From:         __________ [applicable Borrower]




Re:
Second Amended and Restated Long Term Credit Agreement dated as of September 26,
2014 among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V.,
Whirlpool Canada Holding Co., the other borrowers from time to time party
thereto, the lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent for such lenders and The Royal Bank of Scotland plc, BNP
Paribas and Citibank, N.A., as Syndication Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”).



1.    Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.


2.    We hereby give notice pursuant to Section 2.03(g) of the Credit Agreement
that we request a continuation or conversion of the following
non-Dollar-denominated Eurocurrency Committed Advance according to the terms
below:


(A)    Date of continuation or conversion
(which is the last day of the
the applicable Interest Period)            _______________________


(B)    Principal amount of
continuation or conversion*            _______________________


(C)    Agreed Currency of Advance**            _______________________


(D)    Interest Period and the last day thereof***     _______________________




    







Exhibit G, Page 1

--------------------------------------------------------------------------------




________________________________
[Name of applicable Borrower]






By: ___________________________


Title: __________________________




______________________


* Amount must be $5,000,000 or a larger multiple of $1,000,000.
** Sterling or euros, or other currencies meeting the requirements of the
definition of Agreed Currency.
*** One or two weeks or one, two, three or six months or, with the consent of
each Lender, such other period of up to twelve months), subject to the
provisions of the definition of Interest Period.













Exhibit G, Page 2

--------------------------------------------------------------------------------




SCHEDULE I
(to Credit Agreement)
COMMITMENTS
Lender
Commitment
JPMorgan Chase Bank, N.A.
$172,000,000
The Royal Bank of Scotland plc
$172,000,000
BNP Paribas
$172,000,000
Citibank, N.A.
$172,000,000
Bank of America, N.A.
$112,000,000
HSBC Bank USA, N.A.
$112,000,000
ING Bank N.V., Dublin Branch
$112,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$112,000,000
Wells Fargo Bank, N.A.
$112,000,000
Deutsche Bank AG New York Branch
$80,000,000
Intesa Sanpaolo S.p.A - New York Branch
$80,000,000
Santander Bank, N.A.
$80,000,000
UniCredit Bank AG, New York Branch
$80,000,000
Australia and New Zealand Banking Group Limited
$48,000,000
Bayerische Landesbank, New York Branch
$48,000,000
Credit Industriel et Commercial
$48,000,000
Credit Suisse AG
$48,000,000
Nordea Bank Finland Plc
$48,000,000
Societe Generale
$48,000,000
The Bank of Nova Scotia
$48,000,000
The Northern Trust Company
$48,000,000
U.S. Bank National Association
$48,000,000
TOTAL
$2,000,000,000.00




Schedule I

--------------------------------------------------------------------------------




SCHEDULE I
(to Credit Agreement)
LOC COMMITMENTS
Lender
LOC Commitment
Percentage
JPMorgan Chase Bank, N.A.
$50,000,000
25%
The Royal Bank of Scotland plc
$50,000,000
25%
BNP Paribas
$50,000,000
25%
Citibank, N.A.
$50,000,000
25%
Total:
$200,000,000
100.00%




Schedule I

--------------------------------------------------------------------------------




SCHEDULE II
(to Credit Agreement)
EUROCURRENCY PAYMENT OFFICES
OF THE ADMINISTRATIVE AGENT1     




Currency
Eurocurrency Payment Office
Dollars
To:JPMorgan Chase Bank, N.A.
 
ForJPMorgan Chase Bank, N.A.
euros
To:JPMorgan Chase Bank, N.A.
 
For:JPMorgan Chase Bank, N.A.





















 
1 Accounts to be provided before payments made.



Schedule II

--------------------------------------------------------------------------------




SCHEDULE III
(to Credit Agreement)
PRICING SCHEDULE (PART I)
Each of “Unused Commitment Fee Rate”, “Eurocurrency Margin” and “Alternate Base
Rate Margin” means, for any day, the rate set forth below, in basis points per
annum, in the row opposite such term and in the column corresponding to the
Pricing Level that applies for such day:
Pricing Level
Level I
Level II
Level III
Level IV
Level V
Level VI
Unused Commitment Fee Rate
10.0
12.5
15.0
20.0
25.0
35.0
Eurocurrency Margin
100.0
112.5
125.0
150.0
175.0
225.0
Alternate Base Rate Margin
0.0
12.5
25.0
50.0
75.0
125.0



For purposes of this Schedule, the following terms have the following meanings:
“Level I Pricing” applies at any date if, at such date, Whirlpool’s senior
unsecured long-term debt is rated A- or higher by S&P or A3 or higher by
Moody’s.
Level II Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by
Moody’s and (ii) Level I Pricing does not apply.
“Level III Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing applies.
“Level IV Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB- or higher by S&P or Baa3 or higher by
Moody’s and (ii) none of Level I Pricing, Level II Pricing or Level III Pricing
applies.
““Level V Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BB+ or higher by S&P or Ba1 or higher by
Moody’s and (ii) none of Level I Pricing, Level II Pricing, Level III Pricing or
Level IV Pricing applies.
“Level VI Pricing” applies at any date if, at such date, no other Pricing Level
applies.
“Moody’s” means Moody’s Investors Service, Inc.
“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level lV applies at any date.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.
The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of Whirlpool without
third-party credit enhancement, and any rating assigned to any other debt
security of Whirlpool shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.
The following provisions are applicable: If Whirlpool is split-rated and the
ratings differential is one level, the higher of the two ratings will apply
(e.g. BBB+/Baa2 results in Level II Pricing). If Whirlpool is split-rated and
the ratings differential is more than one level, the level immediately below the
highest rating shall be used (e.g. BBB+/Baa3 results in Level III Pricing).



Schedule III

--------------------------------------------------------------------------------




SCHEDULE IV
(to Credit Agreement)
NOTICES
[TO BE UPDATED]
Borrowers:
Whirlpool Corporation
2000, M-63
Benton Harbor, Michigan 49022
Attn: Margaret McLeod
Telephone:    (269) 923-5352
Facsimile:    (269) 923-5515
Whirlpool Europe B.V.
c/o Whirlpool Corporation
2000, M-63
Benton Harbor, Michigan 49022
Attn: Margaret McLeod
Telephone:    (269) 923-5352
Facsimile:    (269) 923-5515    
Whirlpool Finance B.V.
c/o Whirlpool Corporation
2000, M-63
Benton Harbor, Michigan 49022
Attn: Margaret McLeod
Telephone:    (269) 923-5352
Facsimile:    (269) 923-5515    
Whirlpool Canada Holding Co.
c/o Whirlpool Corporation
2000, M-63
Benton Harbor, Michigan 49022
Attn: Margaret McLeod

Schedule IV

--------------------------------------------------------------------------------




Telephone:    (269) 923-5352
Facsimile:    (269) 923-5515
Agent:
For USD:
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
500 Stanton Christiana Road, Ops 2, 3rd Floor
Newark, DE 19713
Attention: Pranay Tyagi
Facsimile: 302-634-8459
Email: Pranay.tyagi@jpmorgan.com


For Multicurrency:


JPMorgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Loans Agency
Facsimile: +442077772360
E-mail: loan_and_agency_london@jpmorgan.com



Schedule IV

--------------------------------------------------------------------------------




Lenders:
Credit Contact
Administrative Contact
Australia and New Zealand Banking Group Limited
277 Park Avene, 31st floor
New York, NY 10172
Attn: Sally Grant
Telephone: (212) 801-91403
Sally.grant@anz.com
Australia and New Zealand Banking Group Limited
277 Park Avene, 31st floor
New York, NY 10172
Attn: Tessie Amante
Telephone: (212) 801-9744
Facsimile: (212) 536-9265
loanadminNYC1177AA2@anz.com
Bank of America, N.A.
540 West Madison Street, 22nd Floor
Chicago, IL 60661
Attn: J Casey Cosgrove
Telephone:(312) 828-3092
Facsimile:(415) 503-5113
Email: Casey.Cosgrove@baml.com
Bank of America, N.A.
Building 5A, Mindspace - Raheja IT Park,
Hitec City, Madhapur
STE 5A
Hyderabad, 500081
India
Attn: Kavitha Thakur
Telephone:(415) 436-3685 Ext 64343
Facsimile:(312) 453-4750
Email:  Kavitha.thakur@bankofamerica.com
The Bank of Nova Scotia
40 King Street West, 55th Floor
Toronto, Ontario, Canada M5H 1H1
Attn: Dave Vishny
Telephone:(416) 865 6306
Facsimile:(416) 350 1133
Email: dave.vishny@scotiabank.com
The Bank of Nova Scotia
40 King Street West, 55th Floor
Toronto, Ontario, Canada M5H 1H1
Attn: Laura Gimena
Telephone:(416) 945 5354
Facsimile:(416) 350 1133
Email: laura.gimena@scotiabank.com
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
227 West Monroe, Street, Suite 1550
Chicago, IL 60606
Attn:Erin McNaughton
Telephone:(312) 696-4681
Facsimile:(312) 696-4535
Email: emcnaughton@us.mufg.jp


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
227 West Monroe, Street, Suite 1550
Chicago, IL 60606
Attn:Samantha Schumacher
Telephone:(312) 696-4654
Facsimile:(312) 696-4535
Email: sschumacher@us.mufg.jp
Loan Operations Dept.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas, 12th floor
New York, NY 10020-1104
Attn: Ligia Castro
Telephone:(201) 413-8838
Facsimile:(201) 521-2304
(201) 521-2305
Bayerische Landesbank, New York Branch
560 Lexington Avenue
New York, NY 10022
Attn: Varbin Staykoff
Telephone: (212) 230-9105
 Facsimile: (212) 23
 Email: vstaykoff@bayernlbny.com
Bayerische Landesbank, New York Branch
560 Lexington Avenue
New York, NY 10022
Attn: Carol Dussie
Telephone: (212) 310-9846
 Facsimile: (212) 310-9930
 Email: loanoperations@bayernlbny.com


Schedule IV

--------------------------------------------------------------------------------




BNP Paribas
209 South LaSalle, Suite 500
Chicago, IL 60604
Attn: Fik Durmus
Telephone:(312) 977-2242
Facsimile:(312) 977-1380
Email: fik.durmus@americas.bnpparibas.com
BNP Paribas
209 South LaSalle, Suite 500
Chicago, IL 60604
Attn: Elizabeth de la Chevrotiere
Telephone:(514) 285-6041
Facsimile:(201) 850-4019
Email: Elisabeth.delachevrotiere@americas.bnpparibas.com
Citibank N.A.
233 S. Wacker Dr. 86th
Chicago, IL 60606
Attn: John Coons
Telephone:(312) 876-3270
Facsimile:(312) 876-3290
Email: john.w.coons@citigroup.com
Citibank N.A.
2 Penns Way, 2nd Floor
New Castle, DE 05720
Attn: Sean L. Portrait, Assistant Manager
Telephone:(302) 894-6083
Facsimile:(302) 894-6120
Email: sean.l.portrait@citigroup.com
Credit Industriel et Commercial
520 Madison Avenue, 37th Floor
New York, NY 10022
Attn: Edwige Sucher
Telephone:(212) 715-4425
Facsimile:(212) 715-4535
Email: edwige.sucher@cicny.com
Credit Industriel et Commercial
520 Madison Avenue, 37th Floor
New York, NY 10022
Attn: Laura Carosi
Telephone:(212) 715-4541
Facsimile:(212) 715-4477
Email: laura.carosi@cicny.com
Credit Suisse AG
Paradeplatz 8
8001 Zürich
Switzerland
Attn: Stefan Willi
Telephone:+41 44 334 09 59
Facsimile:+41 44 333 40 41
Email: stefan.willi@credit-suisse.com
Credit Suisse AG
Paradeplatz 8
8001 Zürich
Switzerland
Attn: Lea M. Baerlocher
Telephone:+41 44 333 63 13
Facsimile:+41 44 333 40 41
Email: lea.m.baerlocher@credit-suisse.com
Deutsche Bank
222 South Riverside Plaza
Chicago, IL, USA 60606
Attn: Meara Kelley
Telephone:(312) 537-3736
Facsimile:(646) 736-5692
meara.kelley@db.com
Deutsche Bank AG New York Branch
5022 Gate Parkway Suite 100
Jacksonville, FL 32256
Attn: Santosh Vishwanath
Telephone:(904) 520 5449
Facsimile:(866)240-3622
Email: loan.admin-NY@db.com
HSBC Bank USA, N.A.
227 West Monroe, Suite 1850
Chicago, IL 60606
Attn: Andrew Bicker
Telephone:(312) 357-3991
Facsimile:(312) 357-3999
Email: andrew.t.bicker@us.hsbc.com
HSBC Bank USA New York
8 East 40th Street, 6th Floor
New York, NY 10016
Attn: CTLA NY Non-Agency Closing
Telephone:(212) 525-1529
Facsimile:(847) 793-3415
Email: CTLANY.NonAgencyClosing@us.hsbc.com
ING Bank N.V., Dublin Branch
Block 4, Dundrum Town Centre
Sandyford Road, Dublin 16,
Ireland
Attn: Patrick Brun
Telephone:+353 1 638 4057
Facsimile:+353 1 638 4060
Email: Patrick.brun@ie.ing.com
ING Bank N.V., Dublin Branch
Block 4, Dundrum Town Centre
Sandyford Road, Dublin 16,
Ireland
Attn: Patrick Brun
Telephone:+353 1 638 4057
Facsimile:+353 1 638 4060
Email: Patrick.brun@ie.ing.com


Schedule IV

--------------------------------------------------------------------------------




Intesa Sanpaolo S.p.A New York Branch
1 William Street
New York, NY 10004
Attn: John Michalisin
Telephone:(212) 607-3918
Facsimile:(212) 809-9780
Email: john.michalisin@intesasanpaolo.com
Intesa Sanpaolo S.p.A New York Branch
1 William Street
New York, NY 10004
Attn: Alex Papace / Peter De Marchis
Telephone:(212) 607-3531/ 3550
Facsimile:(212) 607-3897
JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th floor
New York, NY 10017
Attn: Tina Ruyter
Telephone:(212) 270-6532
Facsimile:(212) 270-3279
JPMorgan Chase Bank, N.A.
270 Park Avenue, 47th floor
New York, NY 10017
Attn:Vito S. Cipriano
         Account Manager
Telephone:(212) 552-7402
Facsimile:(212) 552-5662
Email: vito.cipriano@jpmorgan.com
Nordea Bank Finland Plc
437 Madison Avenue
New York, NY 10022
Attn: Magnus Asplund
Telephone:(212) 318-9566
Facsimile:(212) 318-9318
Email: magnus.asplund@nordea.com
Nordea Bank Finland Plc
437 Madison Avenue
New York, NY 10022
Attn: Loan Administration Department
Telephone:(212) 318-9300
Facsimile:(212) 318-9188
Email:
The Northern Trust Company
50 S. LaSalle, 11th floor
Chicago, IL 60675
Attn: Peter R. Martinets
Telephone:(312) 557-9645
Facsimile:(312) 557-1425
Email: Dsb4@ntrs.com
The Northern Trust Company
801 S. Canal Street,
Chicago, IL 60607
Attn: Francine Durrett
Telephone:(312) 444-3532
Facsimile:(312) 630-1566
The Royal Bank of Scotland Plc
101 Park Avenue, 12th Floor
New York, NY 10178
Attn: Michaela Galluzzo
Telephone:(212) 401-3549
Facsimile:(212) 401-3456
Email: mica.galluzzo@rbos.com
The Royal Bank of Scotland Plc
101 Park Avenue
New York, NY 10178
Attn: Juanita Baird
Telephone:(212) 401-3871
Facsimile:(212) 401-1336
Email: christine.xu@rbos.com
Santander Bank, N.A.
75 State Street
Boston, MA 02109
Attn: Ravi Kacker
Telephone.: (617) 757-5561
Email: rkacker@santander.us
Santander Bank, N.A.
Corporate Credit Group
601 Penn Street
Reading, PA 19601
Attn: Amanda Ray
Telephone.: (610) 378-6840
Facsimile: (484) 338-2831
Email: Participations@santander.us
Societe Generale
Corporate Credit Group
245 Park Ave, 10th Floor
New York NY 10167
Attn: Jeff Bai
Telephone.: (212) 278 6923
Facsimile: (212) 278 7614
Email: jeff.bai@sgcib.com
Societe Generale
Corporate Credit Group
245 Park Ave, 10th Floor
New York NY 10167
Attn: Pavan Mysore
Telephone.: (212) 278-4363
Facsimile: (201) 693-4233
Email: US-OPR-FIN-STR@socgen.com


Schedule IV

--------------------------------------------------------------------------------




U.S. Bank National Association
190 S. LaSalle Street, 9th Floor
Chicago, IL 60603
Attn: Barry Litwin
Telephone:(312) 325-8888
Facsimile:(312) 325-8754
Email: barry.litwin@usbank.com
U.S. Bank National Association
400 City Center,
Oshkosh, WI 54901
Attn: CLS Syndication Services
Telephone:(920) 237-7601
Facsimile:(920) 237-7993
Email: CLSSyndicationServicesTeam@usbank.com
UniCredit Bank AG, New York Branch
150 East 42nd Street
New York, NY 10017
Attn: Doug Riahi
Telephone:(212) 672-5577
Facsimile:(212) 672-5530
Email: Douglas.riahi@unicredit.eu
UniCredit Bank AG, London
Moor House, 120 London Wall
London EC2Y 5ET, U.K.
Attn: Han Nong
Telephone:+44 207 826 1156
Facsimile:+44 207 826 1489
Email: Loans.ny@uc.unicreditgroup.eu
Wells Fargo Bank, N.A.
301 South College Street
14th Floor, MAC D1053-150
Charlotte, NC 28202
Attn: John Brady
Telephone:(704) 715-5550
Facsimile:(704) 715-1438
Email: john.d.brady@wellsfargo.com
Wells Fargo Bank, N.A.
201 Third Street
MAC 0187-081
Attn: Neva Moritani
Telephone:(415) 477-5456
Facsimile:(415) 979-0675 /
(415) 977-9489
Email: moritani@wellsfargo.com




Schedule IV